Approval of the Minutes
The Minutes of Tuesday, 10 March 1998 have been distributed.
Are there any comments?
Good morning, Mr President. I am sure you will be kind enough to let me make a remark.
As I am sure we are all aware, today is a sad and ignominious day for all those people in the world who believe in democracy. General Augusto Pinochet, who was responsible for one of the most brutal dictatorships ever known, and for the death and disappearance of thousands of people, both from his own country and of European origin, is today attempting to become a life senator. The democrats in that country are protesting loudly at that regrettable state of affairs. I believe this Parliament should do so too, especially in view of the motion we adopted during topical and urgent debate during our last part-session, which says in paragraph 1: "disapproves strongly of General Pinochet's intention to take office as life senator' .
Mr President, that would be a worthy gesture, and I request it of you before the House.
Mr Carnero González, the very applause of this House amounts to a second ratification of that motion, which expresses a view shared by all honest men and women. So I do not think there is any need for rhetoric.
Mr President, on page 26 of the Minutes, where it refers to Question Time, it says, "Parliament considered a number of questions to the Commission' . It fails to mention that, because Question Time started 35 minutes later than stated in the agenda, the Chair apologized to the Members and the Commission representatives.
Mr President, I should like the Minutes to record that the first words from the Chair were an apology for that delay.
Thank you, Mr Gutiérrez Díaz. The fact that you apologized will be added to the Minutes.
Mr President, this is the first time I have taken this opportunity to raise a problem. I know this may not be the right place, but I am doing it anyway. Last year again, thousands of birds were driven onto land on the Danish coast because of oil slicks in the North Sea. I know there is a directive on the way and that we are prepared to do something about this, but we must ensure we move the process on. Action is required. Three or four times a year, the Danish coast is littered with birds covered in oil because our ships discharge oil in our waters. This cannot go on. I would ask you to refer the matter to the Commission and the Council and ask them to get this process moving.
Thank you very much, Mr Sindal.
(The Minutes were approved)
Mr President, I would like to point out that we have submitted over one hundred signatures in support of the urgent need for an exchange of views on criminality and I can understand why there will be no discussion on the topic this week. I should also like to thank you for your letter to the Belgian authorities suggesting that the police presence in the area be reinforced visibly and that a police bureau with an emergency number be set up in the immediate vicinity of the institutions. I would like to emphasize that security in Brussels is not exclusively concern of the PPE. Any one of us here could be affected in the next few days.
Mr Rübig, I have already told you twice in writing that it is not a question of the number of signatures. It is not a subject for topical and urgent debate because it does not affect human rights outside the Union. There are some very serious human rights issues in the world, and that is what our topical and urgent debates are for, not for dealing with our own matters in Parliament. So no matter how many people have signed the documents, I cannot accept them.
Assistance to the applicant countries in central and eastern Europe - Accession   partnerships
The next item is the joint debate on the following reports:
A4-0081/98 by Mr Oostlander, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation (EC, Euratom) on assistance to the applicant countries in central and eastern Europe in the framework of the pre-accession strategy (COM(97)0634 - C4-0010/98-97/0351(CNS)); -A4-0087/98 by Mr Oostlander, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposals for Council Decisions on the principles, priorities, intermediate objectives and conditions contained in the Accession Partnerships (COM(98)0053 - C4-0130/98).
Mr President, many inside and outside this Parliament are rightly interested in the reports on enlargement. I would like to stress that we here in Parliament see enlargement as an extremely important issue, an enormous challenge, the realization of a dream you might say. We therefore would like to guarantee that it progresses in the best possible way. This means that we want to make sure that over the coming years - and it might be quite a few years before the entire enlargement process has been completed - the European Union institutions, which have to lead and steer this entire process in the right direction, stay together in every respect vis-a-vis their policy. We want to ensure that at the end of the process, political opinions will have been continuously synchronized and as a matter of course, so that there will be no accidents, and so that the entire enlargement, and the accession of each individual applicant country, can take place smoothly.
Mr President, we have judged the texts, both the proposal for a regulation and the individual partnership agreements with this intention. We have some comments which follow on from what we have said previously in other resolutions. Firstly, we were a little surprised that, after the previous discussion, the political criteria which were rightly given priority in Copenhagen, were not given the prominence we might have hoped for, either in the regulation or in the individual partnership agreements. That is why we have ensured that our opinion on this point comes clearly to the fore in the amendments to the draft regulation. We wish to give the political criteria sufficient prominence, the more so because, since Amsterdam, a number of clauses have been in force which apply to the Member States themselves. These state that if the Member States are found violating constitutional aspects, which in fact make them members of the European Union, they may eventually be suspended.
So I think that we have to make it very clear to the applicant countries that the European Union is not a congregation of rich countries, but rather a congregation of constitutional democracies; that this is what it is all about. Moreover, this is an extremely practical view, because how a country develops depends on the quality of its constitution and how its democracy is functioning. We have never really had to discuss this amongst ourselves because we were all constitutional democracies. The countries which joined us were either constitutional states already, or had recently become one. I believe that living under a dictatorship for 50 or 70 years must affect people's intuition, particularly if the dictatorship they suffered under was a severe one.
Mr President, this is why we are tabling our amendments to the regulation on this point. Yet we also said in the regulation that this is such an important issue and that Parliament wants to be heard when this regulation, the framework for the entire accession, is significantly amended. This strikes me as a very normal and reasonable request, and we reiterated it with regard to the individual partnerships. We experienced some disappointment in this, too, in that the primacy of the constitution is not presented clearly in respect of the partnerships.
We think that in the case of the objectives which have been identified for the short term, a few technical easily realizable targets to repair the constitutional state can be implemented. They do not have to be postponed to the medium term, for example, issues like the respect for the constitution, the independence of the legal courts, equal access to public services, the rights of the opposition, and the role of the opposition. These could have all been decided here yesterday. There is no need to turn these into medium- to long-term targets. But in some partnership agreements points like these have, strangely enough, been mentioned with regard to the medium term. I believe in fact that the whole of Parliament would like to give this a more prominent position. We are also in favour of developing clear strategies on human rights and the rights of minorities. These are issues which you will have to get right both in the short, medium and long term.
Mr President, in the partnerships we also suggest seriously that Parliament should be guaranteed a say when principles, priorities and general conditions are substantially amended. We therefore ask the Commission and the Council to promise that in this area we will be able to use our opinions to influence a procedure which befits the dignity of this Parliament.
Mr President, Mr President of the Council, Commissioner, ladies and gentlemen, as Mr Oostlander has already suggested, we have in mind various objectives which need to be achieved in the various accession partnerships. The first objective, already mentioned by Mr Oostlander, is to ensure a precise, thorough and very specific adherence to the Copenhagen criteria, to which I would add the decisions taken and the resolutions passed in this House - not least those dealt with in September. Although we did not alter the Copenhagen criteria, we did add some very important, specific environmental and social issues among others.
Secondly, there is undoubtedly the issue - one which was a key element in the committee's discussions - of the exercise of our parliamentary rights. And here I use the term "rights' not simply in the purely legal sense, but rather in the sense that we, as representatives of the European people, have a right not only to involve ourselves in these affairs, but also to decide which countries can accede and when.
Thirdly, - and this is an aspect which my group, headed by Gary Titley, has repeatedly introduced into the debate - there is the question of setting the tone, and doing so without delay. That is why we were so inflexible on certain issues: it was important to show the applicant countries that, following last December's decision, we do not intend to become embroiled in long debates on points of order and on formal and administrative matters, but rather that we want to take a decision quickly.
Finding a common position from which to deal with these matters was certainly difficult and the subject of long and extensive debate. However difficult things sometimes became with some of Mr Oostlander's motions, I do believe that we have now found a common position and established a common framework. In addition, it also looks as though - and I assume that this will be confirmed today - the Council and the Commission, which are perhaps understandably a little shy when it comes to Parliament having its say, will be able nevertheless to approve our procedure.
Speaking from my position - and I have also found myself on the other side, where things look a little different - the following is important: these accession strategies must help us to avoid the tensions and overcome the divisions which exist in Europe in terms of the economy. Although some countries are making an effort, in no way can the alignment process be said to be fast or effective enough.
Now to the social sector. This is very important for us, since social tensions do exist, and there is a social model for Europe with different nuances and emphases. We do not want to abandon this social model for Europe. We want to make sure that the other countries too can and do implement our social standards and basic social rights. This is particularly true, let me be quite open about this, for the border areas. We need stronger cross-border cooperation, particularly to encourage those people who live in the border areas, and whose concerns are perhaps not altogether unjustified, to speak out clearly in support of enlargement towards the East.
Of course, it is also a question of democracy. In that respect Mr Oostlander is perfectly right. Our group in particular has always defended democracy, freedom and human rights in all situations. That includes Slovakia where we are currently experiencing particular problems. We are not blind in one eye either as regards Slovakia or any other country. We must give Meciar an urgent warning that he is acting against the interests of his people. Even if he is observing the constitution, in political terms his actions are unacceptable. I hope that this contradiction can be overcome.
Quite clearly, as regards these accession partnerships we want to give out a clear signal again today. Our will to enlarge the European Union towards the East, including Cyprus of course, remains unbroken! We stand by it! We do not want delays. What we do want is thorough and detailed preparation - the foundations for that have already been laid, and the views of this House supplement these foundations nicely - so that enlargement to the East can proceed quickly, but on well prepared foundations.
Mr President, I wish to welcome the President-in-Office to Parliament. As he knows, this morning's debate is the culmination of a three-month discussion between all three institutions, and we wait with interest to see what statement he makes on how Parliament should be consulted on the matters raised in the Oostlander report.
He, I know, will have drawn the same conclusion as I did from the second Oostlander report, which is that Parliament is capable of delivering a coherent and complex opinion in a six-week period of time.
It seems to me, if I might say so to the President-in-Office, that consultation without delay is no more than the courtesy which the executive of this Union, Commission and Council, should pay to the legislature of this Union, this Parliament and its sister parliaments in the Member States. An opportunity for proper debate is all we ask before our quasi-imperial Council takes its decision. So please do not tell me that, in the event of a political or economic collapse in one of the applicant states, it would be desirable or, indeed, politically possible to ignore the views of this Parliament. Please do not tell me either that old lie that were we to refer this matter back for three weeks it would frighten the applicant states. The applicant states are adult Europeans like us. They know what is going on. They, even more than us, value democracy and parliamentary democracy in their institutions.
I want to see in the statement from the President-in-Office an offer of the substance of consultation, even if he is unable to use that difficult word. I want to hear about a proper procedure, a proper timescale and a proper discussion of Parliament's views before the Council votes. If the Council wishes to avoid the inconvenience of a three-week referral back, it must allow the Presidency to commit itself to that serious procedure and to do so here and now.
So, please, Mr President-in-Office, I do not want to hear phrases like 'the Presidency wishes' . The Presidency has telephones; you know how to use them; use them before we vote. Parliament would neither forgive nor forget if we were subjected to a form of institutional treachery at the start of a 15-year process which has to be robust.
I too believe that, at the moment, the voice of the European Parliament is fundamental in this process of expansion, in this pre-accession partnership. I believe that the economic progress of the countries applying to join the EU has been talked about for too long, while, and here I agree with the rapporteur, some political aspects have been pushed into the background.
I believe it is necessary to return to the more political aspects. We need to ensure that we help these countries effectively achieve conditions supporting the rule of law. We need to ensure effective respect for minorities and correct legal systems based on code books and on serious training for magistrates and lawyers who will be able to ensure observance of the law, obviously guaranteeing defence and protecting the minorities. We need to recall, as the Oostlander report has done, that we cannot accept that the new EU, which will include these countries, will have room for the death penalty: that is not possible. We also consider it essential for political progress and improvements to be made alongside economic progress.
The voice of the European Parliament is therefore essential at this time of accession, of integration, of the expansion of the EU and that is why we are asking you, Mr President, to ensure that our voice is taken into due account before the Council and the Commission.
Mr President, the first thing I would like to assure this House is that European Liberals wish in every way to facilitate and speed up the enlargement process which is now being introduced, with the aim of a healed and united Europe.
We Liberals would also like to give a clear signal that all the countries of Europe, big and small, Christian and Muslim, which wish to do so, and which fulfil the Copenhagen criteria, are welcome to join the European Union. We want the EU to show how to reconcile differences and how democracies working together through voting can solve their problems and become a force in the world.
More than other parties the Liberals have supported the Commission's proposed negotiating plan. It is not our understanding that this proposal is aimed at delaying membership of the EU for any country which is making vigorous efforts to fulfil the Copenhagen criteria and to implement amendments of laws which correspond to the EU's acquis communautaire . We are therefore worried by rumours to the effect that the Commission has now started digging trenches between the 5+1 countries and the other applicant countries, trenches which supposedly include, among other things, the fact that the acquis screening will be different for those in the first group and the other applicant countries. The meaning of the decision in Luxembourg was, as we understand it, that countries which make a special effort should be able to catch up, in other words, it should be possible for them to catch up with the first group. My question to Commissioner van den Broek is this: are the rumours true that the Commission has started digging trenches to widen the gap between the 5+1 and the other applicant countries?
I started by saying that we do not intend to delay the negotiations. This does not mean that we think Parliament should now be removed from the enlargement process until the time when we have to take a final decision on what has been negotiated - to approve or not approve new members.
Just as we consider it necessary for the parliaments of the applicant countries to be involved in the enlargement process and to participate actively in it - my own experience from Sweden when we negotiated our membership demonstrated the importance of that -, we also consider it a matter of course that this Parliament should participate in the various stages of the negotiations, not as a negotiating party, but as a party whose task is to monitor and give opinions and thereby help to create understanding for this extremely important process.
I can assure you that the European Liberals fully support the enlargement process which is now starting, and that we want to see quick and speedy results.
Mr President, Mr President of the Council, Commissioner, ladies and gentlemen, the challenge set us by the enlargement of the European Union lies in determining whether or not we can shape the process in a spirit of partnership and without tensions. It requires changes on both sides. Whilst the EU itself has introduced the necessary reforms in a somewhat faltering and half-hearted manner, the reforms it is demanding of the applicant countries are complex and farreaching and involve a full calendar of legislative and administrative amendments.
However, both sides must play their part in ensuring that the economic and political integration of the countries of Eastern Europe results in a high level of social and economic benefits for all the countries involved. Enlargement should not be limited to economic integration alone. It must also play a part in consolidating democracy in the newly independent countries and achieving greater social justice for the people living in them.
The first thing that we have to do is put our own house in order and really accelerate our own internal reforms. The first step towards achieving this - as other members of this House have already clearly underlined - should be the mandatory involvement of Parliament in the enlargement process. This would also mean that the reform would be structured in a spirit of partnership and that the burden would fall on both sets of shoulders, for we know that the failure of enlargement would not only undermine the economic and democratic development of Eastern Europe, but that it would also do serious damage to the image of the Union as a model of peaceful, economic and political integration.
For this reason, our task, the task of the Council, the Commission and Parliament, is not to allow enlargement to deteriorate and become a one-way street, but to ensure that it is a political success.
Mr President, the Group of the European Radical Alliance fully supports Mr Oostlander's excellent report, along with the amendments proposed by the Committee on Foreign Affairs, Security and Defence Policy. We are particularly pleased about the choice of a single procedure to be applied to all of the countries concerned.
The discrimination between candidates put forward by the Commission, which Mrs Lalumière deplored on behalf of the Radical Left, has thankfully been abandoned. This said, I would like to draw the Chamber's attention to a point which I consider to be extremely worrying. I believe that economic arguments are being given far too much importance in both the Union's suggestions and the candidate countries' motives.
The European Union is first and foremost a political project, a kind of community of destiny, based on common humanist values. This project has its roots in history, from the time of the great network of European universities at the end of the Middle Ages up to and including the ordeals which have often, and recently, divided our peoples. It will find its natural dimensions when it has encompassed the whole of the European continent. But let me restate that European integration corresponds primarily to the preeminence of politics and culture over economics and technology. Instead of which I note that the injunctions of the Commission relate primarily to privatization of the economy, running the risk of losing any idea of common interest along with public services. I also see that, in terms of the candidate countries already convinced by the most mediocre aspects of the American way of life, accession is being considered as a promise of material advantage and increased consumption. If the great and wonderful project of a European Union finally reconciled with its history and its geography has to be thus reduced to some kind of continental supermarket, I fear that public opinion in the candidate countries, an opinion which was for a long time oppressed, especially in terms of its expression of national identity, will bring to light real doubts regarding their interest in joining Europe and that this scepticism will also gain ground in western Europe.
For our part, in the near future, we will not cease to remind everyone that the European Union is primarily the expression of a model of civilization based on liberty, solidarity, the primacy of law and cultural diversity, all put to use in the dissemination of our values.
Mr President, we are about to start the negotiations on the accession of the new states to the European Union. At last, the revolution of 1989 has been acted on politically, and the isolation of a number of former Warsaw Pact countries seems at an end. This places a huge challenge before both the new accession states and the present Member States. The reasoning that countries such as the Czech Republic, Poland and Hungary are the supplicants, and should therefore meet all the requirements formulated by the European Union, does not do enough justice to the position of equality between these new accession states and the European Union countries. We will have to solve this problem jointly, and this means that neither should we be merely the supplicants, nor should we expect the new Member States to be merely the supplicants. No, we will have to come to a solution for the economic problems together, in mutual consultation. This is equally true with respect to preparing the new Member States for the acquis communautaire and for the environmental policy which is beginning to take shape within the European Union. We will have to find the necessary time and dedication to do so, and this will not be possible unless everything is done by the Union to make it possible. Mr Oostlander, and I would like to compliment him on this, has, of course, pointed to a number of important aspects, such as the existence of fundamental human rights, and the continued development of political democracy. The idea of the rule of law will also have to be developed further. We will have to keep track of the issue of minorities. Only in this way will we be able to accept each other mutually, and achieve enlargement of the European Union.
Mr President, everyone is aware of the importance of the decisions we are adopting today to prepare for the accession of the new Member States. The economic dimension of the measure may be criticized, but certainly not the political validity of this Marshall plan for the central European countries. Having said that, I believe we should have reservations about the legislative strategy proposed by the Commission, even if it risks being accepted by the Council. The regulation we will have to vote on, and to a greater extent the proposed decisions relating to each of the applicant countries, are as general as possible. The risks of deviation in the management of measures or of inefficacy are very high. The echo of the grave criticisms made by the Committee on Foreign Affairs to the Commissioner competent in measures in Bosnia, and today responsible for relations with the applicant countries, is still too recent to be fully reassuring.
But the most scandalous thing is the fact that Parliament has been reduced to a figurehead role and is, de facto and de jure, lacking in any means of directing and controlling a process which, with all the good will in the world, will be anything but easy, both for the applicant countries and for the Member States. In my opinion, the Union should henceforth work on two parallel scenarios: that of the strictly Community regional policy and that of the regional policy extended to a continent of more than 420 million inhabitants. How can we expect to define a reliable framework for the agricultural policy or social measures in a Union extended to the applicant countries?
The Commission has promised us the wording of the new measures on structural intervention by 18 March. Will we be faced with a real reform or with the usual hot packs and cosmetic treatment the Commission has accustomed us to? Will the implications of the forthcoming accession of applicant countries be taken into account?
Mr President, I should like first of all to say that I am grateful to Mr Oostlander and his colleagues for their work on the accession partnerships framework regulation. I very much agree with Mr Oostlander's opening remarks that whatever happens in this morning's session, enlargement should not be held back by any decisions that may be taken. Before addressing the details I would like to place these partnerships in context.
Last summer in its Agenda 2000 proposals the Commission recommended that the Union should establish accession partnerships with the ten applicant countries from central Europe. These partnerships will lie at the heart of our relationships with the countries concerned. They will provide firstly an agenda for the candidate countries, outlining what more they need to do to prepare for accession. Secondly, they will provide a framework within which they can plan the Union's assistance and ensure that it is targeted where it is most needed. They are in many ways the key to ensuring that the candidates are genuinely ready for full European Union membership which involves both obligations and benefits.
We need to launch the partnerships as soon as possible. If we delay the end result will be to delay the enlargement process itself. I know this would be contrary to the wishes of an overwhelming majority in this House and, I believe, among the peoples of Europe. All of us want to see the early and successful enlargement of the Union which can finally end the cruel and artificial division of our continent which has lingered far too long.
The Presidency, working closely with the Commission and Parliament, is determined to get the enlargement process off to an effective start. Tomorrow Heads of State and of Government will be in London for the inaugural meeting of the European Conference. That is an occasion which will underline the inclusive nature of the enlargement process. We do not see enlargement in terms of waves or of countries that are in or countries that are out. Our goal is to see each candidate country joining the Union as soon as it is ready and to offer all the help we can along the way. That will be the message of the events in Brussels on 30 and 31 March, culminating in the opening of intergovernmental conferences with six candidate countries.
I hope in the course of this plenary that Parliament will be able to give its opinion on the proposed framework regulation. This would send a clear and positive signal to the central European countries before they go to London for the inaugural meeting of the European Conference tomorrow. This would allow us to meet the deadline which was set in Luxembourg in December and would leave no doubt in anybody's mind that the three institutions of the European Union are working together to successfully achieve a process of enlargement. I am confident that this is possible.
I understand that there have been some concerns in this House that the European Parliament might not be sufficiently involved in the enlargement process. I am also a parliamentarian in a national parliament and I appreciate the desire of this Parliament to play a full and proper part in the process. It is the intention of the presidency that this should happen. We see enlargement as a process involving on the European Union side all three institutions. In any case, the European Parliament will have a final say on any accession treaty which is agreed by existing Member States.
Parliament needs to be involved throughout, not simply at the end, including on the accession partnerships. That is why Robin Cook, the British Foreign Secretary and President-in-Office of the European Union, wrote to you on Monday to make the Council's position clear. We want Parliament to be fully involved and to have an opportunity to express its views. I am confident that the arrangements outlined by Robin Cook will work well and give all here a sense of real involvement in the enlargement process.
Members of Parliament this morning will want me to be specific in respect of a number of points which have been part of discussions which have taken place in recent days and some of which have involved me and some of my colleagues. I want to be specific in relation to three points.
Firstly, in line with Article 235, the European Parliament will be consulted when the framework regulation for the accession partnerships is to be modified. Proposals for modifications to the principles, priorities and objectives for these partnerships will be sent to Parliament for information. Secondly, the Presidency is committed to giving the European Parliament an appropriate opportunity to express its views so that they are available to the Council when the Council takes a decision. Thirdly, taking into account the exceptional importance of the enlargement process for the Union, the Presidency of the Council and the Commission will provide oral or written information to the European Parliament on the major aspects and developments concerning the partnerships and the accession negotiations. In practice this could be done in two ways: firstly, by providing regular information to the relevant European Parliament committees and JPCs and, secondly, by having a regular briefing of an agreed and designated number of Members of the European Parliament who would be selected by that Parliament.
This is a statement which should attract the support of Members of this Parliament who want to assist and to help the enlargement process and want to make a positive contribution to that process. I can assure Parliament that the Presidency is fully committed to the enlargement process and that the presidency believes in an open and inclusive approach. The commitments I have given are reasonable and can provide an effective way for views to be heard, to be taken into account before decisions are made. I hope that this approach is acceptable to Parliament. Thank you for the opportunity to say a few words.
Mr President, can I start by congratulating Mr Oostlander on his report, and by expressing my thanks to everyone who has contributed to it. The Commission also believes that today marks an important moment, when Parliament is giving its opinion on a very significant part of the accession strategy, a pillar on the road to membership for the eleven applicant countries. They eagerly look forward to the official launch of the enlargement process, which will take place on 30 March. As you will know, the same group of nations will meet next Thursday with the Union, during the first European Conference.
I listened with great approval to the words of the Presidency, because the Commission also believes that the European Parliament must be involved as closely as possible in this whole process towards the accession of new Member States. At an earlier date the European Commission, building on the experience from earlier enlargement processes, already committed itself, where possible, to inform Parliament as closely, as comprehensively and as early as possible, both on the preparation process and on the state of discussions with countries with which we are actively negotiating.
I am extremely pleased to note that after an intensive and valuable discussion there appears to be broad consensus on the procedures which are to be followed in relation to this. Naturally, there is absolutely no difference of opinion on the European Parliament's right of consultation with regard to the basic regulation. But in addition to where it concerns possible proposals for modification in the priorities, principles and conditional nature of the partnerships which the European Commission might like to make, I am also extremely pleased that when they are proposed to the Council, they will get to Parliament at the same time. As far as we have been able to gather from the Presidency, the Council believes and also promises that Parliament will be given a reasonable amount of time to express clearly its opinions on the matter - or this is how the Commission sees it - to see subsequently how, in close consultation with the Council, these amendments might or might not be incorporated into the final resolutions.
I think this clearly reflects that the Council, the Commission and Parliament agree on the importance of the transparency of this process. I would like to repeat what Mr Oostlander said on the subject, namely that it is a process which will stretch over many years, and in which not only this Parliament, but a future Parliament, the next Commission and the next Council would wish to be extremely closely involved. It is a good thing that agreements are made about this today which will remain actively in force for the longer term, because, as Mr Oostlander quite rightly remarked, at the end of the negotiations there will also be a moment when we will have to see whether the time is truly ripe to offer full integration to the new Member States who meet the conditions and who have successfully completed the negotiations.
I would like to take the opportunity to make a few comments about the second Oostlander report, and in particular about the remark he made concerning priorities such as they were included in the drafts, which also reached this Parliament. I would particularly like to underline that political conditions must obviously be given priority. It is my modest view that this conditionality has been articulated sufficiently clearly both in Article 1 and Article 5 of the basic regulation. But I would also like to draw your attention to the reality. We have had discussions together about the political shortcomings, if I may call them that, of a number of candidate countries. The dialogue we opened with these countries on that matter, as well as what has been included on this in the present priorities, reflect in my view the vital importance of ensuring that the countries which wish to join, qualify first and foremost as democratic nations, nations which respect the principles of the rule of law, human rights, and above all the protection of the rights of minorities. There should be no difference of opinion on this. In instances where these basic principles are violated, the Commission will not propose even opening negotiations with such a country. Parliament was also assured of this at an earlier date.
In conclusion, Mr Oostlander made a comment about the issue of the short term and medium term. Is it not the case that, particularly in regard to political shortcomings, we should aim for the short term? That goes without saying, Mr President. But what has been included in the partnership agreements under the short term priority are matters which we feel confident about, which we believe can indeed be realized in the short term, say within a year, and of which we believe that they can actually have some effect. The matters pertaining to the medium term, on the other hand, are matters which will need more time so that we can perfect them. This is the background to the distinction made between the short and medium term.
I would like to thank everyone once again for their input into this debate and the support they have pledged for to an early fruition of these partnerships. We hope that, on the basis of the legal foundation which is being accepted today, the Council will be able to accept the priorities, conditions and principles of these partnerships soon, or in any case next week, so that the partnerships can be completed by the time the official enlargement process is launched on 30 March.
Mr President, we have listened with great pleasure to what has been said. I wish to believe, and I have no reason to doubt, that everything will be implemented in the way that has been described.
In his excellent report Mr Oostlander requested the participation of the European Parliament throughout the entire accession procedure. This has been accepted by everybody. My impression is that the objections that have been expressed from time to time are the result of two concerns. Firstly, the legal framework, as covered by the legal basis provided for in this procedure, does not allow for consultation. Consequently, another method should have been found. Secondly, there is a possibility of delay, given that Parliament should have had a certain amount of time in which to formulate its positions and its opinions. My impression is that, from the debate as it is now unfolding and to which I shall subsequently return from the point of view of the Committee on Budgets, both issues have been resolved. The reason for this is that, from what was said by the President of the Council and from what Commissioner Van den Broek to some extent confirmed, if we have consultation with all the characteristics of consultation but without calling it consultation, I think there is no point in our further analysing this issue. At this point, Mr President, I wished to say, as an aside, that there is a general tendency to exclude Parliament in such procedures and I would refer specifically here to Mr Colajanni's report on the subject of MEDA. I would hope that there too a procedure can be adopted which will permit the intervention of Parliament and its participation in the entire debate, so that we can remain informed throughout the procedure, since, having started out by endorsing the principles, we must also endorse the results.
The second issue over which there is concern is the issue of delay. I think that has been resolved. We can implement different systems, some of which have been mentioned by the President of the Council. I will draw your attention to a system that we are following in the Committee on Budgets. This is the system of the permanent rapporteur, who is in permanent contact with the competent services of the Council and the Commission. Consequently, the competent committee is ready at any time to present a report, so as to avoid delays and procrastination. I think that six weeks is enough to cover the problem. The issue, as it remains, is to ensure that what was said takes shape and becomes a specific and clear commitment of the Council and the Commission alike. I believe, Mr President, that we should focus on the issue of commitment since, as we confine ourselves to oral assurances which subsequently take a different shape due to pressure from other members of the Council or other reasons, I very much fear that we will take the wrong decision if we endorse them. There must therefore be a clear, specific and committed answer from the Council which must take the responsibility to convert what was said into action. Only in this way will Parliament be able to play the role which everyone agrees it must play.
With regard to the specific issue of the Committee on Budgets, we have made certain amendments to Articles 3 and 5 which refer to the responsibilities of Parliament to the budget. I wish to remind you that Parliament is one of the two components of the Budget principle, with special responsibility for expenditure. It is therefore in the interest of the Commission and the Council of Ministers alike to have Parliament involved at a financial level throughout the entire proceedings. It has been established that many delays and unnecessary debates are avoided when Parliament, exercising its responsibility by means of the Committee on Budgets, is involved in this issue from the outset. Mr President, I wish to ask the competent persons in the Commission and in the Council to bear this in mind when they formulate their final proposal which, as I have already said, will hopefully be committed to the framework we have referred to, in other words consultation, which is not consultation in name only but substantial and full consultation between Parliament and the remaining two bodies of the European Union.
Mr President, the most important political point being discussed here today is the role the European Parliament will or will not be able to play in this entire process. I listened very carefully to Mr Henderson's speech, and I must say I am not satisfied, as it was the explicit wish of the Committee on Foreign Affairs, Security and Defence Policy that Parliament would also be officially consulted if there were any modifications to the principles and short and medium term objectives. We are offered information, not official right of consultation. Yet that is what we had asked for.
On the subject of Bulgaria, I have two comments to make. The national programme for regional development has not been finalized in Bulgaria, so it is impossible to demand that the regional structures required for this should be set up before the end of 1998.
Secondly, we ask very expressly that Bulgaria be deleted from the negative list with regard to the visa arrangements.
Mr President, as the time allotted to me is very short I will just say the following.
Firstly, as regards the Baltic republics, despite their small size it has to be borne in mind that these three republics, and they alone of all the applicants, were occupied by the Soviet Union and considered part of it, as opposed to other central and eastern European countries which at least enjoyed formal independence.
Secondly, security and peace in Europe, which is our main task, depends on finding a fruitful modus vivendi with Russia. This will be enhanced by the Baltic countries joining the Union. It will not in my opinion be enhanced by any NATO enlargement.
Lastly, I hope that all three Baltic countries will be able to join the Union at the same time.
Mr President, it is a pleasure to present the report on Hungary, particularly in light of what has already been said. Thank heavens, in the end, our discussions focused more on security and politics than on economics, because ultimately security and politics are the guiding force.
Whether or not an economic upturn really is a possibility hinges on security. Hungary is in the fortunate position of already having made great progress in this respect. The documents I had to go through in the course of my duties as co-rapporteur revealed that since as early as 1982, when Hungary was still operating under a one-party system, its legislation has been structured in such a way that Hungary really can become a member of this European Union. As a result we do not have the same problems in terms of the acquis communautaire which certain other countries unfortunately do.
Secondly, Hungary has a long-standing tradition of democracy. I was present at the first sitting of the Hungarian parliament. I took a good look at the parliamentarians, and I must tell you that they were just as good, or just as bad, as we are. They already had a long-standing tradition of democracy. Governments have since changed without problems. The parliament in Hungary does not include one single representative of the radical parties, either on the right, or on the left, and so it really is the case, since we set great store by democracy in this House, that Hungary deserves to be accepted into this Union as quickly as possible, above all because this Union is first and foremost a community with a duty to offer all its peoples security, because economic prosperity is dependent on security.
Mr President, what Mr Oostlander has said on the general process of expansion of the EU applies to a greater extent to Latvia. This is a great dream that may become a reality: a country where, until a few years ago, the red flag of the Soviet Union flew, will soon see the blue flag flying with the 12 stars of Europe. It is a country that has made enormous progress recently: it has achieved a balance, it has reduced inflation, and it has almost completed the privatization process.
Two major problems remain: the problem of the Russian-speaking minority and the subsequent naturalization process - the so-called non-citizens still account for 30 % of the population; and the problem of the judicial and administrative system. Allow me to say here that what the Commission has written on the division between short- and medium-term objectives is not true. It is a general problem, as Mr Oostlander said, for all the countries, but it is not true of Latvia. We should be careful not to press too hard on the accelerator on several issues wrongly regarded as short-term that should be regarded as mediumterm.
, co-rapporteur for Lithuania. (DA) - Mr President, ladies and gentlemen, when a Dane looks at the Baltic, it is clear how the sea is increasingly binding the Baltic states into a Baltic Area Corporation . All this is a network which in reality is trimming and leading the political work, not least to pull the three Baltic states into a European partnership in the European Union. Every day, we read in the newspapers and hear on the radio that new routes are being proposed for both passenger and freight traffic, and this is a practical expression for the rapprochement which also carries the political perspectives and aims for all three Baltic states, Lithuania, Estonia and Latvia.
As Danes, we also usually see the three Baltic states as part of Scandinavia in some way. We also work together in the special Baltic council, and we in Denmark are looking forward to Lithuania taking over the presidency. All this is in accordance with Lithuania's hard, determined work to put itself economically and politically and in terms of life as a whole in an integrated European partnership and hence also in the EU. This is heartily welcomed on all sides of politics in Denmark. No matter who takes over the government in Denmark after the elections being held today, we will be supporting these efforts. The same clear will is apparent everywhere. I also hope that the European Parliament will give a clear signal here today, so that the peoples and not just the elite of the new Member States really understand and realize that the EU is clearly saying welcome to the new members. I hope they are not in any doubt about that for a second, for the new states are anxious for clear decisions.
Mr President, in preparing the accession partnership for Poland, I support the short- and medium-term priorities proposed by the Commission. I would like to make a couple of observations about them. As regards the restructuring of the steel sector, the Commission should pay greater attention to mining; the two go together. The Commission refers to the administrative reform whereby the number of voyvodships is to be reduced from 40 to approximately 10. This is particularly important so that PHARE funds can be used and so that greater transparency is achieved in relation to where these funds are going. It is quite right that attention should be focused on freedom of the press, the restructuring of the civil service and the fight against crime and corruption. These are all important issues which need to be addressed in Poland.
One important point is missing, Commissioner. There is absolutely no mention of social policy. We all know that this is an area where something needs to be done in Poland. I do not just mean social networks. We also need measures specifically designed to deal with women's and family issues.
In conclusion, I should like to make a general observation about the procedure, which really does give cause for criticism, despite the explanations you have given. It is our view that the whole procedure should not be blocked, but it would have been better if you had let democracy prevail. After all, that is what we are expecting from the applicant countries. We have even made it an accession criteria. Perhaps we should start by putting our own house in order.
Mr President, I would like to make three points. As has often been said, I believe that enlargement has to be followed by deepening and, unfortunately, the attitude of the other institutions towards this whole business is not exactly positive. This Parliament has not been formally consulted about the content of the accession partnerships, which means we are debating a political opinion with no legally binding power. So we must uphold this criticism, over and above certain intentions expressed during this sitting by the President-inOffice of the Council.
Secondly, many of the accession partnerships consider questions of democratic principles and respect for human rights to be matters for the medium term. That is absolutely unacceptable to this Parliament. We have always insisted that all the criteria are important, starting with the first condition established by the Copenhagen European Council, which relates to these essential matters.
I now come to my third comment on the Czech Republic. As we all know, that country has suffered a major political crisis. That is quite normal in a democracy, but it can certainly give rise to a delay in fulfilling the accession criteria when the time comes. Stressing what has already been said, we have no hesitation in pointing out two basic facts. Firstly, the gypsy minority should be integrated in the short term rather than the medium term. There are still no clear measures, and we can and should demand them immediately. The other thing to mention is press freedom and the reform of the judiciary. These matters should be included in the agreement.
Mr President, I believe that the main political problem we have to face is that of Parliament's request to carry out its role fully and the requirement that the rapporteurs for each country conduct their roles fully during the course of the accession negotiations. This is the fundamental question and the Presidency of the Council has often reiterated the word "information' . Information is a premise to count, to have an effect, but it is only a premise. We will have to see in practice how the European Parliament can have an effect and to what extent the opinions of the European Parliament will have to be taken into account.
I am somewhat perplexed, however, over the replies made by Commissioner van den Broek to the objections to the division into short- and medium-term made by Mr Oostlander. It seems to me that this division between short- and medium-term is still somewhat vague and imprecise. Finally, I believe there is a problem of financing, of aid for the countries applying for accession and I believe it is necessary to grant this financing, taking into account the different capacity of each individual country to make use of it.
With regard to Slovenia, it seems to me that this country is preparing itself seriously and so all the conditions are present for important and serious negotiations to commence.
Mr President, as rapporteur for Slovakia I agree with the Commission's approach for the proposed partnership agreements with Slovakia. It seems to me that the Commission has chosen the right priorities for the short and medium term. We are having a separate debate in Parliament tomorrow on the actual situation in Slovakia. This actual situation will obviously also be reflected in the judgement of our relations with the country. Slovakia's political problems continue to be a priority, and dominate other questions which are of importance in the accession process of this country. We hope that we will see some progress this year, or at least after the elections in Slovakia, but we will have to wait and see. At the moment the country does not have a president. The current situation is therefore not very encouraging. The Meciar problem has been doing a hop, skip and jump of late. I think that this issue will have to be given the necessary prominence over the coming months during the negotiations and during the Commission's contacts with Slovakia. We hope that the Commission will do so through dialogue and partnership, because ultimately what matters is not the interests of the present government, but the interests of the people of Slovakia.
I would like to put a very straightforward and specific question to Commissioner van den Broek. The question concerned whether the acquis screening was the same for the 5+1 and for the other applicant countries. I would be grateful, Mr President, if you would ask Commissioner van den Broek to answer my question.
Of course I would like to reply, but perhaps it would be better if I did so in my response at the end of this debate.
Mr President, I want to express my support for the Oostlander report and its approval today because I think it is important in politics to give the proper messages at the right time, and the European Conference is just about to start. Parliament should give a positive message today about enlargement and its own role. I should point out that Parliament succeeded in amending the initial Commission proposal, and gave the Council the opportunity to talk about a joint enlargement process, and an overall process with criteria to include everybody - in other words, breaking the distinction between the 5+1 and the rest.
I also want to point out that, following the same line, I think we must act positively with respect to the strengthened accession process. I do not think we should see our role as a defensive one, like a critic or a Cato. We have to support and accompany those countries which are conquering democracy, consolidating their economies and learning how to coexist. We have to act positively.
Some of the speeches I have heard today sound as if we are setting ourselves up as a sort of grand jury where these countries are concerned. I believe we should be giving a positive message.
On the subject of Parliament's role, I wanted to ask the President-in-Office of the Council and the Commissioner to tell us the precise status of the letters from Mr Cook and from the President of the Commission, Mr Santer, to the President of Parliament, who will have to appear before the European Conference tomorrow. What I mean is this: as I understand it, these letters and the proposal made by the President-in-Office of the Council have the status of what the British call "constitutional convention' , in other words, a proposal for constitutional agreement corresponding to what we in this Parliament and the Union know as interinstitutional agreements. I understand that if this agreement is ratified by the Council and the Commission, we have to accept it. It has to be done with the due solemnity accorded to any declaration made in this Chamber. And that should be the standard conduct and behaviour of us all, because I do not think it makes much sense for us to limit our action to a complaint, at a time when Parliament is making a positive contribution to the process of enlargement.
If there has been a response, then that response should have an official status, and in future it should be the standard procedure for such a thought-provoking and complex process.
Mr President, ladies and gentlemen, it is my belief that the Oostlander report represents an important contribution by the European Parliament to progressing the enlargement process in a constructive manner. We see enlargement as one of the major tasks in the years ahead and the European Parliament will undoubtedly want to make decisive contributions.
It is also important to stress that we are not only concerned with the economic criteria and that we do not see enlargement as a purely economic phenomenon. In fact, we are far more concerned with the implementation of the political Copenhagen criteria, namely, democracy and human rights, and with clarifying from the outset in this first round of the enlargement process that the European Union has a political dimension as well as an economic one. Those leading the negotiations can count on the European Parliament in this respect. This is a significant point as, ultimately, we in Parliament have to ratify the decisions.
I am grateful to the Commissioner and to the President of the Council for the various clarifications they have given here, firstly in relation to the European Parliament's role in the process within the framework of the partnerships, but also on the enlargement process as a whole. I am assuming that the Presidency's commitment is such that it will also be brought to bear in the Council. I shall support it on the assumption that it will then be approved accordingly by the Council as otherwise there would be a crisis of credibility between the two institutions.
I am also sure, Mr President of the Council, Commissioner, that both the Council and the Commission will discuss the outcome of Parliament's resolutions as appropriate. In fact, it might be a good idea if this were to be announced formally.
In addition, I have another question to put, Mr President of the Council. What exactly is meant by an "appropriate opportunity' ? Does it, for example, mean that the European Parliament will have a maximum of six weeks in which to discuss this information, or, as the Commissioner has said, will we be given sufficient time?
Mr President, ladies and gentlemen, bringing the applicant countries of central and eastern Europe up to the political and economic standards of the EU is essential if, in the long term, we are to allow these states to join the EU without at the same time damaging the legitimate interests of the Member States. The accession partnerships with the applicant countries are the most important tool in ensuring that this is achieved in the most efficient manner possible for all concerned.
Unfortunately, the Commission and the Council have once again taken a different view of the arguments put forward by Parliament on the form of the accession partnerships and as a result have rated several important factors differently to the European Parliament. I cannot understand why the accession partnerships have not been structured in such a way that they could deal in greater detail with the particular needs of the individual countries involved. It is quite obvious that for a number of economic, political and geographical reasons, the problems of Slovenia differ from those of Latvia, for example.
In any case I regard a greater involvement of Parliament as vital. It would appear that criteria which have been recognized as important and essential for the accession partnerships are temporarily being disregarded, or that the feasibility of farreaching and complex measures is being viewed differently. I believe it is a common matter of concern in the House that this should be changed and that Parliament's position should be taken into account.
Mr President, the enlargement of the European Union is a historic process. These accession partnerships are the very cornerstone of the inclusive enlargement process which Parliament has called for.
Given their importance, it is vital that we all move together. The three institutions have to cooperate with each other. I welcome the statements made by the Council and the Commission on this subject. We must also work in partnership with the applicant countries. Mr Cars is absolutely right; we should be working in partnership with all 26 national parliaments. So important is this process that we must not allow ourselves to indulge in other bouts of institutional junkieism or go off onto self-serving ego trips during this debate.
Speaking in a personal capacity, I have been delighted in the last few weeks to discover that the British Conservative Party is now the champion of the rights of the European Parliament, although I regret that this has been to the detriment of their former commitment to enlargement of the European Union. No doubt this is part of Mr Hague's reforms.
We have heard some discussion of delay - delay by a few weeks. My response to that is to remind Parliament of the words of William Shakespeare in Julius Caesar that: ' There is a tide in the affairs of men which, taken at the flood, leads on to fortune' . This is one of those times. Or, to put it as the late, great Elvis Presley would have put it, ' It's now or never, ... tomorrow will be too late' .
I would urge just one thing of the Council and the Commission: the biggest problem the accession countries have is the ability of their civil service, their administrative systems and their legal systems to cope with the acquis communautaire . I would urge that we put maximum emphasis on those aspects of the accession partnerships so that they will be ready to join us as soon as is possible.
Let me remind you of what I have said. Now is the time, tomorrow is too late.
Mr President, financial assistance to the applicant states to help advance the process of enlargement is clearly needed. It is right, however, that Parliament should emphasize that the development of democracy and respect for the rule of law is a priority and that steps will be taken if any applicant country displays manifest shortcomings in this respect.
Moreover, it is right that this Parliament should be consulted in advance concerning the principles and conditions for the partnerships which are to be established by the Union with each applicant. After all, the European Parliament has the final say in whether an applicant country joins or not. In widening the European Union rather than deepening it and in making it more democratic and diversified rather than more bureaucratic and centralized lies the best way forward for all the people of Europe. The people want sensible cooperation and not dogmatic federalism.
Mr President, I do not believe that anyone in this Parliament wants, or is able to, delay the great rendezvous that we are all awaiting, that of enlargement. Nor can anyone, or does anyone want to, indeed nor should they, take this enlargement hostage in the cause of institutional battles. This is not our intention.
We are extremely pleased with the rapid adoption of the framework regulation and the decision taken by a qualified majority on this basis, regarding the principles and priorities, the medium term objectives and conditions relating to each individual partner. And we are delighted by the Council's and the Commission's declaration of this morning, as discussed by Mr Enrique Barón Crespo.
Nevertheless, we must not let ourselves be deceived regarding the political significance of the issues and the debates which have been held here over the past month. They are of tremendous political significance overall with respect to our role as an institution. The European Parliament does not wish, indeed is not asking, to negotiate the enlargements instead of the Council and the Commission. On the other hand, in terms of the political significance of a request for transparency, a request for clarity, a request for information, even consultation if necessary, on these basic questions regarding the future of our Union, we are clear. In this respect, Parliament does have a role to play and we must support all initiatives to this end.
Let me draw the Council's attention to this: make no mistake regarding the significance of the speeches and dialogues that you are entering into with us. It is a question of clarity of European construction for the applicant countries. It is also a question of the importance of the enlargement process to our citizens, for in the absence of transparency our citizens will not understand the work which we have embarked upon.
In conclusion, Mr President, let me take this opportunity to remind you of our commitment to the conclusions - all of the conclusions - of the Luxembourg European Council. In this, I emphasize the following dimensions: firstly, the institutional precondition, of course. On this undertaking, we await proposals regarding method and timetable, given the urgency. Secondly, we attach great importance to the European Conference. We are delighted that it commences tomorrow. We believe its content is very important, in particular foreign, security and defence policy. There is an urgency for the partnership and for democracy in general.
Mr President, the objective of the many initiatives intended to form the basis of the enlargement strategy is that of ensuring that the applicant countries satisfy the political and economic conditions laid down by the European Council of Copenhagen. This will make it possible to establish the bases for negotiations on a fundamental principle for the enlargement process, the opposition to any logic that leaves the countries concerned loopholes or exceptions in respect of the political obligations established.
We know that, in the effort to provide greater impetus for this stage of approximation, the accession partnerships and the planning and assessment system constitute the basis of the entire accession strategy and that the assistance provided by the EU should fall into a new framework, an accession partnership with each applicant country.
It seems advisable for the Commission to introduce into the new accession strategy the so-called conditionality clause. Granting pre-accession aid should be subject each year to the level of achievement of objectives and fulfilment of the commitments assumed and the state of progress of the national accession programme.
The countries of central and eastern Europe should rigorously observe the commitments assumed with regard to democracy and human rights, the protection of minorities, the adoption of the Community acquis, on pain of suspension of the partnership. Finally, I would like to point out the gravity...
(The President cut off the speaker)
Mr President, I would like to make two points in relation to this debate. We are on the eve of an important development in Europe, the enlargement process, which will undoubtedly occupy us - as Mr Spencer has quite rightly pointed out - for the next ten or fifteen years or possibly even longer since it will not end with the current eleven applicants. There will always be several countries queueing up to get into the European Union.
It is absolutely vital that the European Parliament, as the directly elected representative of the peoples of Europe, has a continuous and regulated involvement in this process, rather than appearing to give the process free rein initially but ultimately making a pronouncement about whether the outcome is acceptable. I therefore share the view that Parliament should be involved during the lead-in phase and during the accession agreements. On the other hand, I should like to prevent the European Parliament giving the wrong signal. We should not be slamming doors in the faces of the candidates even before the enlargement process has started. Therefore, I hope that we will be able to reach a compromise in this matter.
(The President cut off the speaker)
Mr President, you have been very generous in the time you have allocated to the President-in-Office. Can I take up one or two points which have been made in the discussion?
Firstly, there was a query about the status of the letter from Mr Cook to you, Mr President, and also about the status of the remarks which I previously made this morning; this was raised by Mr Barón and also by Mr Brok. The letter from Mr Cook was a background Presidency paper. The position which I outlined this morning in my previous contribution is a Presidency statement which has the backing of the Council and therefore has the authority of the Council. I hope that helps colleagues to give further consideration to some of the points of substance which I have tried to make in my earlier contribution.
A point was raised by Mme Berès about timing and that is an important point. As to the question of how long Parliament should have to be able to express its view, it would be wrong for us to tie ourselves down to a specific time on every occasion. Maybe it would be helpful if I were to explain that my interpretation of appropriate time would be the kind of time that allows the normal processes between one plenary and another, between one Council and another Council within the institutional framework which is four, five or six weeks. I do not see it being longer than six weeks. It might often be shorter than that and there may be occasions when there are very urgent matters which have to be dealt with in a period very much shorter than four weeks. In the normal run of business it would be that kind of period of four, five or maybe six weeks and I hope that is helpful.
The third point which has been made by a number of contributors this morning is the general question of involving the people of Europe. Let me make it clear that the Presidency and the Council are absolutely committed to the process of enlargement. Not everything will be plain sailing. Enlargement has a large up-side, with the potential of great gains in security and great gains in economic prospects, but there are things that need to be dealt with by the Union in the period leading to that and some of them will involve difficult decisions. It is important that we take public opinion along with us so that the public are fully informed and are aware of the issues at stake in that process. That is why I believe it is very important that the European Parliament is given a role to be able to express a view, to involve the public in a dialogue and also to take issues to the public. It is important that Parliament has that opportunity, to be able to express those views which should be expressed before the Council takes a decision on the matters that are before us.
I thank you, Mr President, for again giving me the opportunity to try to clarify some of those points and I hope that there will be assurances given to Parliament which will enable Parliament to give an opinion to allow the process of enlargement to proceed in a speedy and effective way.
Mr President, on a point of order. Under Rule 60 I am required later this morning, as chairman of the relevant committee, to recommend to this House whether or not we refer back. This is the last opportunity I therefore have on behalf of the House to ask the Presidency to make one final point clear. I thank him for the progress we have made during this morning's debate, particularly over timing and the clarification of the position of the Council.
I ask him to take one last step towards us. I have given him a text, which was circulated to him yesterday, which makes the position clear: after the plenary vote, the Council and the Commission will take the earliest opportunity to consider Parliament's views. At the moment all you are saying is that we have the chance to express Parliament's views.
Mr President-in-Office, we have that opportunity all the time. We want a confirmation from you that you and the Commission, as Mr Van den Broek suggested, will consider our views, because that is the way to secure public support, which you rightly referred to, through a parliamentary channel, for what we are trying to do on enlargement. If he could give me that assurance now, we will have no unpleasantness later in the day.
Mr President, I am very happy to indicate that it is the intention of the Presidency that the views of Parliament will be considered by the Council before a decision is made. There would be no purpose in having consultation...
... and hearing the views unless they were going to be taken into account. Of course they will be taken into account.
Mr President, the National Alliance will vote in favour of this report, while making the reservations we have expressed many times in this Chamber with regard to the problem of enlargement to some countries which still do not seem to be fully in favour of an accession to the spirit of the European political union. I would like to recall how, a few days ago, the Slovenian Ambassador to Rome took an absolutely incredible position with regard to goods confiscated from Italians and victims of dolines. I believe it is important and correct to expand the European Union to include other countries, but this union should not be established before achieving the political union which is the only premise that will permit peace and progress in our countries. And so we vote with reservations, to show that the National Alliance is obviously in favour of Europe and enlargement, but against a purely economic union based on the particular interests of the great capitals or some countries of the Union.
Mr President, can I add to this positivity that the Commission on its part is evidently not only prepared, but it will also take steps to study, together with the Council, all of the views Parliament has expressed. I am merely re-emphasizing something which is already obvious in order to benefit transparency.
I believe that with this, all procedural aspects will have been discussed extensively, as there is a far-reaching level of agreement. May I confine myself then to responding to one single question which was asked more specifically, firstly by Mr Cars, who wonders whether the all-inclusiveness of the enlargement process is left sufficiently intact during the procedure which we think we will follow at the so-called screening . It is precisely in order to do justice to this all-inclusiveness, to which so much attention was paid in Luxembourg, that I have decided to open the start of the screening with all eleven countries together. After that the process will naturally have to be continued in groups, and then country by country. Why these two groups? Because the evaluation of the acquis for the group which is going to negotiate is intended to identify which matters require negotiations. For those who are still preparing for the negotiations, this evaluation is intended to hasten the catching-up process, so that they will be able to meet the conditions for entering negotiations as soon as possible. In addition, we will have to look at each individual negotiating country to see to what extent this can be done with all six together, or separately. I can imagine that soon this will soon have to be on a bilateral basis, because the issues which will be the subject of the negotiations will differ per country.
I will briefly return to the comments which were made about the short and medium term, because I have a feeling that we did not make that quite clear. Practical experience will tell, I would say, but the prime reason for setting the short or medium term was not to indicate the urgency of the problems identified. The distinction between short and medium term is primarily made on the basis of what we can actually expect to achieve in the short term, and what on the other hand will need more time to be achieved. We have tried to explain this is in these partnerships when defining the priorities.
I would also like to assure Mr Titley - as a matter of fact, we have done so during earlier exchanges - that the entire aspect of enhancing the administrative and legal capacity of government bodies in the applicant countries is given a high priority everywhere. You cannot suddenly place this in the short term, for the simple reason that it usually concerns processes which are so wide that you have to talk in terms of several years, although that does not mean to say you should not start immediately. That is why a reorientation of PHARE has taken place, in which everything which has to do with institution building and enhancing administration comes under the category of 30 % of the PHARE resources, which has been given as a rough target figure to be spent on this. It will thus get all the attention it deserves.
Those were a few comments I wanted to make in response to the questions which were asked.
Mr President, this point about the short and medium term was in fact the key point. The strange thing is that the Commissioner is now saying that it is to do with our expectations of when something might be achieved. In other words, when we speak of the independence of the legal courts, respect for the rule of law and equal access to public services, which have been mentioned in some cases in relation to the medium term, this means that the Commission does not believe that the country concerned is prepared to achieve this independence, this access and so on, in the short term. This is a completely different position, then; the issue is no longer the complexity of the process, but your assessment of the willingness of a country to behave normally in the short term. This surely cannot be the intention of this classification into short and medium term, Mr President?
Mr President, by short term we mean those things which can be achieved in 1998. I am not saying that particular sections of the political constellation or shortcomings in the field of democracy, human rights and so on, might not still be improved this year. It is difficult to draw the exact line, but I hope that we have indicated clearly that short and medium term does not mean giving an evaluation of the urgency of things which must be done, but the assessment of the time needed to correct these matters in their entirety.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 11.30 a.m.
Situation in Kosovo
The next item is the Council statement on the situation in Kosovo.
Mr President, I wish to begin by thanking those who have tabled this resolution today for this debate, because they have given this Assembly an opportunity to express the very deep concern that, I am sure, we all share at the serious violence which has taken place in Kosovo over the last two weeks. I know that concern is shared by all the European Union Member States.
Police operations around the villages of Drenica and Prekaz in the last week appear to have left at least 80 people dead. The authorities in Belgrade claim this was legitimate anti-terrorist action by the police. But there appears to have been no judicial process before the killings and, tragically, according to local press reports, many of the dead were women, children and the elderly.
Belgrade cannot pass off such repressive acts as purely an internal affair. Human rights abuses are a matter for all of us, and the European Union has a particular responsibility to reduce tension in the region before it causes instability in neighbouring countries.
It is essential that the international response to the crisis is a united and coherent one. We know to our cost from the early days of the Bosnian war that international divisions undermine our efforts.
The Presidency has sought to provide a firm and clear voice on behalf of the European Union Member States. What have we done? Firstly, we issued an agreed statement on 2 March condemning unreservedly the use of violence by either side and calling on both sides to resolve the situation through a full and constructive dialogue.
Secondly, Robin Cook visited Belgrade on 5 March, on behalf of the Presidency, to make clear to President Milosevic the disquiet felt within the European Union.
Thirdly, Mr Cook hosted a meeting of Contact Group countries in London on 9 March. The Group agreed a tough action plan, aimed at stabilizing the security situation in Kosovo, including immediate measures against the Federal Republic of Yugoslavia; a clear list of the steps we expect President Milosevic to take within ten days to stop the violence and start a meaningful political dialogue; and a commitment to review the situation on 25 March and, if necessary, adopt further measures.
My colleague, Mr Tony Lloyd, is currently visiting the region as a Presidency envoy. In Belgrade he will carry the message of resolve of the European Union and the Contact Group countries. Elsewhere, his prime aim will be to listen to what neighbouring countries have to say about the regional security implications of the situation in Kosovo and to discuss what can be done to satisfy these concerns.
Fifthly, over the next few days, we shall be actively discussing with our partners and others what more can be done to bring home the message to President Milosevic that he must change course. There are a number of opportunities for this: the European Conference with the associated states on 12 March - tomorrow - provides an obvious opportunity. The EU Foreign Ministers' informal meeting in Edinburgh on 14 and 15 March is a further opportunity, and today the views of Parliament will be particularly timely.
People ask what the European Union's position is. Let me try to make that clear as well. We do not support separatism or independence in Kosovo but we insist that Belgrade grants real autonomy. It is ironic that the Kosovo Albanians enjoyed greater autonomy under previous regimes than under President Milosevic's government.
Getting the authorities in Belgrade, and the leadership of the Kosovo Albanian community, to start a meaningful dialogue about the differences between them is the only chance of reaching a peaceful settlement. The tragedy is that recent military activity in Kosovo may have served merely to undermine the moderates on both sides and increase support for terrorism.
Clearly a halt to all police operations in Kosovo is a prerequisite for dialogue. That is why the European Union and the rest of the international community must do all we can to keep the pressure on President Milosevic and keep the pot in Kosovo from boiling over.
I understand from the news media this morning that a statement has been made by the Serbian Government in response to measures taken earlier this week. I cannot at this time respond to that statement because I have not yet received the full text. However, I can give a commitment that we will study and fully assess to what extent that statement meets the concerns and worries raised by the Contact Group last Monday.
I hope those remarks are a basis on which a debate will take place this morning on this terribly serious and, in many ways, deteriorating situation in Kosovo.
May I join the Presidency in saying how much we are alerted by the explosive situation in Kosovo. I had the privilege to attend the contact group in London which was very skilfully presided over by Foreign Secretary Cook, and where we feel that a number of clear signals have been given to President Milosevic in order to persuade him to take initiatives for a dialogue and a peaceful solution clearly setting the parameters of what we can and cannot support.
It was very clear from that meeting that it cannot be taken for granted that President Milosevic is going to act in the direction that is necessary to prevent an explosion in Kosovo, with all the disastrous human effects and other transborder effects and destabilization effects that a lack of solution could produce. That is why it was very wise that Foreign Secretary Cook proposed to reconvene the contact group - which will probably meet in Washington on 25 March - and also to put Kosovo on the agenda of the informal foreign ministers' meeting which is being held on Friday and Saturday next.
The European Commission is preparing its regular report on regional developments in the Balkans and it stands to reason that under the present circumstances one cannot expect that the Commission would recommend to the Council the restoration of the autonomous trade measures for the Federal Republic of Yugoslavia or would go further in recommending the incorporation of the FRY into the PHARE programme or starting the negotiations demanding a mandate for negotiations on a trade and cooperation agreement.
We are also studying at the moment the conclusions that were drawn in the contact group regarding other economic and financial measures to step up the pressure on the FRY in order to bring them to constructive initiatives.
I need scarcely repeat, following the Presidency, that the European Commission shares the greatest possible concern as regards what is happening there. We cannot consider the situation in Kosovo without remembering how it all started in 1991. We must take into account that more far-reaching measures may become necessary if a disaster is to be prevented.
The European Commission wishes very much that in the first place the European Union and its allies will have the courage to take the necessary measures which may prove inevitable in the near future.
Mr President, ladies and gentlemen, Mr President of the Council, Commissioner, naturally everything you have said merits our full support. Nevertheless, I should like to preface my short speech with a few critical observations. Commissioner, at first I gave you my full support in your differences with Mr Oostlander - I am not sure whether that was clear - but I still must question whether the European Union as a whole was prepared for what is now happening in Kosovo.
This is not the first time we have discussed Kosovo. On one occasion, following a visit from the Delegation for relations with South-east Europe chaired by Mrs Pack, this House described Kosovo as a powder keg waiting to explode. The European Union took little action. There was neither any pressure exerted to open a European Union office in the area, nor was a special envoy appointed as we officially requested.
Mr President of the Council, Commissioner, I am ashamed when I turn on the television as I did this morning and see the American representative, the special envoy, in Pristina, but no special envoy from Europe. Yes, the British Foreign Minister went to Belgrade, yes there is now a representative there, but why - knowing that it is the most dangerous potential flashpoint in Europe, knowing that it could develop into a conflagration at any time - did the European Union fail to do more in the past?
I know that it is not an easy matter since we have no proper contact on the Yugoslavian or Serbian side. Nevertheless, the Americans are on the spot with their special envoy again and all Europe, and all the world, can see just who is tackling the problem on the spot - not the European Union but the United States! I do not seek to lay the blame with anyone in particular, but we must acknowledge our failures. We have been negligent. Once again we have neglected a part of Europe.
Why is it so important for Europe to deal with this problem? Firstly because, quite clearly, fundamental human rights are at stake! Consequently, we must tell Mr Milosevic in no uncertain terms that we cannot accept his claims that this is a purely internal problem. No, the protection of a minority, or to be more precise in this case, the majority of the people in the region is a matter which goes far beyond national borders.
Perhaps there is something else, perhaps we have failed to make it clear enough to Rugova and his people that we are simply advocating autonomy within Yugoslavia. What is currently happening, the fact that Mr Rugova and others are calling ever more vociferously for independence and for a change in the borders, is also unacceptable to us. We need of course to get our message across not only to Milosevic, but also to Rugova and the Albanians. But it may be too late at least to change the mood. Fired by frustration, the call for independence are growing stronger and stronger. I fully support the measures, Commissioner. We must show that we are trying to quell the fire and that we are helping those, in Macedonia in particular, who are especially affected.
I come now to the second reason why it is so important, why a conflagration could develop: Albania is unstable for unfortunately there are in Albania, too, forces - in particular those led by ex-President Berisha - who are now agitating, who are now stirring things up, who are now trying to pour oil onto this fire thus forcing Fatus Nano, the Prime Minister, who was initially very restrained, to take a more extreme position.
Thirdly, and not for the first time of course, the situation looks like a clash between Christian Europe and Islam. Once again this argument rears its head. On Friday I had a detailed conversation with Siljdzic, the Prime Minister of Bosnia Herzogovena, in which that very point came up. This situation is, therefore, particularly dangerous and we have to do something about it.
I agree with you that we must apply political pressure, and economic pressure where necessary, although I do not see blanket sanctions as our strongest weapon. Nonetheless, I am in complete agreement with the actions of the contact group. We should consider whether a situation might arise in which we would send in forces of order - such action would naturally depend on the agreement of both sides - at least to calm the situation. Milosevic must realize that, if the worst comes to the worst and he chooses violence, there is the possibility of military intervention as well. If we are to avoid military intervention and if we are to force Milosevic to do as the President of the Council suggests, he must be convinced of this.
Mr President, I would like to lend my support to everything that has been said, but also to point out once again that, unfortunately, we missed our chance to set our preconditions in advance and to back them to the hilt. I would like to see the European Union advocate autonomy for Kosovo, but prevent any changes being made to the borders in the region. That would lead to another conflagration.
Mr President, ladies and gentlemen, I agree with almost everything Mr Swoboda has said. I should like to start by pointing out that the international community now finds itself faced with a task whose solution it has put off for nine years, and put off quite consciously. I raised the Kosovo problem in this House in January 1991 and have raised it again on many occasions since and urged that something be done about it. At the time, in this forum, the President-in-Office of the Council, who is now a Commissioner and for whom I have great respect, accused me of naivety because I said that what had happened in Kosovo was the beginning of the end for Yugoslavia. Nobody saw it, nobody wanted to see it. Nobody wanted to admit what was happening and everybody simply turned a blind eye. It was not even included on the agenda in Dayton. It should have been added to the agenda. Yugoslavia should not have been recognized without Milosevic being required to make some progress towards finding a political solution to the problem.
Our foreign policy exists, quite literally, from hand to mouth. It never takes preventive action. It is always short of breath and lacking in a proper strategy or vision. Eight years of peaceful, passive resistance by the Albanians have not persuaded us to come to their aid. For years the Serbs have been torturing Albanian men and women and arrests have been commonplace. A parallel school and university system operating underground offers young people but few prospects. It has taken television pictures of bloody demonstrations to shake up the international community.
I welcome the united stance announced today by the Council. It is also good that the contact group is finally dealing with Kosovo, even if the results are feeble and the threat of an arms embargo, for example, is quite laughable. An arms embargo is hardly an effective weapon against a well-armed nation with its own arms industry!
The presence of the OSCE on the spot is essential; financial and economic sanctions are necessary. Unfortunately, these are the only means at our disposal. Serbia refuses to tolerate any involvement in its supposedly "internal' affairs in Kosovo. It has declared the resolutions passed by the contact group null and void since it is a self-appointed group. This is the price we must pay in the West for years of looking the other way. If Milosevic does not soon start a serious search for a political solution with Rugova and others within the framework of international mediation, an escalation of the violence will be unavoidable.
After nine years of this apartheid regime, the Albanians have had enough. There is nothing to stop the Albanians in Macedonia, in Albania and in Montenegro joining forces. The conflagration would exceed the scale of the Bosnian war. Milosevic alone is responsible for the internationalization of the crisis. A tough response is all he understands, so our stance against him must be a united and tough one. As a last resort there is always Mr Swoboda's option. If all else fails we must help with military or police intervention those being tortured and murdered.
Mr President, the European Union once again finds itself facing a crisis in the former Yugoslavia, which was foreseeable long ago, and once again it has been caught off guard and probably a day after the fair, as has already been said.
Therefore, if we now think with hindsight of what should have happened and what should have been avoided a priori, in order to prevent developments in the former Yugoslavia from following their dramatic course, we are contributing very little to the subject, although what is happening today is not totally unrelated to what went on before. Indeed, it is not unrelated to the astonishing ignorance shown by the West with regard to the complex historical reality of an extremely difficult region, nor to the ineptness and partiality with which it reacted to much of the tragedy in Yugoslavia.
Once again we are called upon to face a fait accompli, but this time the danger of a new conflagration is becoming very concrete and very visible and we must be able to see this in all its dimensions. Kosovo is a region with great historical significance for Serbs and Albanians alike, and historical memories are not effaced simply by international intervention. On the other hand, it is inhabited by an overwhelming majority of Albanians who themselves were forced to move there because of other interventions at that time.
The Yugoslavia of Tito granted them an autonomy which, unfortunately, has since been dispensed with. It is self-evident that no one can deny the right to speak one's own language, the right to education and free expression, and human rights as we perceive them. These must be reinstated at the earliest possible opportunity with an immediate undertaking by Belgrade and with the cooperation of the representatives of the Albanian minority.
A new conflagration in this region would spark a chain reaction which risks spreading the crisis to the South, on the very eve of the ambitious enlargement towards the East that has been decided upon by the Union.
Therefore any initiative aimed at avoiding new conflicts and at coming to an understanding with the moderate leaders of the Albanians of Kosovo is more than welcome. The European Union has a lot to do, as has already been said.
We must also consider the efforts being made by five countries in the region: Greece, Turkey, Bulgaria, Rumania and the FYROM, as well as the careful and judicious stance adopted by the Albanian government. The implementation of the Rougova-Milosevic agreement is imperative, but it is even more imperative not to repeat the mistakes of the past, by carrying out another fruitless intervention with the United States taking on the lead role.
Belgrade must understand that closer ties with the European Union cannot come about through violence and that an internal dispute which places the peace of a wider region in danger is much less internal than it claims.
It goes without saying that we unequivocally condemn violence and bloody repression. However, something more is needed: specific political actions such as all those we are asking for in our common position, many of which have been mentioned in this House. Moreover, there must be a more fundamental attempt to understand the problem and its historical background reaching back well before 1991, reaching back centuries.
Mr President, all aspects which in Bosnia led to war crimes, crimes against humanity and genocide are present in Kosovo. Once again the Western governments' prime objective appears to be to remain uninvolved. Military intervention, after all, is an electoral risk. To the governments in the US and Europe, the risk of internal unpopularity weighs more heavily than the risk of new atrocities in the former Yugoslavia. Have they not learnt from Bosnia that detachment amidst these kind of massacres automatically means co-responsibility? Have any lessons been learnt from what happened in Bosnia? Certainly, as far as Bosnia is concerned, Europe does not have the monopoly on error of judgement. The Security Council made a mistake when, at the insistence of Russia, it did not extend the mandate of the preventative force in Macedonia. The American promise to ease the sanctions against Serbia was the wrong signal, as was the comment made by the US negotiator, Gelbard, to the effect that Milosevic was dealing with terrorists in Kosovo, and it was as big a blunder as the remark made by James Baker in 1991 saying that, above all else, Yugoslavia should remain one country.
On Monday, the contact group decided to take a few half-baked and weak measures. Clearly the most important lesson from Bosnia has still not been learnt. This lesson was that in the former Yugoslavia violence can only be stemmed with military force. Political pressure and economic sanctions do not work. The only language Milosevic understands is the credible threat of military intervention by the US and other NATO member countries. Milosevic will circumvent a possible UN arms embargo just effectively as the existing economic sanctions. The only effective instrument is the threat of force: a preventative presence of international troops in the region, in this case Macedonia and northern Albania. The response of the European Union to the crisis in Kosovo is one of shameful hypocrisy. In the Treaty of Amsterdam the fifteen heads of states and governments promised solemnly to make peace-keeping one of the Union's responsibilities. This promise was, as it turns out, not worth the paper it was written on. In the European Parliament, we have so often called for an effective European security policy. However, here in Parliament the knees of the Socialists and Christian Democrats appear to be as weak as those of the Council of Ministers, now that it no longer comes down to words but to action
I note with bitterness that the two large groups have rejected every reference in the joint resolution to the possibility of military threats. Even my group's plea to extend the mandate of the peace force in Macedonia was rejected. Instead of this the PSE and PPE resolution contains an appeal to President Milosevic to allow journalists into Kosovo. The European Parliament is using journalists as a threat. That will really impress everyone in Kosovo.
In conclusion, Mr President, the resolution proposed by the two large groups today is the weakest this Parliament has ever devoted to the situation in Kosovo. In the shape it currently takes, it is totally unacceptable to my group. Remove your blinkers, ladies and gentlemen. The conflict in Kosovo is a bigger threat to international peace than the conflict in Bosnia ever was. Now is the time to draw lessons from the disaster in Bosnia. Those who deny the lesson, make themselves equally responsible for the consequences.
Mr President, the developments taking place in Kosovo are giving birth to enormous dangers and to a more general situation of unrest throughout the Balkans, which will not leave Bulgaria, Albania, the FYROM and even Greece untouched.
From this viewpoint the militaristic voices that are being heard in this Chamber are, in my opinion, unacceptable. We very much fear that we are witnessing the further disintegration of Yugoslavia. At some point we must draw our conclusions from the policy of the large powers in the Balkans, and we must assume the responsibilities which are appropriate to the dramatic developments taking place against the peoples of the former Yugoslavia. The rights that the Albanian minority in Kosovo must enjoy, as every minority in the context of existing states and borders, must be respected and safeguarded.
If, however, the European Parliament wishes to honour its role, it must insist on its position, which is opposed to any change of the borders in the Balkans. It must also demand that all countries, Balkan or otherwise, respect and do not violate existing borders. It must totally oppose the use of violence, or the threat of the use of violence, and it must denounce the threatened new embargo against Serbia - the people have suffered enough from the various embargos. It must declare that it is prepared to participate positively in establishing sincere and open dialogue between the Serbian authorities and the leaders of the Albanian minority in Kosovo.
Mr President, obviously we cannot claim that the outburst of violence came unexpectedly. If there was one conflict and one outburst of violence which was heralded years ago, it was the one in Kosovo, and it proves once and for all that in practice we, the European Union, are nowhere when it concerns extending realistic conflict prevention.
Secondly, we obviously cannot claim that the solution to the conflict will be simple either. It is clear - and I agree with my colleagues who pointed this out - that the present legal status which was forced upon Kosovo is totally unacceptable and that it must therefore be rejected by the Union quite unambiguously. On the other hand, and we should be honest, well before 1989 the Albanian leaders already wanted much more than proper cultural and political autonomy. They wanted independence, and this is the basis of the conflict. In connection with that point, I would like to mention that on 30 March 1993 the then President of Yugoslavia made interesting proposals to the Committee on Foreign Affairs, Security and Defence Policy, referring to the need to carry through territorial demarcation in Kosovo with much more authority. He was sidelined by Milosevic, but neither did he find a response in Parliament. Thus, a unilateral approach, as far as that is concerned, is out of the question.
What is happening now is totally unacceptable, of course, in any state which calls itself a constitutional state. It is terrible to have to note the focused manner in which whole families, including children, were massacred in those places where it was suspected they had some involvement in the armed resistance. That is totally unacceptable.
I share the view of the Members who say that what has come out of the contact group is regrettable and that it is too weak. I also agree with Mr de Vries that the joint resolution lacks teeth. But I do think it contains some interesting points.
Firstly, the pressure on Belgrade must be stepped up. In addition, in case no results come out of the negotiations - because dialogue is obviously not enough, there should be actual negotiations - then sanctions must be tightened, and some quick responses must be implemented. On that subject I would like the Presidency to tell me how they are going to monitor this in order to take extremely effective action on a daily basis in this situation.
Secondly, I think that it is of the utmost importance that the UN troops stay in Macedonia. We had a provision to this effect in our text. Thirdly, we need a temporary ban on the deportation by EU countries of asylum seekers from this region. There are places where this is happening. If we are serious in this matter, then I believe we will make much more progress.
Mr President, I will speak on a personal note. To tell the truth, after the chairman, Mr de Vries' speech, I do not have much to add to his excellent analysis.
In our beautiful language, Mr President, there is a phrase "they have sown the wind and they shall reap the whirlwind' . I do not know how to translate it, but it is true that we have sown a lot of wind, by avoiding the inclusion of Kosovo in the Dayton agreements. This would have been possible, had it not been for the hypocrisy driving the contact group, the EU and unfortunately today even Parliament. Had it not been for that hypocrisy, we might not have reached this point, since everyone knew that Kosovo was a dynamite store. Today, Parliament is not even capable of using the word "sanctions' once, in two pages of text. It seems to me that this is a clear message to Milosevic to continue in his belief that it is right to analyse those who will refuse to vote on this wording later, although there may only be a few of them.
Mr President, with regard to the Kosovo crisis, European diplomacy must demonstrate that it is capable of acting with as much pertinence and efficiency as it did in the Iraqi crisis. It is a crisis which could degenerate dangerously, but which can still probably be controlled if European diplomacy is able to show the same judgement and determination that has been shown by the precise actions of France and Germany. It must show its ability to take all the factors into consideration, in particular the fact that Kosovo is the Serbs' Paris and yet is today populated by up to 90 % Albanians. It must bear in mind that the disintegration of Yugoslavia began with questions regarding the wide autonomy which Kosovo enjoyed within the former federation.
Since then, the conflict has continued to brew. Today, the corresponding hardening of attitude of both the Albanian separatists and the Serb authorities is moving the crisis into a new and extremely worrying dimension, with an increase in tension. The international community must therefore intensify its activity, even if it does not have the same basis on which to act as in Bosnia, whose independence it recognized. But in the case of a stepping up in the conflict, the risks of globalization are such that the Kosovo issue can no longer be considered a purely internal issue. This is especially true with regard to Macedonia where a quarter of the population is Albanian and particularly since Albania is becoming increasingly nervous.
Even if the most adequate way of expressing the international community's will is currently through the six countries of the contact group - since it is essential that we stick together - the action of European diplomacy within this body must be decisive in order to avoid the sudden turnarounds on the part of some of its members or the refusal of any globalization on the part of others. It is fortunate that yesterday's meeting of the contact group in London echoed the call for a negotiated solution already heralded by Paris and Bonn. This should lead to a special intermediary status somewhere between that of independence and the current situation, neither of which are adequate options. It is also a question of finding the means for effective pressure, to the right extent, to convince both sides not to feed the intensification of the conflict.
It is therefore essential, Mr President, to step up the measures concerning positive incentives, considering in particular the different ways of reintegrating Belgrade into the international community. This is the path that was upheld in London under the influence of the Europeans, who must retain this leadership. It is the right path. It must be followed with consistency and determination.
I have received eight motions for resolutions, pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, I would merely like to say that I largely agree with what has been said this morning, that an active position is being urged regarding a situation which can by no means be considered surprising or new. At the same time I believe that it would be good for us within the European Union not to practise self-pity, in the sense that we are not doing anything. I would like to say to Mrs Pack in particular that the Kosovo issue is constantly on the agenda of the General Affairs Council, that it is being talked about constantly in the context of the OECD, that former Prime Minister González has been asked again to mediate, but that we do need cooperation from Belgrade for this. In case dialogue is not started very soon, we certainly agree that mediation by Mr González should be pushed to the top of the agenda. Personally, I do believe this dialogue will come about in the short term. More pressure will be needed.
On 15 February the Commission sent a fact finding mission to Kosovo to find out what else could be done. Tony Lloyd will go there soon and Mr Cook was there last week. I myself will be going to Pristina and Skopje. It really cannot be said that Europe is holding itself aloof. But what it will come down to is how much pressure the international community is prepared to apply when Milosevic - and it all depends on him - does not take the right initiatives. That will be the crux of the matter. As far as that is concerned, Iraq has given us some experience.
We will end this debate here and continue it at 3.00 p.m.
We shall now proceed to the vote.
Votes
We now come to the votes and the first item is the election of a Vice-President of the European Parliament consequent upon the resignation of Mr Capucho. I have received from the Group of the European People's Party notice that Mr Francesco Antonio Lucas Pires is a candidate for this post. Mr Lucas Pires is the only candidate and I should like to suggest to the House that he be elected by acclamation in accordance with the provisions of Rule 13(1).
(Mr Lucas Pires was elected by acclamation) Report (A4-0081/98) by Mr Oostlander, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Regulation on assistance to the applicant countries in central and eastern Europe in the framework of the pre-accession strategy (COM(97)0634 - C4-0010/98-97/0351(CNS)) Draftsman: Mr Christodoulou, on behalf of the Committee on Budgets ( Hughes procedure)
Before the vote on the legislative resolution :
Mr President, I rise under Rule 60 in order to observe that the Commission has indicated that it will accept none of Parliament's amendments. I regret that. However, the Commission has not been the problem in this interinstitutional triangle that we have been exploring for three months. The problem has been the attitude of the Council.
I am pleased to say that in the debate this morning the President-in-Office was able to offer us, on behalf of the Council, sufficient guarantees of what is, in effect, the structure of a consultation process that I am not going to recommend that we refer back to committee. We have received from him assurances and we noted every single word that he delivered this morning, which offered sufficient undertakings as to timing and to Council consideration of our views to satisfy me, as chairman of the Committee on Foreign Affairs, that we have in essence an interinstitutional agreement that we can make work in a pragmatic way.
I should like to pay tribute to the President-in-Office and Commissioner Van den Broek and therefore not to recommend to Parliament that this matter should be referred back to committee.
(Applause )
(Parliament adopted the legislative resolution)
Mr President, as you are aware, you and I were elected on the same day in June 1984. I have always taken it upon myself to remove any burden from your great shoulders. I wish to advise you, therefore, that my presence is not only in the House today but it will be voting also.
That is most generous, Mr Falconer.
Mr President, I requested the floor before you took the vote, to record my presence and that I would not be taking part in the vote.
(The President declared the common position approved as amended) Recommendation for second reading (A4-0069/98) on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to adopting a Council Directive amending Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (C4-0621/97-96/0231(SYN)) (Rapporteur: Mr Novo Belenguer)
(The President declared the common position approved as amended)  Report (A4-0067/98) by Mr Trakatellis, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision adopting a programme of Community action from 1999 to 2003 on injury prevention in the context of the framework for action in the field of public health (COM(97)0178 - C4-0229/97-97/0132(COD))
(Parliament adopted the legislative resolution)  Report (A4-0074/98) by Mr Viceconte, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision adopting a programme of Community action 1999-2003 on rare diseases in the context of the framework for action in the field of public health (COM(97)0225 - C4-0236/97-97/0146(COD))
(Parliament adopted the legislative resolution)  Report (A4-0075/98) by Mr Cabrol, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision adopting a programme of Community action 1999-2003 on pollution-related diseases in the context of the framework for action in the field of public health (COM(97)0266 - C4-0276/97-97/0153(COD))
(Parliament adopted the legislative resolution)  Report (A4-0072/98) by Mr Bazin, on behalf of the Committee on Transport and Tourism, on a draft Council Regulation on statistical returns in respect of carriage of goods by road (COM(97)0443 - C4-0514/97-97/0233(CNS))
(Parliament adopted the legislative resolution)
Mr President, seven political groups came to an agreement to present a joint resolution with which to close the very interesting discussion we had here on Monday on the occasion of International Women's Day.
My group regrets the fact that once an agreement had been reached on a joint resolution, two political groups thought it necessary to table amendments restoring passages to the joint resolution which had been removed. We could have done the same, as a number of the paragraphs not adopted in our resolution related to other important issues for women in the Community.
I feel that whoever is not in agreement with the joint resolution, although they had agreed - along with the rest of us - not to present any amendments, must remove their signature from this joint resolution.
In protest, my group has decided not to vote for any amendments, even if the content of some of them have our full sympathy. But we must uphold the rules and as a sign of protest we will not vote for these amendments.
You may disagree but it is the absolute right of groups to submit amendments even to compromise resolutions.
(Parliament adopted the joint resolution) Report (A4-0065/98) by Mr Cornelissen, on behalf of the Committee on Transport and Tourism, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions " Promoting road safety in the EU - the programme for 1997-2001' (COM(97)0131 - C4-0180/97)- Before the roll-call vote on recital O:
Mr President, I would like you to take note that under the new rules by the Bureau I am present but I am not participating in this vote.
I would point out to Members that the note sent round by the Quaestors stated: ' A Member who does not wish to take part in a roll-call vote may arrange to have his attendance at the sitting noted prior to the vote.' That does not mean immediately prior to every vote. It means at the start of the session. You informed me at the start of the session that you were here. I have noted that you are here. If you do not take part in votes we assume it was on a point of principle that you are not taking part.
Mr President, would it not be simpler if rather than Members rising to advise you of their presence, that they do as I do and simply hand in a note to the sittings service?
It would be much simpler and much more preferable but some Members have their own little games they want to play here. It is not about simplicity, it is about causing difficulties.
(Mixed reactions) - After the vote on Amendment No 4
(The sitting was adjourned from 12.00 noon to 12.30 p.m.)
Mr President, I rise to make a point of order pursuant to Rule 127(2), which deals precisely with points of order.
Just now an extremely serious incident occurred, which significantly disrupted the vote on Mr Cornelissen's report. Mr Crowley made it known that he wanted the floor on a point of order. You deliberately refused to give it to him. I thus rose, along with my colleague Mr Claudio Azzolini, co-chairman of the Union for Europe Group, to request that you apply the Rules and allow Mr Crowley to say what he wanted.
Quite clearly, you did not allow him to speak, which is a blatant violation of the Rules of Procedure for, in a Parliament, every member who requests the floor on a point of order must be allowed to do so and our Rules are strict since they stipulate that "a request to raise a point of order shall take precedence over all other requests to speak' .
You have not therefore respected the Rules. I am convinced that if someone had stood up from that side of the Chamber...
(Loud applause) you would not have failed to give him the floor....
(The President cut off the speaker)
Mr Pasty, since you are so keen on the Rules, may I point out that you are allowed to make a point of order for one minute. Please sit down now.
You have exceeded your one minute. I would just like to say that when I occupy this Chair I forget which political group I come from. I treat every individual and every group member the same.
(Mixed reactions) I want to make it clear that the Rules say in Rule 127 that a Member may be allowed to draw the attention of the President to a point of order. In Rule 19 it says that the President shall enjoy all the powers to ensure that sittings are properly conducted. That is what I was attempting to do. I have to say that I expect leaders of groups to act with more dignity and in support of the Chair when they are in this Chamber.
Mr President, I rise to make a point of order under Rule 127. The point of order I wanted to make - even though the issue is no longer relevant - is that in your interpretation of the rules, a Member need only announce his attendance and not participate at the start of a vote. Under my reading of the rules, which were adopted by the Bureau without consultation with Parliament, I am entitled, as a Member, to stand up at every roll-call vote and state that I am present but I am not participating in the vote. That is the rule as adopted by the Bureau without any consultation with Parliament on those rules.
Secondly, Rule 19 governs order and the conduct of the House. However, Rule 127 states that the President must make a decision on whether or not he will accept the point of order, and that he may wait for up to 24 hours before he makes that decision. You did not do that when I called for my original point of order. Therefore you are in error as regards the Rules. It is highly insulting and arrogant of you to be treating the House in this manner!
(Loud applause )
Brian, we have been good friends in the Committee on Legal Affairs and Citizens' Rights for four years. I admire the work you do and I hope you will perhaps reflect on your last sentence. I would just make it clear that the rule distributed by the Quaestors says: ' A Member who does not wish to take part in a roll-call vote may arrange to have his attendance at the sitting noted prior to the vote' . Not prior to every individual vote but prior to the vote. I gave you that interpretation. I answered your point of order. I was not going to have a procedural debate with you in the middle of a vote. We were discussing the Cornelissen report which is an extremely important one.
Mr President, I would not impugn anyone in what I have to say. I feel the House was out of control for several minutes. That is not an acceptable situation. I would like you to reconsider your reinterpretation of the rule issued by the Quaestors. That is what is causing the difficulties. I would like to suggest that recorded votes during that disturbance should not count in the Bureau's bureaucratic system. How does one know when the votes are on?
I am sorry. I take your first point. I am always happy to reflect but on the second point of course they will count.
Mr President, what we are witnessing, I am sorry to say, is the result of the arrogant attitude you took a short while ago. I would like to recall, Mr President, in addition to everything else recalled so far, that Article 19 requires the President, first and foremost, to ensure observance of the Rules of Procedure. A President of a sitting is not superior to the Rules of Procedure: he is in a position to ensure observance of the Rules of Procedure, and the Rules of Procedure require the President to grant all Members the right to speak in reference to the Rules of Procedure, particularly when the chairman of a large group asks to speak. You have not ensured observance of the Rules of Procedure and continue to hold an attitude which, excuse me for saying so, is arrogant and certainly does not contribute towards helping us to relax during this sitting.
I do not speak or read Italian, as you know, but the sessional services have told me that in Italian it is clearly 'may' as well.
Mr President, I am sure with the overwhelming majority of this House I want to say that we have great respect for the way in which you chair this plenary and the integrity with which you do it.
(Applause ) At the last plenary session it was agreed that the whole issue of these administrative regulations agreed by the Bureau would be discussed after three months. That is to go ahead. The Bureau and the Conference of Presidents confirmed that there were issues that needed to be looked at. What we saw earlier was people, once again, trying to make political capital out of that decision. We would like you - and I am sure my group would endorse this entirely - to get on with the votes. The Bureau will look at this issue as it has decided.
(Applause )
Mr President, my point of order relates to the use you made of the word 'Rules' . I have always maintained, in previous points of order when this first came up, that if it was a change of Rules - and it must be a Rule if it has political ramifications which cash-for-votes certainly has - it has to go to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities and then be discussed by this House.
You referred to the Rules from the Quaestors. You have given away the case that I have supported all along. This is a change in the Rules which has political ramifications! It should go to the Rules Committee and come before this House in the normal way.
Mrs Ewing, I know you are an eminent lawyer but I have to say that if you look at Rule 5 of the Rules of Procedure it states: ' The Bureau shall lay down rules governing the payment of expenses and allowances to Members.' There is more than one form of rules: there are the Rules of Procedure of the House and there are other rules.
Mr President, on a point of order. I was trying to catch your eye during the rumpus. The reason was I could not hear what you were saying, what votes were taking place, and that was a very confusing situation. I would respectfully submit that it would have been better to stop the voting a little earlier to restore calm in case colleagues voted the wrong way not knowing what the vote was. On other occasions, perhaps we could let matters simmer down before we resume voting.
I have some sympathy for that comment. My only hesitation is that I do not like giving in to mob rule.
Mr President, I personally have a great deal of admiration for your skill and talents. I regret that you did not respond to the person who appealed to the Rules. This does not lessen my appreciation for your work, but I do think you should have let those people speak who appealed to the Rules.
Secondly, like Mrs Green I want to say that I would like to appeal to everyone. We agreed to implement the rules for three months, and in the meantime to keep monitoring it. I appeal to all Members of this Parliament to respect the decisions for a period of three months. After these three months we will see to what extent they will need to be modified, if at all.
A lot of Members are still indicating they wish to speak. In the light of the previous position and comments that have been made, I am going to take everyone who wants to speak. I just wish to point out that the rule about roll-call votes still applies.
Mr President, you referred to a paragraph of a rule and you said that the Presidency has the discretionary power - among other things - to regulate compensation for Members and you linked that with the issue now under discussion. If you are present, you vote or you do not vote. If you do not take part in the vote you do not get an allowance. I want to say that if this paragraph exists, your interpretation of it is wrong. Under no circumstances can the Presidency turn Members into mercenaries through its interpretation of this paragraph. You will get an allowance if you vote for or if you vote against. If you do neither one nor the other, you do not get an allowance. This is unacceptable and I wonder why you, Mr President, a young man with a lot of experience, referred to such a rule which transforms us shamefully into mercenaries. I will vote or I will not vote through self-interest, since whether I receive an allowance or not will depend on it. It is unacceptable, Mr President.
Thank you, but it is not my rule, it is the rule of the Bureau.
Mr President, I support your policy on this matter, but it was my group which clearly pointed out that this system as it is presently implemented by the Bureau is not right. It was my group which pointed out that it should be reviewed. It is being looked into at the moment. It is not right for two Members to try to keep delaying this House before every vote. It is time the Bureau reviewed its all too bureaucratic rules. But it is also time this House went back to work and you maintained order in this sitting.
Mr President, on a point of order. I wish to say, firstly, that we should leave this discussion to another time, because it should be debated. There is a huge amount of business to vote on. We just need an assurance that the Chair will respect people wanting to raise a point of order. I am not in favour of people like Alex Falconer jumping up and down every time there is a roll-call vote. Let us leave this discussion to another time and just move on to the vote.
I would be delighted to do so, but the aforementioned Mr Falconer has the floor.
Mr President, I rise on two simple points. One is in reply to the allegation made by Mr Pasty that you treat this side of the House differently than you are treating that side of the House. I am sure that your secretariat and others will have noted that I too asked for a point of order immediately after Brian Crowley was refused his. Therefore Mr Pasty you should withdraw that allegation.
The second point I would like to make is that we cannot continue with an interpretation made by one President and a different interpretation made by another President. We have a simple note from the Quaestors; surely the Quaestors should stand up and give their interpretation of their note to clarify the situation.
Mr President, you decided to continue with the vote although there was considerable noise in this room. Since this vote, which contained some roll-call votes, relates to a sensitive area and since it was preceded by numerous discussions, because of the noise neither yourself as President nor the translation could be heard. I would therefore request that you admit Mr Kellett-Bowman's motion and start the vote again. It was impossible to hear which vote you called and what the result of the vote was.
I take your point and, in that context, I apologize to Mr Cornelissen. His report has fallen an innocent victim of this. But I am afraid I cannot start the vote again.
Mr President, in your reply to Mr Pasty, you said that you expected leaders of groups to conduct themselves with more dignity. These are your very words, I noted them down.
I would like to know, Mr President, if you feel that a group leader lacks dignity when he supports a member of his group who makes known a desire to speak on a point of order?
Just to prove that the chair has some humility - although sections of the House do not believe it - I was responding slightly in anger there, and I would like to apologize to Mr Pasty for that statement.
What I would like to ask you most urgently is: can we please carry on with the votes? Let us finish this report, and let us just leave everything else.
I agree with you but numerous Members have said that when the Chair sees someone wishing to make a point of order, he has to take that point of order. We have to have some clarity. Members cannot have it both ways. When they want to move on, they do not want the Chair to take points of order.
Mr President, on a point of order. We should all recognize in this House that one of the most difficult responsibilities that any of us can face in our Parliament is to chair the sittings of the European Parliament. We all know that there can sometimes be differences of opinion as to the interpretation of the rules. Those differences of opinion are legitimate and they should be discussed but there is a proper time and a proper place to discuss such matters.
I would like to appeal to all colleagues present not to abuse their rights under the Rules to draw this plenary into a debate which debases the dignity of the entire institution.
Secondly, the place to discuss it first of all is in the Bureau. That is where the decision was taken. After three months of implementing the reforms that have been agreed, the Bureau has said it will look again at the practice. We all know that members of the Bureau are amongst the more experienced Members of our House and I am sure they will take their responsibility very seriously. Let me echo the comments made by Mrs Green and by Mr Martens. Let no-one be under any illusion. This House needs internal reform. One of the elements in the speech of President Klestil just now was to remind us of public opinion.
Ladies and gentlemen, we are all under the sanction of public opinion and those colleagues who wish to ignore public opinion will pay the price and will make our House pay that price and it is not worth that price.
(Applause )
Mr President, I refer not to the Rules of Procedure, but to the democracy that should guide the work of our Parliament. If my colleague had spoken first, we would have saved 25 minutes and we would have given ourselves and our work a better image. I would also like to tell my English colleague that he insulted me in the corridor because, along with other colleagues, I asked for us to observe the right held by the speaker who wanted to speak. He behaved incorrectly himself and on behalf of his country and if this is the spirit of the European Parliament, we may as well go home.
I would just make it clear that I gave the floor to Mr Crowley. I did not give it to him on his second attempt to take the floor.
Mr President, on a point of order. I would like you to put to the vote whether we now proceed to the next business and get on with the vote.
As you are the last speaker on my list we shall do that anyway.
(Parliament adopted the resolution)
Mr President, I will also give an oral vote against the Council budget, against the Commission proposal and against the Oostlander report. These three texts set up an elaborate network of multi-faceted, neocolonialist bonds for those countries concerned, the countries of central and eastern Europe. This is taking place in the interests of multinational companies, in order to penetrate into these areas by means of neocolonialist methods, to exploit their natural wealth and human resources and to create further imperialistic zones for further domination and expansion throughout the region. The political and financial mafias which currently rule these countries are guilty accomplices in this, and I want to say that Parliament, in voting for this report, will become a kind of moral accessory to the subjugation and exploitation of these countries, which cannot be allowed to happen. It will create future upheavals and undesirable situations and Parliament must keep its distance.
, in writing. (DA) The June Movement supports the admission of all the new applicant states which meet the basic requirements in terms of democracy, the rule of law, human rights and minority rights and has not therefore voted against the Oostlander reports. But we cannot vote in favour of them either, because we do not agree with the form of admission procedure which has been passed. This is because, firstly, the applicant states have been divided into A and B leagues, and secondly, the applicant states have been presented with a number of stringent requirements and conditions for membership which they themselves are not really in a position to negotiate on. Their only choice is between joining the EU on our terms or remaining outside.
The Amsterdam Treaty laid down a large number of criteria for membership which will make it even harder to join the EU, and which will therefore delay the enlargement process. We cannot have a deepening without at the same time having a widening. If we want a European partnership in which all countries are involved on an equal footing, the basis for that partnership must be open to negotiation. In the June Movement, we believe that it would be better for the future of Europe if we invited the applicant states to a joint discussion where we could create the framework for a European partnership together. The current negotiations on enlargement do not mean that we ask the applicant states how they propose to work together with us. The negotiations are simply about finding out whether the applicant states, and not least we ourselves, are ready for the Community law which we have enacted to be incorporated into the applicant states' legislation. Any EU law is by definition the best possible. There can be no discussion about that. Any exceptions and special considerations can only be temporary, and that is mostly for our own sake.
In the June Movement, we believe that the countries of Europe differ too widely to be able to use the EU's total harmonization method, under which legislation would be the same everywhere. Our vision of a European partnership is not a European state, but a flexible, democratic and free partnership in which all countries are equal and can influence their own legislation. We have abstained from voting for the Oostlander reports because we do not want to put a brake on the enlargement process, but we seriously disagree with the admission procedure which has been set up.
We have voted in favour of this report. Several of the paragraphs in the report concern strengthening the European Parliament's right to information regarding the development of accession partnerships. We think that is appropriate. Since it is the European Parliament which ultimately takes the decision on the question of approval of new members of the EU, it is also appropriate that Parliament should have full information about the development of the accession process.
However, we would like to emphasize that the final decision should always lie with the people in each of the countries which wants to join the EU. Therefore, a referendum on membership of the EU is to be recommended for all the states which could be in line for membership.
, in writing. (DA) - The Danish Social Democrats have today voted in favour of the Oostlander report. This is because we support the whole enlargement project, which we believe is one of the most important steps which the European Community has taken in our time. It must be the aim of all Europeans to ensure peace and stability in our part of the world. We are facing a great challenge, which is to see the countries of central and eastern Europe with full democracy, which will enable fast, smooth enlargement.
It is essential that Parliament supports the increase in the partnership principle which will assist the individual candidate states in working towards accession to the European Union. The framework which has been laid down for the EU's assistance to applicant countries in their preparations for joining the EU is the main tool we have to ensure that the future Member States fall in line with the EU. Through admission partnerships, the EU will support the development of law-based, effective administrative systems which are essential if society is to operate properly. It is important for us to point out that the efforts should not merely concentrate on adjustments to the single market, but that support for environmental and labour market legislation should be equally as great.
One problem has been that Parliament has not had much time to come up with a statement on the Council's regulation: we have had just two months to deal with this very important subject. But we must not use this as a reason to delay the process of working towards admitting the countries of central and eastern Europe into the European Union. With the partnership principle, we have sent a very important message to the applicant countries, namely that they are all welcome in the European Union. Even if not all of them are ready to join at the same time, it is important to show them that they are all involved in the process. The partnership is also a good contract between the individual applicant countries and the EU, as the countries of central and eastern Europe can look forward to being included in the Union once they meet the terms of the agreements.
There is actually very little to say on the Oostlander reports. Their objective is limited to calling for a systematic consultation of the European Parliament on all phases of the formulation and implementation of the partnerships for accession of each and every one of the eastern and central European countries. There is nothing new then: we are once more confronted with the usual insatiable bulimia of the Committee on Foreign Affairs, Security and Defence Policy, which expects to be consulted and reconsulted permanently on all subjects which touch directly or indirectly on issues relating to foreign policy.
In this case, consulting the European Parliament would have the overall effect of weighing down the already complex process anticipated in the framework regulation and of increasing the delays even more, if the process of each individual partnership has to be systematically reviewed.
Furthermore, the motion for a resolution submitted to us seems to err in its interpretation, since in points 3 and 4 it considers that the medium term priorities to have been postponed. In actual fact, the Council has explicitly stated that the medium term priorities must be implemented as from 1998. It is only their results that will not be fully attained until the medium term, although this will in any case be before accession.
Although the Oostlander reports are touchy on the issue of permanent consultation of the European Parliament, they are however careful not to tackle the root issues which the European Conference is going to have to deal with. There is no comment on the break-up threatened by the simultaneous application of two contradictory policies: how do we enlarge whilst introducing a single currency and whilst maintaining old institutions with an integrationist vocation whose lives have been extended without the will to reform them in any meaningful way?
Nor is there any comment on the persistent ambiguity regarding relations with Turkey. Turkey will be absent from the Conference even though this method was largely conceived with it in mind. This is a Turkey whose "European vocation' we want to recognize, that is, depending on your point of view, the country's vocation to become a member of the European Union or not.
There are no doubts raised regarding Cyprus, although accession of the island would make the "green line' dividing the two communities an "outer border of the Union' .
There is no confusion mentioned regarding the vocation or not of an enlarged European Union to assure the security of the Baltic states, in particular Estonia, in the face of Russia which will remain outside the Union.
But what does it matter? The machine is in motion. This is enough. We are happy. The continual building site is an aim in itself. Perhaps later on, questions will be raised as to the nature and objectives of this new European construction and its geographical limits.
Oostlander report (A4-0087/98)
With the debate and the vote on the Oostlander report today, 11 March 1998, on the eve of the European Summit and, more importantly, before the official opening of the accession procedure on 30 March, the European Parliament is sending out a very important message.
The European Parliament is underscoring and supporting its political choice to enlarge the European Union by incorporating the countries of eastern Europe, and this will guarantee growth and stability in Europe and the rest of the world. The long and difficult course of this historic venture is, by definition, parallel and bound up with the deepening, strengthening and reinforcing of the present European Union.
The accession procedure is a unified procedure and begins at the same time, and from the same starting point, for all ten applicant countries of eastern Europe, that is of central, northern and southeastern Europe. All ten applicant countries have thrown themselves with determination into the long and hard struggle for rapprochement, each along its own particular path.
We have ten-plus-one; or rather one-plus-ten. Cyprus is certainly a completely separate case, with absolute priority as a European Union debt to history.
The European Parliament has, and indeed fundamentally exercises, an equally valued institutional role with responsibility and transparency. The participation of the European Parliament is a guarantee of the preservation and observance of the decisions and criteria of Copenhagen, in accordance with the requirements of the Treaty of Amsterdam, in the context of the decisions and conditions of the Luxembourg Summit of December 1997.
The European Parliament, by endorsing the principles and conditions of enlargement and, more importantly, because it has responsibility for the final decision on the accession of any country to the European Union, must monitor and give its opinion on all phases of implementation of the accession procedure.
More especially, as chairman of the Delegation to the EU-Bulgaria Joint Parliamentary Committee, I want to underscore the enormous efforts taken by Bulgaria and the creative course that it is following. To be sure, this country, like other countries, needs pre-accession support which is both positive and productive.
I would like to take this opportunity to reiterate the fact that I regard it unacceptable that Bulgaria, as well as Romania, is "black-listed' for the visa. This is a wrong which must immediately be righted.
The Danish Social Democrats have today voted in favour of the Oostlander report. The reason for this is that the report contains many good social democratic characteristics. We support the rapporteur's statement that structural support should be managed on a more decentralised basis, to make the structural support measures more effective and reduce costs. We also support the wish that Parliament should then be consulted in the event of changes to the admission partnerships, and we share the view that it is regrettable that neither the Commission nor the Council have wanted any statement from Parliament on the medium-term goals and conditions for the accession partnerships.
There are problems with the Oostlander report in a number of areas, however, including on the statements on the individual countries in the explanatory statement. The Danish Social Democrats do not believe that the report is objective in its treatment of the different countries. We would point out, for example, that Poland is only dealt with superficially, whereas there is a more thorough treatment of, say, internal conditions in Latvia. This gives the impression that Parliament has a preset attitude as to which countries are most suitable for membership of the European Union, which we consider very unfortunate.
We disagree particularly with the way the report deals with the Baltic states; it includes a highly critical statement on those states' protection of minority rights, with special reference to the Russian-speaking minority. We think this might give the impression that the Baltic states have more problems with human rights and democracy than is the case. The report stresses that Parliament should be consulted in this area. It is therefore essential that we should give an objective, considered critique of the applicant states. We believe all the applicant states are potential candidates, and so should all be treated objectively.
Watts recommendation (A4-0068/98)
As a Member from the north of France, I am aware of the difficulties which the establishment of a new European directive on the registration of persons sailing on board passenger ships to or from Member States' ports would raise.
Over the last few years, the ports of Calais and Dover, along with the shipping companies controlling this route, have increased their efforts to reduce port transit times in order to be more competitive with the Channel Tunnel.
As they are not affected by this directive, the shuttles which runs through the tunnel between Calais and Folkestone will not be faced with the increased transfer times which will automatically occur because of this measure. Consequently, it is clear that serious distortions in competition will become apparent between these two means of transport.
Furthermore, this draft directive completely undermines the considerable investment undertaken by the Calais Chamber of Commerce and Industry to modernize its terminal. In fact, the port infrastructure, which aimed to speed up the loading and unloading of ferries, has been largely financed by the European Community - through the ERDF - which is thus putting itself in complete contradiction with its previous, yet recent decision since the work is not yet completed.
That is why I support the amendments proposed by Mark Watts aimed at maintaining fair competition between the ferries and the Shuttle , whilst staying in keeping with the position within Europe as a whole.
I hope they will be taken over by the Commission and the Council.
A short time ago the European Parliament voted on the Watts report. In this recommendation for second reading, the European Parliament proposed in Amendments Nos 4, 5, and 7 that as far as the registration of passengers is concerned, companies operating a railway tunnel must meet the same requirements as those operating a passenger ship. Their argument is that this ensures fair competition between the Channel Tunnel and the ferries.
In its common position, the Council indicated that the above-mentioned amendments fell outside the scope of the directive, although the directive is aimed at harmonizing an important SOLAS regulation and the SOLAS treaty concerns vessels.
Alongside the Council's formal legal argument, the Commission also has objections. It believes that we cannot simply apply safety regulations which apply to one means of transport to another. The safety regulations for trains are not the same as those for ferries.
To my mind the Commission's argument is convincing. Fair competition between different means of transport means that each method can maximize its strongest points. The registration of persons aboard passenger ships is needed to offer adequate assistance during an emergency situation. When such a measure does not improve the safety of travel through a train tunnel, it should be omitted.
That is why I voted against Amendments Nos 4, 5, and 7.
Darras (PSE), Bernardini (PSE), in writing. (FR) This report gives us the opportunity to voice our agreement on a European policy regarding safety at sea concerning security on board passenger vessels, security with regard to the training of the crew and, last but not least, safety of passengers.
The maritime disasters which have occurred to date, in particular the sinking of the Estonia, have led to this motion, which recommends that passengers be registered on ferries travelling distances over 20 miles. This is to ensure that the maximum capacity of the boat is not surpassed, that search and rescue operations can be facilitated and that information can be provided as quickly as possible. It is a step in the right direction.
This proposal bears the stamp of common sense and safety, apart from the fact that it will cause serious distortions in competition with undersea tunnel systems of transport - particularly the Shuttle under the English Channel - which will not be required to implement these security measures.
As an elected Member of a coastal region, I can only subscribe to the rapporteur's proposal to extend the directive's field of application to include "underwater' tunnels with a rail journey of more than 20 miles. It is a question of passenger safety and fair application of the rules of competition within the European Union.
I support Mr Watts' report and, in particular, the amendments which are aimed at extending the strengthened security measures for passenger boats to encompass "underwater' rail travel via tunnel.
The European Parliament must be consistent and strengthen its vote given at first reading. It is essential to extend the measures within this text to include the Shuttle under the Channel. We must go further than the Council's and the Commission's position. It is a question of public safety and respect for the rules of competition. In fact, the recent fire in the Channel Tunnel showed that the lack of detailed registration of passengers made the work of the rescue teams more difficult, both during and after the fire.
Lastly, with regard to the rules of competition, tightening up the rules regarding the registration of persons travelling on passenger ships, through the increase in formalities and the extended waiting time that this form of transport will suffer, will significantly distort competition between the ferries and the Shuttle. This will mean that the investment made by the Calais Chamber of Commerce and Industry - with a large degree of funding by the ERDF - in the modernization of port facilities with a view to speeding up embarkation was a waste of time.
These are weighty demands but they are necessary for heightened safety, for employment and for the future of the crossChannel ferry business.
The Commission's directive as proposed wishes to make the rules on registering ship passengers in Member States more uniform. I believe this is a thoroughly sensible and necessary initiative, as it will enable rescue work, medical assistance and legal matters to be clarified better and faster everywhere in the Union. It is understandable that, in its statement, the committee repeats some of the amendments from the initial negotiations which the Council has not accepted in its common approach to date.
But I would like to emphasize that neither I nor my group can accept the proposal that advance passenger registration should also be used for train journeys through underwater railway tunnels. Introducing such a rule would remove the efficiency, simplicity and speed with which it is possible to buy train tickets up until a few minutes before the train goes today. The benefits of such a measure would be far too modest in relation to the damage it would cause to rail competitiveness. Rail transport has rightly been given a high priority in planning the EU's trans-European network and is enjoying increasing success on the transport market. I feel it would be unwise to impose unreasonable competitive conditions on this sector. I am in favour of a set of sensible ship security rules being imposed within the framework of this directive, and so I am voting in favour of this recommendation, as I hope that rail will be kept out of its field of application.
Novo Belenguer recommendation (A4-0069/98)
, in writing. (DA) Transportation of dangerous goods requires clear, consistent regulation if the authorities are to react quickly and effectively in the event of an accident. This is equally true of transport by sea, and so EU Directive 93/75/EEC is a necessary instrument of law. It is also particularly valuable that, in the amendments to the directive, the Commission wishes to include transport of nuclear fuel, plutonium and highly radioactive waste within the directive's field of application. It is only natural that Parliament supported these aims at first reading, as this will increase safety levels. The Council has also accepted Parliament's reasonable proposal concerning the selection procedure for adjusting the appendices to the directive. Many other amendments have been rejected in the Council's common position, however. This was due, among other things, to Parliament's wish that rules covering the transit through EU waters of ships en route to ports in third countries would be given a directive of its own. However Parliament's proposals are implemented, the amendments to the directive proposed are desirable, and so I support the recommendation for second reading.
Trakatellis report (A4-0067/98)
Due to the economic growth of the last thirty years, the standard of living in Europe has tripled. At the same time, the rate of suicide in all age brackets has also tripled. Half of all suicide attempts are second attempts. Suicide is thus the only cause of death which has not declined in Europe.
The European medical system is incapable of dealing with the growing number of people with psychological difficulties who are thus more likely to attempt to commit suicide. We must urgently look for solutions to this major public health problem.
Specific and original proposals are needed, given that only 38 % of young people who have tried to take their own lives have had any subsequent follow-up from a doctor. It falls within the jurisdiction of the European Union to support applied research programmes in this area, in order to set up a network of structures of a personal nature. Experiments have been carried out, for example, that of Dr. Xavier Pommereau, who set up a special unit for suicidal adolescents at Bordeaux Hospital, which is also where I practise.
There are also collective explanations for this increase in individual tragedy. We have to help in the search for a method of prevention. Applied research could consequently be very useful, for example, in the study of the correlation between unemployment rates and suicide rates.
I support Dr Trakatellis' report. Nevertheless, I would like to draw your attention to the meagre budgetary means anticipated, which will all too soon become clearly insufficient.
Out of the four public health reports we voted on, the Trakatellis report to my mind occupies a separate position. Our group is well disposed to preventing injury as an objective in itself. However, the question is, at what government level do you tackle a problem such as this? An injury prevention programme ended up at European government level via the Commission's action framework. I cannot see the added value in that. The European added value can easily be seen in the programme for rare diseases: exchange of data and therapies by Member States leads to direct results. People with a rare disease discover that they are not alone; action can be taken.
I can also see a modest role for the EU with regard to the Cabrol report on pollution.
I cannot see a role for the programme on injury at home or during leisure activities. This is a typical subject for the subsidiarity principle. The Member States must inform people themselves, modifying certain elements for their own population and culture, to prevent injury. European policy can accomplish very little here.
I should also say that to my mind the addition of suicide to the list of injuries in this programme is an unfortunate choice. The causes of suicide attempts are of an entirely different order than injury as a result of misuse of a product or whilst playing sports, for instance. How it is dealt with will therefore vary greatly.
The intention of the Commission's action plan, namely, that it wants to prevent suicide and accidents is, of course, appropriate. The question I ask myself, however, is whether it really is best to let the EU act in this area. I do not think so. Instead I think that, in accordance with the principle of subsidiarity, these issues are best resolved at national level or at lower levels in society.
Of course I am not against cooperation between Member States on these issues, but I think this can be carried out, as today, through cooperation between the professional groups which work with these issues. Such cooperation already exists and I am sure that the EU will not try to take over or interfere with this work. There is a real risk of duplicating work.
I would also like to see an analysis of why so many people commit suicide and are involved in accidents. Committing suicide is, unfortunately, increasingly common among young people who have lost hope for the future. It would have been valuable to have an analysis of these problems before the European Parliament made its decision on the issue.
Viceconte report (A4-0074/98)
Mr President, I rise in support of this report on rare diseases. The coordinator of a support group of one such rare disease, Action on Tracheotomies lives in Billericay, in my constituency. I would like to support, in particular, the involvement of patients and families of patients benefiting from the programme.
Given the cut in the original budget proposed and my own experience of the cost and ineffectiveness of the Handinet European Database in relation to disability, I question whether it is a good use of the limited budget to spend so much on the database and only ECU 0.2 million in the first year for support groups. However I strongly support the proposal for direct representation by patients on the advisory committee.
Finally, I urge the Commission to bring forward its proposed regulation on orphan drugs as soon as possible, to work with the pharmaceutical companies to ensure support for care today as well as cure tomorrow for patients experiencing both isolation and uncertainty from their illness.
Cabrol report (A4-0075/98)
Pollution-related diseases cannot be confined just to those diseases linked with air pollution. Although these are serious, they are not the only ones.
Noise is one of the worst sources of pollution these days, and has a serious effect on the health and repose of the population. I should like to remind people here today of my report on noise as a source of pollution, and also of the forthcoming meeting on this question in Copenhagen in May, with the participation of representatives from all over the Union. So this "resounding' omission is surprising, to say the least.
Also, more attention should have been paid to how pollutants relate to the increase in the various allergies which affect us all to an ever-increasing extent in our cities.
Finally, it is also surprising that the Commission made no mention of diseases related to the pollution of drinking-water or bathing-water. For example, nitrates cause cancer of the stomach and oesophagus. Fortunately, the Committee on the Environment, Public Health and Consumer Protection has made adequate amendments to the proposal, which will have my vote.
If the EU really wants to prevent diseases caused by pollution, it would be best if it stopped a number of the decisions it has taken which will directly cause more diseases because of pollution. As long as we continue to subsidize environmentally-damaging agriculture which promotes pesticide use, invest in anti-environmental road transport and support nuclear power production, diseases caused by this anti-environmental policy will continue to increase. Unfortunately, there is no sign of this understanding in either the Commission's or the European Parliament's document.
Instead, people want the EU to start taking action in areas which concern the consequences of the EU's policy. The intention of the Commission's action plan is, of course, good, but you must still ask yourself whether it really is best to let the EU take action in this area. I do not think so. Instead, I think that under the subsidiarity principle these issues are best resolved at national level or at lower levels in society. It is not primarily more studies and comparisons which are needed, but specific measures to ensure that the diseases do not continue to increase.
Of course I am not against cooperation between Member States on these issues, but I think this can be carried out, as today, through cooperation between the professional groups which work with these issues. Such cooperation already exists and I am sure that the EU will not try to take over or interfere with this work. There is a real risk of duplicating work.
I agree with the rapporteur's view expressed in his report that the Commission's proposals to reduce pollution related diseases do not go far enough. It seems that the Commission has wasted an opportunity to bring forward proposals which would deal with pollution-related diseases in general, rather than the specific matter of air pollution related diseases alone. The rapporteur is right in calling for a broader programme which could deal with noise, food, water and waste pollution-related diseases as well.
One matter which I would like to see considered in a broader programme than that proposed by the Commission is that of diseases believed to be related to the use of organophosphorous sheep dip. Whereas there has been considerable disagreement among scientists regarding the effects of organophosphorous sheep dip on farmers who have used it, there has been increasing evidence to support campaigners' arguments that use of organophosphorous sheep dip can lead to damage to the nervous system. I would like to see a Commission programme on pollution-related diseases which is broad enough to include matters such as that which I have outlined.
Trakatellis, Viceconte and Cabrol reports
I would first of all like to congratulate the three rapporteurs for having carried out this work and for having reconciled their points of view. This will enable the adoption of a better approach towards public health at Union level. A great deal of progress has been achieved compared to the recent past.
I unreservedly share Mr Antonio Trakatellis' desires regarding prevention and the setting up of an information network for the use of victims of all kinds of injuries.
Mr Viceconte's report marks an important stage in the treatment on rare diseases. I support the proposal inviting the European Community to become involved in research on these diseases.
To increase the effectiveness of this research and improve the diffusion of information, I think that it is essential to establish of a free database, accessible to all who may be able to assist in the provision of knowledge regarding these rare diseases which affect so many families, is a must.
I also want to support Mr Cabrol in his efforts to widen the programme's field of action against pollution-related diseases.
A study seems necessary into the effects of long-term pollution and the possible synergies between the different pollutants.
Finally, given the costs supported by society in the area of public health, an investment of ECU 14 million will work in favour of the well-being of the population in the long term, but also towards a reduction in the budgets which we currently devote to social security.
The Swedish members of the Confederal Group of the European United Left - Nordic Green Left have voted against the reports. We think that all questions concerning health care and the combating of particular diseases are best dealt with at national level. There are already a number of structures, including the World Health Organization, for the international cooperation which is needed in this area.
We are also opposed to Parliament's request to greatly increase appropriations for the proposed programmes.
I would like to express my heartfelt thanks to the three rapporteurs, Mr Viceconte, Mr Trakatellis and Mr Cabrol, for the excellent work they have done on the Community "Action on Health 1999-2003' programme.
The three reports which the House has just adopted regarding programmes for Community action on rare diseases, injury prevention and pollution-related diseases clearly improve upon the proposals submitted by the Commission.
Rare diseases, which are 80 % genetic, will from now on be the objective of concerted effort on the part of the European Union and I am very pleased about this. Early diagnosis and the pooling of scientific knowledge at a European level will enable more rapid progress to be made and this is something that everybody wants. I am thinking, for example, of Creutzfeldt-Jakob disease but also many other lesser known, but just as dreadful, diseases.
With regard to the programme on injury prevention, I must stress that Community information systems, one on intentional and one on unintentional injuries, should be set up as the rapporteur recommends. Similarly, I am in complete agreement with him that absolute priority should be given to the groups most prone to these injuries: children, women - through domestic violence - and old people.
Finally, pollution-related diseases are becoming more and more unacceptable. The consequences of atmospheric pollution, in particular those linked to transport and water pollution, but also noise and construction materials - asbestos, for example - must be the object of an ambitious programme, as desired by the rapporteur.
I therefore hope that the Commission and the Council will take great note of the wishes of Parliament in this matter.
Trakatellis, Viceconte, Cabrol and Flemming reports
The Danish Social Democrats in the European Parliament have voted in favour of the Trakatellis, Viceconte, Cabrol and Flemming reports on popular health programmes in the EU. These programmes will cover research and cooperation between Member States until the year 2003. We believe that cooperation on health and exchange of experience in particular is working well. The problem with the programmes is that they are all-inclusive, and so implicitly promise an enormous amount, but when it comes down to the detail, there is no money for very much more health for the citizens of Europe.
We would also like to point out that these programmes come under Article 129 of the Treaty, which calls for cooperation between Member States, although is not mean the same as harmonizing those states' health policies. An EU health policy is the same as an EU environment and consumer policy where the competence exists. Integrating health principles where relevant and applying the principle of caution are together worth more than these programmes, which may be more for show.
Bazin report (A4-0072/98)
The report by the chairman of the Committee on Transport and Tourism bears the stamp of good sense.
The legislative proposal aims to complete the production of harmonized statistical data on the carriage of goods by road. Within the framework of the Single Market it is essential to assure a description of the origin and destination of international transport.
This collecting of statistical returns will enable an analysis of the traffic corridors and of the so-called sensitive routes as well as an improvement in the reflection on a common transport policy.
The achievement of this objective requires a financial effort on the part of the European Union in order to support that of the Member States. We support the position of the Committee on Budgets, which aims to renew the funding of ECU 300 000 for 1998 and 1999.
Finally, our satisfaction with this proposal must be added to that of the road haulage professionals who participated in its formulation.
Women's rights
It may seem paradoxical to say it, but I would like to see an end to International Women's Day.
To me this would be proof that there was no more inequality between men and women, no more violence against women in any form and that they were no longer the victims of discrimination of any sort. But we know and we can see, whilst bitterly regretting it, that we are very far from that and thus International Women's Day has "many a good day ahead of it' . I might add that, this year, with the denunciation of the medieval obscurantism of Kabul - to which Commissioner Bonino has contributed so well - we have reached new heights in the misery which continues to affect so many women around the world.
Afghan women have become the "living dead' and the world seems incapable of doing anything about it. It is a tragedy! If you add this to the pain of Algerian women in the face of the terrorism they suffer you can see that perhaps there has never before been such a need to demonstrate our support to the women of the world on 8 March this year.
I welcome the call this Parliament is making to commit all EU institutions to renew efforts to improve the lives of European women at work and in the home.
However, on this particular International Women's Day - 8 March 1998 - we are turning our attention to the terrible pain and suffering being endured by Afghanistan women under the cruel Taliban regime, which has taken away their freedom of movement and freedom to work and provide for their families, as well as their right to proper health care. We applaud the work of Commissioner Bonino and the world attention she has brought to bear on the plight of Afghanistan women. We call on all UN countries to bring serious and unrelenting political and economic pressure to bear on the Taliban regime.
Women must be free to make their own life choices, and their lives and health must not be put at risk by the Taliban regime any longer.
The "anniversary' crowns and the celebrations of 8 March will end up by being simply quaint if not deliberately disorientating, since they do not call on women, who continue to be one of the most vulnerable categories of the population, to fight for their rights, which are being roughly trodden underfoot by today's socioeconomic system. Throughout the length and breadth of our planet, which is being shaken by totalitarian regimes and ideas, cultural and economic backwardness, famine and destitution, where wars and clashes are being played out or even where conservative and regressive social and economic policies are being promoted, women are the first to be called upon to pay the price and face the consequences.
Women throughout the world have made a great many changes though their unrelenting and unstinting struggles, not only for women but for the progress of society as a whole. Today we must honour the force of these struggles by calling for them to continue while fundamental problems remain unsolved and other new problems come to threaten the rights and achievements of women.
A victim of religious fanaticism, a victim of exploitation by international crime networks, a victim of unemployment and social marginalization, female dignity suffers in the most terrible way the behaviour of a world which offends human dignity and existence just as severely, though in different ways, in Third World countries, in developed countries and in countries of the European Union.
Equal opportunities for women can have no meaning in a society without equality of social outlook, a society of unemployment, underemployment, a society without a welfare state, a society of the commercialization of human worth. Not only are social rights and social gains not expanding, they are being squeezed more and more as too costly, a fact which places even more burdens on women who have to combine many duties with dual and triple social roles.
Flexible forms of employment, which are being offered to women with great largesse, are not a product of growth but represent the flexibility of the economically strong, which enables them to offset the economic crisis and to safeguard their competitiveness to the disadvantage of working people. The chief victims are women, who continue to be paid less for equivalent work, and who continue to face more problems and unequal opportunities of access to the labour market. Women continue to hold mainly lower grade and unskilled jobs and to have limited participation in responsible and senior administrative jobs in economic, social and political life.
The institutional protection of women against any form of discrimination and the guarantee of their positive influence in social, economic and political life, cannot be achieved independently of the reorientation and the reorganization, often from the very foundations, of the model of development of our societies.
In the face of plans for war, for exploitation and for oppression, in the face of a tactic of discrimination, women are called upon to push forward their own demands in the context of a broad popular battlefront, in each country individually and at European and international level, to express the common struggle to obstruct this policy, until it is overturned and until the power of the people is established.
In this world there are many inhuman and revolting situations imposed on women and these cause rightful indignation which is largely shared by all.
Other situations are, unfortunately, much less well known, and were not mentioned in last Monday's debate. UN agencies specialized in population issues, along with the IMF and World Bank, practise a veritable imperialism towards a substantial number of African and Latin American countries, making development aid conditional on permanent or, when it relates to chemical treatments, partial sterilization policies imposed on women who are often illiterate.
Let us also consider the plight of Chinese women, who are subjected to an implacable Malthusianism, to forced abortions, even infanticide if they surpass their "quota' of children authorized by the communist authorities!
Let us consider African women, up until now the linchpin of local economic life, who have been hit hard by structural adjustment policies imposed by the ideology of the world market!
In Europe, women often see a male model of social and professional achievement imposed on them, which brings about a double workload, often to the detriment of their personal well-being and that of their family.
Under the guise of the sexual liberation of 1968 onwards the trivialization of sexuality, which has reduced sex to an immediate consumer object, exposes many young women and girls to problems which compromise a full and lasting life as part of a couple.
There is clearly still a great deal of ground to be covered before women from different societies around the world can be recognized fully, not in a climate of rivalry exacerbated by men, but in respect of their equal dignity and their own responsibility as men or women.
Cornelissen report (A4-0065/98)
We are positive about the efforts which the Commission has made with regard to increased road safety. Comprehensive measures are needed to reduce the number of road traffic accidents in the EU, which the Commission has also presented in its action plan.
Many accidents are still related to alcohol consumption in connection with driving. We therefore welcome the proposal which limits the maximum permitted alcohol level in the blood to 0.5 mg alcohol per ml of blood. This is a step in the right direction. For reasons of principle we are also going to vote for a lower permitted limit of 0.2 mg alcohol per ml of blood.
I read Mr Pétrus Cornelissen's report attentively and I fully support the desires and objectives set out in the text.
It may seem absurd to try to reduce the number of victims in a text. Nevertheless, given the extent of the figures at Union level, financial measures are urgently required.
I would like to remind you all that the tragedies which affect thousands of families are very costly to society as a whole.
Mr Cornelissen's text contains many good ideas, both in the area of prevention and suppression and I feel that a correlation between social legislation and safety in the area of road transport is most timely.
The particularly tragic accident which occurred on the Lille-Gand motorway recently makes it necessary to take specific measures when climatic conditions are especially propitious to serious accidents.
Fog is statistically the most dangerous, in particular on the major trunk roads. I have already asked the Commission to look into specific measures to be taken in particularly dense fog and I would like to take advantage of the debate on this report to encourage all Members to agree to a possible temporary closure of motorways in thick fog.
This proposal will undoubtedly surprise some of my colleagues. However it can be explained in terms of the price paid by thousands of our citizens, killed or injured in similar conditions.
The number of dead and injured that are sacrificed every year on the roads of the Member States of the European Union is comparable to the number of those who are killed or wounded in a war. What else could one say about the 45 000 who are killed, the 500 000 who are taken to hospital, or the 160, 000 who are injured! Unfortunately, first prize for this awful death toll in all probability goes to my country, in proportion to its population, with 2 000 dead, 32 000 injured and approximately 22 000 accidents a year.
However many plans are put forward, however many programmes are implemented, however good are the intentions of those who promote them, the situation, unfortunately, is not going to change significantly. The reason for this is that there is no radical change in the overall transport policy which would transfer the bulk from private individual means to public mass means of transportation. The aim of this would be, among other things, to reduce or at least to limit the number of traded vehicles and to achieve better control of the safety conditions in which they circulate.
In our view, there are several basic causes of the exacerbation and perpetuation of the problem including the continuing reckless policy of promoting and increasing the sales and profits of large motor car manufacturers without the existence of suitable infrastructures to support the continually increasing volume of vehicles. Here, we also include the ageing fleet of vehicles due to the lowering of people's standard of living, the deteriorating state of the road network and corresponding infrastructures due to policies of financial stringency, and the continuing violation of safety regulations and the rights of working people in the area of transportation for the cause of pure competition and an increase in profits.
To the enormous cost in human lives and the consequences of road traffic accidents we must add the significant social and economic cost, which is shouldered by the population. Instead, those directly responsible should shoulder the burden of necessary expenditure and appropriate measures for the prevention of accidents.
We believe that the report makes positive proposals and improves the Commission proposal by promoting measures for the improvement of the road network and other necessary infrastructures, the safety of cars and the safeguarding of the observance of rules of conduct.
However, we believe that it is more important that those measures become reality, and that they do not face technical and artificial obstacles. They must be the subject of wider debate and activity and they must be accompanied by education from the very youngest age, passing through all levels and structures of education, to the rules of the highway code. They must lead to social control over the taking of preventive measures; this concerns not only users and people working in the transport sector but also the guarantee of safety specifications for vehicles and infrastructures.
If legislation is to be considered at all at EU level, it must relate to minimum rules. Every country should have the right to go further by keeping or introducing tougher rules.
Mr Cornelissen's report rightly sets the objective of rapidly and sharply reducing the number of road traffic accidents which each year kill 45 000 people in the European Union and injure another 1.6 million more.
The report condemns the behaviour of some individuals, who put other people's lives in danger, as well as their own. It also highlights the need for a global strategy on road safety, in both the area of vehicle safety and choice of method of transport.
In this respect I am glad that the comments I made regarding the need to readjust the balance in favour of rail transport, a reduction in working hours of lorry drivers and controls on existing regulations have been taken into account. We all know how real the link between fatigue and the risk of an accident really is.
As regards road safety, a sense of responsibility will be encouraged through the provision of the necessary financial means to create the best conditions of safety possible.
We are sensitive to the tragedy of road accidents and to the importance of road safety. Indeed, road traffic is responsible for almost 95 % of all victims of traffic accidents. Over the whole of the European Union this represents 900 accidental deaths per week and some 500 000 people being hospitalized every year, of whom 25 % end up with varying degrees of permanent disability.
Consequently, we agree with the different objectives put forward by the rapporteur. Indeed, it is particularly important to protect children at school entrances, to improve the standardization of vehicle safety systems, to assure the safety of cyclists and pedestrians and to give some notion of first aid in driving schools.
Nevertheless, in point 7(c), the rapporteur suggests prohibiting the sale of alcohol in service stations on motorways. We should remember that it is forbidden to drink alcohol in motorway restaurants, if not accompanied by a meal. This measure seems largely sufficient to us since it is linked to the maximum level of alcohol permitted in drivers' blood, which is 0.5 mg/ml of blood.
It should be noted that motorways pass through many producing regions, in particular the wine producing areas, and that it is therefore logical for producers to sell their regional goods at service stations. These products are bought by consumers for consumption at their place of destination.
In conclusion, this ban would bring no improvement to the current situation. On the contrary, it would cause negative effects on the promotion of regional produce and on the preservation of the regional cultures of the different Member States of the European Union.
Given that at present one in three of us in the European Union can expect to be treated in hospital at some point for injuries suffered in a road accident, we should all welcome the Commission road safety programme.
The report rightly calls for priority to be given to EU action to ensure that vehicles are produced with safety foremost in all manufacturers' minds and to give consumers a safety rating system to bear in mind when buying a vehicle.
Given the number of people who now drive in EU countries other than their home state, it is also a sound idea to consider an EU-wide penalty point system for driving licences. Similarly, the safety of both professional drivers and everyone else on Europe's roads can be increased by enforced rest periods and driving hours limits.
I hope that the Commission will take this report's safety suggestions on board so that all of us will need to worry less in future whether we will be the unlucky one out of every three citizens to need hospital treatment for injuries on the road.
I think Mr Cornelissen's excellent report is a good basis for discussion. He puts his finger on a number of trouble spots in the area of road safety. The only part I find disappointing is where he speaks of the need for better driver education by ensuring that driving schools function better.
It has been proved - and the statistics are extremely clear in this regard - that it is, in particular, excessive speed, incomplete and outdated training and a certain lack of concern behind the wheel which are at the basis of this new human scourge. But if we want to change this situation we have to revolutionize the way driving schools function. Training must be completed in slow cars, with a maximum speed of 20 kilometres per hour in town and 80 kilometres per hour on main roads.
I can honestly say that it breaks my heart to hear or to read that a certain young person, very often having passed his driving test only a few days, or even hours earlier, has lost his life because our society is not functioning in the way that it should. It is thus a shame that the rapporteur has not wanted to copy the example of France and introduce accompanied driving.
We have here the categorical proof - and the chairman, Jean-Pierre Bazin, has confirmed it on my request - that thousands of young French drivers have obtained their driving licences through accompanied driving. These young drivers drive between 3 000 and 5 000 kilometres during their learning period, in place of the 200 to 300 kilometres through the traditional driving school system. But the most worthwhile result of accompanied driving is that accidents involving these young drivers are far fewer than those who have undergone traditional instruction, and this is statistically proven.
Nevertheless, what seems even more important to me is that this new form of training creates a highly beneficial and new link between the parents and the candidate as they are literally on hand, that is, next to the learner, to advocate caution, give advice and form a sense of responsibility in the candidate regarding his own life and that of others.
How does accompanied driving work? The principle of accompanied driving encompasses three stages. Firstly, initial training takes place in a recognized driving school. This training can commence from the age of 16. Then, practice with one or a number of designated accompaniers over the age of 28 who have held a driving licence for at least three years. The young driver must, within a time scale of one to two years, spend at least 3 000 kilometres driving under these conditions, with regular visits to an instructor. The driving test can be taken from the age of 18 onwards.
I would like to make a second comment. The rapporteur mentions only briefly the penalty points driving licence. However, I am convinced that the introduction of such a licence would have a favourable and direct impact on road safety and awareness raising, and would certainly reduce the total number of accidents in the various countries.
Increasing fines is perhaps a good thing for the state's finances, but when all is said and done it is an anti-social measure since some are able to pay whilst others are not. To have a points system on your driving licence would at least have the benefit of putting everyone on an equal footing. I sincerely think that we must not under-estimate the psychological effect on drivers with problems, for whom a retraining course should be considered and, for the most hardened cases, the withdrawal of their driving licence for a certain period of time.
My third remark concerns the lowering of speed limits in towns. I fully share the rapporteur's opinion that something must be done. With regard to how we achieve a reduction of speed within towns, I think that the principle of priority to the right should be generalized in all towns. It is a cheap but effective method.
Kreissl-Dörfler report (A4-0073/98)
Mr President, the Group of Independents for a Europe of Nations firmly supports the criticism of the draft multilateral agreement on international investments on which a vote has just been taken with the Kreissl-Dörfler report. Indeed, we consider that whereas it may be useful to provide an overall legal framework to these investments, the text of the agreement should establish, in its first article, the inalienable sovereignty of a people and their right to choose the laws and the type of society that suits them.
There is no question of us accepting the project as it stands thus prepared by the OECD, which seems to put Member States in the position of the accused, as if the only result of their actions was the prevention of multinational firms from working for the common good. Worse still, we see in this the outline of a world where multinationals will be the major players and where individual states are in some way reduced to the role of sub-contractor for questions of local security. This approach is radically contrary to our concept of the sovereignty of nations and of the distinguished role of synthesis which politics must play.
We are therefore delighted with the European Parliament's sudden burst of resistance and would like to comment on the fact that our protests regarding the GATT have perhaps slowly and finally borne fruit: a good number of the motions voted for today, for example on the need for a clause recognizing the legitimacy of regional preference zones, would have been included in the GATT if our requests had been listened to at the time.
But this sudden outburst from Parliament is insufficient, for the multilateral agreement on investments is only one aspect of a more general movement which is developing on many levels and which tends to distance power from the control of the people and to take away from them the final word in controlling their destiny. Thus, on a different level, the Amsterdam project pushes us in the same direction, by by-passing national democracies, by reducing the quality of democratic control in Europe and by favouring the emergence of a technocratic European power which obeys the pressures of the global financial powers far more than the needs of its people. It is for these reasons that we must reject not only the MAI, but also the Treaty of Amsterdam.
Mr President, I am pleased to support this report which raises serious and fundamental concerns about the multilateral agreement on investment and calls on the Member States responsible for its negotiation to respond. I have been involved in meetings with our UK Government representatives and know they are listening to the concerns. They have already tabled a large number of exceptions, a proposal for special and differentiated treatment for developing countries, the aim of transferring discussions into the WTO and a study on the development impact of the agreement, all of which are consistent with our resolution today.
I make two further points of principle: first, it is for those who proposed the agreement to justify why there should be a different standard of legal protection given as of right to the investor, in comparison to the responsibility he or she has in relation to human rights, labour, social or environmental standards. Secondly, in our support for the inclusion of the OECD guidelines for multinational enterprises as an appendix to the MAI, we must recognize that these can and must be made more effective, and that we, in the European Union, have a direct responsibility in relation to promoting appropriate codes of conduct.
We are critical of the MAI agreement in its current form. It gives far too extensive rights to multinational investors, while the political influence of national governments is severely restricted. There is a risk that democracy will be greatly undermined. We are voting for the report which deals with the shortfalls in the agreement, and we would like in particular to stress the importance of Amendment No 1.
We regret that the debate on an agreement which severely restricts democracy such as this has been conducted behind closed doors, and that it has been conducted within the OECD rather than in an international body in which developing countries have an opportunity to participate and to influence the content of the agreement.
We would like to thank the rapporteur for his good work on a very important report. We think that the criticism of the OECD agreement on a multilateral agreement on investment (MAI) which is made in the report is fully justified. We think that the existing ideas for MAI contain a number of unacceptable elements which demand that people in the European Union act collectively for major changes.
The issue also shows the importance of strong associations of the kind the European Union represents and the need for the European Parliament to have the opportunity to express its opinion on the Union's participation in this agreement. The MAI issue requires additional, clear scrutiny, and the role of the European Parliament must be seen as an important element in such scrutiny.
We are the first parliament to discuss the draft multilateral agreement on investments and to give an opinion on this subject. We believe that governments should not accept the agreement as it stands. Firstly, we challenge the approach. Opaque and secret negotiations have been held within the OECD, with no debate on the objectives, the appropriateness or the purpose of this type of agreement. We challenge its ideological foundations. Liberalism on a world scale will become the only driving force behind both governments and "non-governments' .
The rapporteur raises a number of questions. Will the multilateral agreement be incompatible with international agreements such as the Rio Declaration, Agenda 21 or the United Nations guidelines on consumer protection? As the rapporteur notes, what guarantees do we have that the environmental, social and cultural policies of the European Union and its Member States will be respected? As the rapporteur also notes, what mechanisms must we put in place to protect the cultural sector from unconditional liberalization?
For the Group of the Party of European Socialists, there is no question of accepting such an agreement in its present state. It is a warning to governments that they must not lose their means of action or regulation. Citizens often feel dispossessed of their future by an all-powerful economic globalization. Governments must share this concern with them.
The Kreissl-Dörfler report contains a lot of sensible views, but even so I am unable to support it. I believe that, in the final instance, this report is superfluous for the simple reason that, as point 8 of the report itself states, the EU is not a member of the OECD. So I cannot be pleased in any way that the Commission is actively involved in negotiations on an agreement on multilateral investments at OECD level. I feel it is a bad habit that, as we are seeing more and more, the Commission is being put on an equal position with EU Member States in international negotiations. There is no doubt in my mind what the intention is here: trying to give the EU the status of an economic and political superpower.
Finally, I would like to say that I am glad that the Kreissl-Dörfler report is against this future OECD agreement -possibly - restricting EU law and making it more difficult to pass new EU legislation on the environment, for example. On this point, I would merely point out that EU Member States themselves are now subject to the same restrictions when it comes to their own national legislation. This is a situation caused precisely by the basically rigid, centralist form of the EU treaties.
Mr Kreissl-Dörfler's report shows very precisely the great risk the MAI will represent in respect of our European social, cultural and political model and, more fundamentally still, for democracy and people's capacity to control their own destiny in general.
I supported the Group of the Party of European Socialist's amendment encouraging the European Parliament to insist that governments and national parliaments do not sign the agreement as it currently stands. Indeed, it is precisely the currently prevailing logic which must be condemned, rejected and brought to a halt.
As it stands, the MAI constitutes a new stage, a decisive one, one of liberation, of economic globalization with no protective rules, with no democratic rules which, as we know, does not benefit the majority of people, not even in the developed world.
If such an agreement were to be put in place, we would be depriving individual states, the European Union and public authorities of their means of action and authoritative sovereignty to enact, for example, social or environmental rulings, commitments benefiting regional development or employment or to use Structural Funds, incentives and selective measures.
The multinationals would become masters of our world in the name of the sacrosanct free market and free competition. They would hold all power and, in particular, the possibility - and this really is the limit - of bringing a state to justice on the grounds of a "loss of profit opportunity' , a company's profits prevailing over the choice and interest of a people!
What will be left to our democracies but the crumbs of power which these omnipotent forces leave them? If it becomes concrete, the MAI will make European political and social construction all the more difficult and will remove all substance from it.
In short, the project of a community which is master of its own destiny, capable of giving life to an area of solidarity, liberty, creativity and cultural diversity, will no longer have any sense nor the effective possibility of embodying this. We must therefore put a stop to this deviation. Of course, we can only subscribe to a better organization of investment possibilities in a transparent and just framework and the report clearly sets out the conditions without which such an agreement cannot be accepted.
The framework of this agreement must be global and cannot be defined by the rich or developed countries alone. That is why the OECD is not the right body to do this. The WTO, or better still UNCTAD or the UN, would be in a position to offer a more representative context in which to draw it up.
Any initiative must be ruled out until global social and environmental standards have been set.
The individual states and political and public inter-state organizations such as the European Union must retain their right to act, to ensure that the interest of their people prevails, to regulate the economy with social, fiscal and environmental regulations. In short, democratic sovereignty must in no way be ceded to the economic interests of the powerful.
The MAI is unacceptable!
We Nordic EU critics support the strong criticism of the MAI agreement in the report. We believe that the agreement in its current form would have such serious adverse consequences that it should not be signed.
It is unreasonable that an agreement with extensive global consequences should be negotiated solely between the rich industrialized nations in the OECD. The agreement should instead be negotiated in the framework of the UN or possibly the WTO. Negotiations in the OECD countries are also characterized by great secrecy and a lack of parliamentary control.
The contents of the agreement are completely unacceptable. Its proposals mean that transnational companies are given extensive rights at the expense of the states. That means that companies, through the courts, can overturn democratic decisions in important areas such as the environment, management of natural resources and social issues. The agreement totally lacks any wording which guarantees the rights of workers, environmental standards and important national interests.
There are also parts of the report which we cannot accept. These include the positive view of the Commission's role in the negotiations and the demand that the EU should be given the authority to make decisions on questions concerning foreign direct investments.
The multilateral agreement on investments adds one more piece to the puzzle of the world market. European public opinion will discover that tax aids to investment, budgetary financing of our facilities and the levels financed by taxes borne by our tax payers will all also benefit the multinationals controlled by the United States. Tax payers in the European Union are going to pay to offer markets, jobs and profits to our North American competitors.
The European Union which, with 350 million inhabitants, should be a power over and above the nation state, thus shows its dark reality: it is an authority submissive to the power of the WTO, to that of the OECD, and to the ideology of global free trade.
The farmers have known this since the GATT agreement in 1994, if not before. The steel workers, coal workers and textile workers experienced it at the cost of losing their jobs and having their lives ruined. It is now the turn of the privileged world of cinema and television to discover that globalism, the removal of borders and free trade, is synonymous with a loss of security, a loss of national protection and unfair competition.
The MAI will make actors, directors, producers and other members of the media profession realize that free trade destroys, breaks up and sows misery within nations.
So these privileged people who had not one word to say in solidarity with the destruction of Lorraine, the depopulation of Nord-Pas de Calais, the miners, workers and 12 million small farmers wiped out and thrown into despair, these millionaires of cinema and television, the Taverniers, Brigitte Fosseys, Jeanne Moreaus or Klappichs of this world, these Pontius Pilates of the Maastricht Treaty, are now screaming blue murder. These children of the world, these white Zulus, shamans of globalist rites, are converting to protectionism, discovering the benefits of national protection and calling for state sovereignty. Those who used to refuse national preference now call for corporatist preference.
What a turn up for the books! They have gone directly from Maastricht, Geneva or Hollywood to Vichy. For us, it would have been enough if they had stopped at Paris. For this is where the sovereignty of a country which cares for its people and its children lies.
Given its confederal nature, the explanation of vote of the Confederal Group of the European United Left must outline the reasons behind the vote of all its components and members which in this, as in other cases, do not necessarily coincide.
There was a consensus during the internal discussion of the Kreissl-Dörfler report, and in the statements of the members of our group in denouncing the process whereby the MAI agreement was reached. This was conducted virtually up to the time of signing with practically no publicity or democratic debate that would be desirable and indeed necessary in the light of its importance, not only regarding public opinion in EU Member States but also regarding third countries outside the OECD.
I would mention the fact that the Committee on External Economic Relations, chaired by Mrs Luciana Castellina, took the initiative of drawing up a report. It does honour to this House in the manner in which it lends an institutional dimension to the expressions of protest and reservations voiced when the agreement became known, particularly in the cultural and artistic sphere. And, notwithstanding all the commitments necessary to turn it into a Parliament resolution, Mrs Kreissl-Dörfler's report has succeeded in making a concrete contribution by manifesting an openly critical position regarding the process and its result.
The vote of the components and members of the Confederal Group of the European United Left was also based on their consensus in rejecting a situation whereby multilateral investment agreements, which are drawn up and negotiated between political leaders and major business groups, can prevail over national legislations which are the product of democratic structures and mechanisms and which defend national positions in the economic, social, cultural or environmental spheres.
in writing. (EL) The might of big business, represented by the governments and states of the OECD and headed by the USA and the EU, have decided to launch an attack on national sovereignty and independence, by doing away with the fundamental right of nations to choose the pathway to their own growth and development.
To date, there has been the possibility, albeit limited and on the basis of the correlation of powers, of exercising some autonomous economic policy, since draconian programmes of consolidation have not been imposed by international credit organizations or associations of regional integration. There has also been the possibility of concluding bilateral agreements which, to a certain extent, took account of the mutual interests of the participants. With the agreement that is being drawn up, the safeguarding of profits and, more generally, of the interests of foreign investors determines every measure of social, environmental, developmental or regional policy, under threat of the severest penalties in the event of a violation of the provisions which protect, wholly and exclusively, foreign investments.
The oppressive nature of the agreement is such that we can talk of a charter of the rights of multinationals and of the obligations of nations and governments. The fact that only foreign investors have the right of recourse concerning the observance of the agreement, while this same possibility is not given to states, is certainly worth noting.
The agreement gives every multinational the possibility of demanding the state in which it is investing to abstain from any attempt to support national production or some sector or some region through the granting of state assistance or other advantages. Foreign investments cannot be accompanied by conditions for the support of local production, for the employment of the local workforce or for the respect of labour relations. States will not be able to negotiate or even impose on multinationals the slightest commitment to reinvest a part of their profits or exchange their technology. In fact, multinationals will have the right at any time to export the whole of their profits and their capital and to move towards whatever other accommodation they deem to be to their advantage. Moreover, the implementation of the agreement will allow multinational companies to rescind any previous commitment they have undertaken in relation to the investments they have already made.
The agreement deals a hard blow for the trade-union rights of working people and urges governments to crack down in any way on labour movements by brandishing the threat of compensation for lost profits as a result of strikes, social unrest and even revolts. At the same time, the standstill principle consolidates any liberalizing or deregulatory measure, given that every new measure to protect social rights could be attacked as being protectionist and could therefore be invalidated.
It is particularly striking that the text, which aims to subject people at a global level to the hunt for increased profits, has been surrounded by the utmost secrecy. Its ratification will oblige developed countries to submit to the method of "adhere or be condemned' . We have never before seen in the annals of international law the fundamental abolition of the right of release with the planned commitment of states for at least five years from the date of ratification and for fifteen years from the date of rescission.
The central issue of directly thwarting any further negotiation and quashing any attempt to accept such plans is hidden, since attention is focused simply on the exemption of certain sectors from the scope of the agreement. In the event that this agreement finally comes up for ratification our position must be to reject it unconditionally. Nations cannot tolerate the planned dictatorship of multinationals and will do everything to overturn it.
The intensity of the euphoria surrounding international agreements may have the adverse result of cancelling their desired positive effects.
The European Union has shown a tendency to produce ever more agreements without stopping to think whether each additional agreement contributes anything new and, more particularly, whether it runs counter to the basic interests of society as a whole, in terms of the future. The current negotiations with the United States - which have immense implications for the future of a European model of society - is one, although by no means the only example.
Under the MAI agreement, in the context of the OECD, the European Union could exert considerable influence if all its members were united in defending a long-term view which did not benefit the market at the expense of the European acquis in the environmental sphere.
The MAI agreement differs from its WTO counterpart on account not only of the identity and number of countries involved, but also of the type of negotiation involved. Under GATT/WTO, any countries concerned with defending the interests of the European audiovisual sector had only to refrain from making offers in that area. In contrast, under MAI, which is approaching its culmination in May, the audiovisual exception must be expressly guaranteed. This will be an acid-test for the Union. Let us hope that we are not disappointed.
I am going to vote for the report - assuming that Amendment No 1 is approved - because it is critical of the MAI agreement and in effect demands that it should be renegotiated.
However, I have reservations about certain formulations, such as point 22 of the draft report which seeks to approve a ban on investment subsidies. That would damage Swedish regional policy which is based in part on investment incentives. There are also a number of other points in the report of which I am sceptical, and which I would like to see expressed in a different manner.
Flemming report (A4-0022/98)
As a doctor in charge of a hospital ear, nose and throat unit, I witness the damage caused by the abuse of tobacco on a daily basis. Nevertheless, I do not believe that we need to withdraw our support to tobacco production in Europe over the next ten years in order to guarantee public health.
This kind of tobacco prohibition, which would damage our economy, would have little effect in reducing the annual consumption of cigarettes, since supplies could be obtained from American and Asian producers who are always looking for new outlets.
This prohibition would be matched by financial support to tobacco growers to change to other forms of agricultural production. This would automatically be an extra burden on the budget, and the extent of this has not yet been assessed. A real problem of choice would also be raised with regard to the nature of such diversification, given the system of quotas and the surpluses that already exist for many products.
What sort of a situation are we going to put the producers in? They are already getting worried. Are we not going to destroy jobs without improving the health situation?
On the other hand, the proposal to carry out research into the cultivation of other types of tobacco with lower levels of nicotine seems far more logical in terms of its medical and economic consequences. It would contribute to a real improvement in consumer protection.
Whilst supporting the underlying principles of the Flemming report, I would like to emphasize the unrealistic and utopian nature of a number of its proposals, should they be translated into fact.
As everyone knows, Article 129 of the Treaty of Amsterdam increases the obligations of the European Union towards the protection of public health and consumers. That means that in order for the Union to address and properly fulfil its new commitments in these areas and, especially, the demand for health protection to be included in Community policies, new proposals will have to be presented following the ratification of that Treaty.
The Commission's report is correct and detailed. However, in view of the new step taken in Amsterdam on these matters, the Union now demands new approaches. We therefore call for a Green Paper, to inform us of the Commission's new actions to fulfil the Union's new health policy, as I mentioned earlier.
The reports from the Commission and the European Parliament are both welcome. I think it is important that public health aspects are taken into account when the EU shapes its policies, including transport measures and agricultural policy.
At the same time the report surprises me because, in fact, it indirectly criticizes the decisions made in the EU, including decisions taken last year. Several areas can be mentioned, such as genetically-modified food products, support for environmental poisons in agriculture, an open door for salmonella and antibiotics, support for several infrastructure measures in road transport and support for tobacco growing. All these areas have in common the fact that they affect public health and so should not have been shaped in the way they actually were.
I fully support point 10 of the report which points out that the aim of today's tobacco subsidies is that they should be phased out and eventually end completely. I hope that the European Parliament takes this decision, since so many times in the past the majority has continued to support subsidies for tobacco growers.
Just as political decisions which affect the environment should be accompanied by environmental impact assessments, decisions which affect health and consumer protection should be accompanied by health effect assessments. However, there is no reason to set up a separate control apparatus at EU level; this should be left to the Member States.
Environment, health and consumer issues should be given greater priority in political work at European level. Majority decisions may be justified, but it should then be a question of minimum rules. Each Member State should have the right to keep higher standards or introduce tougher rules than provided for by the EU.
On the issue of tobacco growing the approach should be that subsidies for tobacco growing should be phased out within a five to ten-year period. In order not to increase unemployment, the growers should be offered alternative crops and support to develop them. I voted in favour of the report.
The importance of protecting health within the European Union must be emphasized. For this reason, the report that has been approved today deserves our overall support in terms of drawing up a Green Paper analysing the future areas of action for a European policy in the area of health and the need for mutual recognition of professional qualifications in the sector. I also support the points made on the defence of the rights of patients, including compensation in cases of inappropriate treatment, the implementation of high safety standards in the veterinary and phytosanitary spheres and, finally, the reorganization and clarification of responsibilities in this area which is subject to problems at Commission level.
However, as we say in Portugal, there is always a "but' and here it lies in the fact that, on the subject of tobacco, this report echoes others in adopting only a partial approach to the problem.
It skates over the need to promote a pedagogical approach and to introduce preventive measures which discourage tobacco consumption, which is a clear and obvious factor of risk for health. It makes no suggestions for preventing or placing a global ban on tobacco advertising, particularly at sporting events. It merely emphasizes, in point 10, the need to stop subsidies for tobacco growing in the European Union, and even specifies maximum periods of ten years for this to come into effect. In a manner that verges on the hypocritical, the report ignores the fact that this policy could put tens of thousands more people out of work in some regions where there are no alternatives in either the short or medium term. Curiously, it forgets that halting tobacco production in the European Union would simply give rise to higher imports and hence additional profits for the large tobacco-producing multinationals, which retain their empires intact and which are not even mentioned in the report.
We question this partial approach to the health implications of tobacco consumption, and clear protectionism of the interests of the tobacco firms. For this reason, we voted against those points where this partial approach is most obvious and significant, and for those amendments which sought to minimize them and which, fortunately, were ultimately accepted.
The Group of Independents for a Europe of Nations is also aware of the effects of tobacco abuse on health that have been noted by the rapporteur in his explanatory statement. Nevertheless, if you estimate the number of deaths per year in the European Union caused by tobacco at around 500 000, it is also appropriate to note that various recent epidemiological studies have shown that in the United States the death rate due to tobacco, whilst not decreasing, is remaining constant. This is true even though tobacco consumption has been falling constantly there for more than twenty years.
Our group has tabled an amendment to point 10 of the motion for a resolution. The rapporteur considers it necessary to reduce, even withdraw, the system of aid to tobacco growers. On many occasions over the past few years we have been reminded that the European Union imports 70 % of its tobacco and that we should not therefore link the aid to tobacco growers' incomes to tobacco abuse and its effects on health.
Our group would thus like to see a restrictive policy with regard to the promotion of tobacco consumption. We must not confuse tobacco abuse caused by tobacco consumption with production.
We would like to remind you that if support to tobacco growers' incomes were withdrawn European production would immediately cease with all the inherent consequences on employment. Tobacco imports from third countries would increase greatly to compensate for the reduction in European production. The impact on tobacco abuse would be zero and the European Commission would have thus caused an increase in unemployment within the Union, particularly in marginalized areas already strongly affected by unemployment.
Alzheimer's disease
I fully support this series of questions regarding Alzheimer's disease. It was high time they were raised.
Indeed, it seems necessary to put in place an action programme against this disease, which affects a considerable number of old and sometimes even young people in the European Union. It is essential to establish a programme of this type on the basis of both research and on prevention and treatment. Let me add that any progress in the fight against this disease must be considered as an improvement in the living conditions of the elderly.
It is worth noting that apart from the health aspect there is a social and, quite simply, a human issue taking shape. A large number of elderly people find themselves cut off from all links with society and Alzheimer's disease only accentuates this sad fact.
I would like to take this opportunity to thank health and geriatric staff for what is generally recognized as the high quality of their work. Specific training must be encouraged in order to respond in the best way possible to the needs of those affected by this terrible illness which condemns people to isolation.
It is encouraging to see that Parliament is looking into the matter.
It is already two years since Parliament adopted the Poggiolini report, which requested the Commission to present an action programme to fight Alzheimer's disease and other neurological syndromes which affect the cognitive functions.
The text at the time requested that this programme should be implemented as soon as possible. It has to be noted that the delay has been longer than anticipated.
It is, of course, a difficult issue. The disease is misunderstood, its causes remain unclear, epidemiological studies have been limited to a few Western countries and staff as a whole have been ill prepared to care for the sick. This is all the more reason for making advances in the scientific areas of neuro-biological, epidemiological and therapeutic work.
The Commission must double its efforts, support research and make special budgetary provisions in order to speed up the improvement in care that the sufferers deserve.
The proportion of those affected by Alzheimer's disease in developed countries, where it has been mainly observed, is already high. The numbers are significant and high in comparison to other viral diseases such as AIDS. However, neither information nor scientific research, nor prevention, nor cure, nor dealing with the sufferers has received the necessary, systematic, comprehensive, social and collective attention commensurate with its gravity. The reason for this is perhaps that this disease mainly concerns elderly people.
To date there have only been research programmes of limited scope, while the funding of programmes does not correspond to scientific and social interest. The often heavy medical expenses and social burdens continue to be borne by the families of the patients, resulting in significant financial, psychological and social costs.
Alzheimer's disease does not feature in any social security organization funding programme, while neither the Member States nor the Commission have responded to the need to step up efforts to fight a disease which is turning into a scourge, since forecasts predict that it will affect 8 million people by the year 2000. After the squeezing of pensions and social benefits in the name of profit and competitiveness, a new type of racism is being cultivated by the state and by the organs of social security against a section of the population which is vulnerable to such diseases. The rules of an unaccountable free market "vote' for death when this costs less than life.
Community policy continuously puts off examining the issue until the future, a future which is however very uncertain for the thousands of sufferers. We should concern ourselves with their present by taking supportive measures and creating infrastructures of therapeutic care, by organizing care centres and programmes for the specialist training of medical and geriatric staff who will look after the patients and who will be able to relieve their family environment of the psychological and social consequences of the disease. It is necessary in the immediate future to fund research into the causes, the prevention, the timely diagnosis and the combating of Alzheimer's disease, along with the related syndromes.
A society which presumes to look forward to an increase in average life expectancy and indeed under the best possible conditions, cannot possibly allow greedy "profit' to hand over unopposed the spirit and personality of the elderly to the effects of a disease which is so painful and catastrophic for the sufferers and their families.
(The sitting was adjourned at 1.30 p.m. and resumed at 3.00 p.m.)
Situation in Kosovo (continuation)
The next item is the continuation of the debate on the Council's statement on the situation in Kosovo which was suspended prior to the vote.
Madam President, it is rather pointless continuing a debate which seems to have already ended, but let us carry on.
The Albanians who live in Kosovo are asking for something which I think is logical and self-evident and they have been asking for it for many years: the recognition of their right to determine their own fate. They are asking for respect of their human rights and the leader in Belgrade, Slobodan Milosevic, chooses, against all logic, the policy of intensification. This is a policy which facilitates extremist elements that exist among the Albanian population.
The terrorists of the so-called Freedom Army of Kosovo, with their violence and murder, are not helping the Albanians of Kosovo. For his part, Slobodan Milosevic does not seem to have learned very much from the still fresh wounds of the civil war in the former Yugoslavia. Events in Kosovo are creating dangers for the whole region. Preventing the crisis from spreading to the neighbouring states of Albania and the Former Yugoslav Republic of Macedonia must be the prime aim of the European Union. I think that we must regard the actions of the Presidency and the initiatives of Mr Cook as very constructive.
Serious problems are already being created by the movement of the population towards the south and west of Kosovo. If several thousand refugees are forced to take refuge in neighbouring countries, the governments of Tirana and Skopje will face serious problems. All the good work that has been done by Fados Nanos in Albania to stabilize his country will be lost. Destabilization throughout the region would then be a fact with unforeseeable consequences for peace in the Balkans.
The European Union must not permit any changes to existing borders. On the other hand, we cannot return to a new bloodbath in the Balkans. What was said by Mr van den Broek and by Mr Henderson is very constructive. It is necessary to begin immediate dialogue in order to find a solution. This must be done by Mr Milosevic. He owes it to the people of Serbia, who have paid very dearly for his intransigence.
Madam President, once again we have seen the distressing pictures of children and women disfigured by the violence of the Serbian government police and once again we have arrived late, despite the fact that these events were heralded by a whole series of episodes. Last October, 3 000 Albanians claiming a fundamental right - to learn in their own language - were dispersed violently by the Serbian government police, in the silence of the diplomatic authorities of the EU.
The EU has adopted a document which was mentioned by the President-in-Office of the Council this morning and which I believe is a good document, a text that provides specific information. But that is not the problem. Mr President, will we manage to do what you set out in your communiqué? That is the big question! When the Serbian government representative subjects the beginning of discussions to the recognition of the Serbian constitution, he is establishing an objectively unacceptable condition because, as you recalled, that constitution is the worst obstacle to beginning negotiations.
The situation is becoming objectively more difficult because, instead of drawing closer, the parties are moving apart. Today, even the most moderate leaders, such as Rugova, have established extremist positions. The Council's work therefore needs to be extremely energetic, if we want to prevent blood baths and if we want to prevent further outbreaks of war with unforeseeable consequences.
Madam President, during the discussions on the Maastricht Treaty, the war in Yugoslavia started and the country fell apart. On the eve of the beginning of the enlargement negotiations, the nightmare of a Balkan war is looming over us. Mr de Vries, Mr Swoboda and Mrs Pack have already given a thorough analysis of the situation, which I agree with. So I will confine myself to asking the President of the Council a few questions.
Is the President-in-Office of the Council prepared to give the same signal with regard to Kosovo as was given to Iraq? Are there plans to send military observers to the Albanian border? As you know, the country is full of weapons and it is said it is supplying a small liberation army.
The President appears to consider the autonomy of Kosovo important. How is he going to get Milosevic to bring this into effect?
Madam President, in spite of the difficulties and in spite of the dramatic number of deaths in Kosovo, I think there are elements which can give us some optimism at least in relation to what happened in Bosnia. In the case of Bosnia we had a Croatian population in Bosnia and opposed to it was a nationalistic and aggressive Mr Tudjman. In the case of Kosovo we have an Albanian population but also Fatos Nanos, who is moderate and prudent. In the case of Bosnia we had divided wholes. In the case of Kosovo we have borders within the framework of the Federal Republic of Yugoslavia. For this reason it requires prudence and effort. Naturally pressure is also required, but Yugoslavia, Serbia, needs to be given the security to enable it to make the necessary moves. We must not forget Yugoslavia's fear of a new secession, the fear of a Vodnjan after Kosovo, the fear of a Mavrovounio after Vodnjan. From this viewpoint I think that assurances of a border commitment would help the Yugoslav government to make the necessary moves.
Madam President, I hope nobody in this Chamber is unaware of, or in any doubt about, the seriousness of the crisis which confronts us today. After the Bosnian war many of us feared there would be some who would use the peace as an opportunity simply to take breath before returning to their evil work. I am fearful at the moment that we are seeing those predictions come true.
In Croatia, as we know, President Tudjman's recent speech to his party congress, the situation in eastern Slavonia and the way in which the Dayton Agreement is not being enforced effectively all indicate that the international community must not drop its guard in the region.
Clearly, in Kosovo President Milosevic believes he is strong enough to challenge that international community and its resolve. We therefore have to send out a very clear message that we remain committed to the permanent restoration of peace and stability in the region. We must have total unity of purpose amongst the international community. Any small perceived difference will be exaggerated by Milosevic and used to justify his brutality. Our condemnation of the brutality of the Serbian repression must be unambiguous while making it clear that we will have no truck whatsoever with terrorism.
I congratulate the Presidency and the contact group on the speedy response they have made to the latest crisis. But we must ensure that sanctions are effectively enforced on Serbia and we must give support to the efforts of the Albanian, Bulgarian and FYROM governments in trying to stop the crisis spreading and destabilizing the whole region.
Recently the Committee on Foreign Affairs, Security and Defence Policy of Parliament asked for a high representative to be appointed to Kosovo. Therefore, we welcome the new mission and mandate given to Felipe González as the personal representative of the OSCE Chairman-in-Office for the former Yugoslav Republic.
If we can resolve the short-term problems we must increase our efforts to resolve the long-term problems. In particular, we must try to have the education agreement implemented and make progress on civil building measures within Kosovo.
Madam President, I wish to highlight one aspect that has not been debated. Five countries, first among which is Greece - the only member of the European Union -, Bulgaria, Romania, Turkey and, on the recommendation of Greece, the Former Yugoslav Republic of Macedonia yesterday established a common position on the explosive problem in Kosovo. These are the five countries which feel more intensely than any other country that a conflagration in that tormented region would destroy in the Balkans the peace that has succeeded, with so much bloodshed, tears and horrific losses, in gaining a foothold after the partition of Yugoslavia. And these five countries will be the first to suffer the consequences of an uncontrolled upheaval.
These last few days the President of Albania, Mr Meidani, has been on an official visit to Athens and he has heard from the most official sources that the solution to the dramatic problem must be based on a dual position: on the one hand, the exclusion of any change to the borders in the Balkans and, on the other, the recognition of general autonomy, with complete freedom and the real reinstatement of the rule of law in Kosovo. Total respect for national rights, the tolerance of peaceful assembly and the implementation of educational agreements are the only way towards achieving constructive dialogue and breaking the vicious cycle of terrorist activities and brutal repression. Anything else would throw lighted torches into the powder-keg of Europe.
Madam President, it is quite clear that Europe and its institutions are once again tragically late over a specifically European problem. However, it is important for the contact group to have firmly established the terms of a political solution to the conflict; I stress political and not military, as also absurdly requested in this debate.
We now need to reject any accusation of interfering because it is not a question of interfering in the event of military intervention over a political contradiction. At the same time, we need to reject the illusions of independence established, this morning, by Kosovo.
I believe that Europe should exert very strong pressure to ensure that Milosevic resumes direct talks with the Albanian community. This is the problem we are faced with and the only feasible path is to have talks between the parties in question. The objective should be a return to independence for Kosovo which has been denied by the Belgrade government. I believe this to be a feasible path, which the Council should endeavour to follow, according to the dictates I share that have been established by the contact group.
Madam President, we have the opportunity to use preventative diplomacy to prevent Kosovo from suffering the same fate as that which we were unable to prevent in 1991 in the former Yugoslavia. In order to do so, we must put pressure on President Milosevic to make him stop the repression immediately, initiate dialogue with the Kososvo representatives and re-establish the autonomy of that region, whose legal status he removed some years ago.
As well as putting that sort of pressure on Milosevic we must condemn terrorism, which does not work, cannot work and can never be acceptable as a means of defending political objectives. And on those lines, we should support international political action through political means, based on two considerations: firstly, that what is happening in Kosovo is not by any means an internal problem, since in matters of democratic principles, human rights and human life there is of course no right of sovereignty; and secondly, any solution for Kosovo should be developed within the context of the existing borders, if we do not want to create further problems.
So we are going to support the measures adopted by the contact group, call on Europe to play a greater role and, of course, support the mission which appears to have been accepted by the former president of the Spanish government, Felipe González.
I would like to make a number of comments in response to the points which have been raised by colleagues in the discussion.
I reject any suggestion first of all that the Presidency has been inactive in trying to do what is practical and realistic in dealing with the problems in Kosovo. As I said in my introduction, the Foreign Secretary, Mr Cook, in his capacity as President of the Council, visited Belgrade and met Mr Milosevic last Thursday. He was accompanied by the Commission.
On Monday the contact group met in London and four areas of agreement as part of political action were put in force: an arms embargo, a refusal to supply equipment which could be used in a repressive way, visa restrictions and a moratorium on financial credits with the area. That was the basis on which the international community has spoken and has taken action.
Today my colleague, the Minister Mr Lloyd, as a Presidency envoy, is in the area, as he has been since Monday. He will be in Belgrade. He will also be visiting other neighbouring countries to find out about their particular problems and concerns so that he can bring that information back to the centre. Additionally, the European Conference, which is taking place tomorrow in London, is another opportunity for matters to be discussed and again, the foreign ministers' informal meeting in Edinburgh on Friday and Saturday is yet another occasion. If there are other ideas then they can be debated and acted upon.
There has been a lot of activity by the Presidency involving the Council, and that is also in response to Mr Bianco.
In response to Mrs van Bladel, at the moment the aim is to try to seek a political solution. The question of any military action has not been raised. Were it to be raised it would need to be considered whether or not it was in line with international law and whether or not it would be appropriate and effective action. If the answer to those questions were both yes, it would then need to be decided who would be involved in it, what would be the purpose, how any military action would end, and what political solution would be required. There are a lot of questions way down the line on all of those issues. The important thing is to try to seek a political solution to this problem. As one of the contributors to the debate said near the end: if it is recognized that the conduct of the Yugoslav government in Kosovo is unacceptable to the international community, the situation can be retrieved by giving back sensible autonomy to the people of Kosovo so that they can, as regards their internal affairs, determine their own future.
There has been activity, the Presidency has been active, the Council has been active and indeed the international community has responded to the crisis. That is also reflected in the very fact that there is a debate in Parliament today and that Parliament itself is playing its role in speaking for the peoples of the European Union on how seriously they regard the situation and, it is to be hoped, how they would be able to seek a solution based on a political settlement.
Madam President, the President-in-Office looked at me when he rejected the accusation that the Presidentin-Office has not been very active. Perhaps this was because I am one of the few people in the Chamber but I must clearly state that my criticisms were not directed at the current President-in-Office but the Presidency, Commission and even Parliament, which for many years recognized the problem without doing enough. I hope that the present Presidency will contribute much to solving the problem and the crisis.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
ASEM process
The next item is the joint debate on the following oral questions:
B4-0174/98 - O-0004/98 to the Council and B4-0175/98 - O-0005/98 to the Commission by Mr Swoboda and Mr Titley, on behalf of the Group of the Party of European Socialists, on the ASEM process; -B4-0176/98 - O-0018/98 by Mr Bertens on behalf of the Group of the European Liberal Democrat and Reform Party, to the Council on the next Asia-Europe meeting (ASEM); -B4-0178/98 - O-0055/98 by Mr Jarzembowski and others, on behalf of the Group of the European People's Party, to the Council on the EU-Asia Summit (ASEM); -B4-0180/98 - O-0058/98 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, to the Council on the second Asia-Europe Summit (ASEM II) in London in April; -B4-0261/98 - O-0061/98 by Mr Vinci, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council on the EU-Asia Summit; -B4-0264/98 - O-0064/98 by Mr Pompidou, on behalf of the Union for Europe Group, to the Council on the ASEM process; -B4-0268/98 - O-0068/98 by Mr Dupuis and Mr Vandemeulebroucke, on behalf of the Group of the European Radical Alliance, to the Council on the second Asia-Europe Summit in London in April.
Madam President, recently a major company in my constituency announced major job losses because it had lost an order from the Far East. This reinforced to me the dangers presented to Europe by the current crisis. Our banks are extremely exposed and our dependence on trade make us extremely vulnerable to this sort of crisis in the world markets. Clearly, we should be using the ASEM process therefore to see how we can ensure that this crisis is overcome very quickly and to ensure that the crisis does not get any worse.
In particular, we need to notice that at least part of this crisis can be put down to what you might call cronyism and what others might call straightforward corruption, in some of the countries involved. Too many cosy deals were done with other people's money and people were prepared to turn a blind eye to the weaknesses of those deals. Clearly we cannot separate out economic freedom from political freedom. The demands this Parliament frequently makes for respect of human rights is as important a part of the process as the demands for economic freedom.
We must ensure that there is transparency of the political process in the Far East. I would like to hear from the Council and the Commission how they intend to use the ASEM Summit to bring home the importance of developing projects aimed at good governance in the Far East so that we can build from a stronger economy in the future. We ought to be seeing a much stronger role for parliaments to play in this process because by having a parliamentary dimension we will ensure that nobody turns a blind eye to cronyism and corruption.
Finally, we must look at a reform of the financial institutions. Some of us suspect that the rescue packages being enforced at the moment are more about rescuing people who made bad deals than trying to restructure the societies and the economies of countries in the Far East. I will be interested to hear what the Council and the Commission have to say about how they intend to approach the ASEM Summit from these points of view.
Madam President, Mr President-in-Office of the Council, the ASEM Summit is of course extremely important. Europe should have been present right from the start of the uncertain financial situation in South-East Asia. This should be part of balanced dialogue between that part of Asia and Europe. The Asian countries should implement reforms on a large scale, but the Union should express its support for this, and cooperate with the IMF. I would like to ask the President-in-Office of the Council whether he shares this view, and whether he can indicate how the European Union could have avoided gaining the image of the big absentee in the recent dramatic financial-economic developments? How does the Council envisage putting this right? We support the joint initiative of the ASEAN countries to set up a joint surveillance mechanism. Together they might be able to prevent a possible new crisis, and keep the famous financial-economic domino effect under control. Does the Council agree that a supporting role from Europe might be useful? It is a simple question, which might warrant a long answer, but I would like you to bear it in mind.
My group, the Group of the European Liberal Democrat and Reform Party, also considers it important that economic and financial topics are not the only topics discussed during the Summit. In a balanced relationship, political dialogue is at least as important. In line with the conclusions of the ministerial meeting held at the beginning of last year, I therefore call on the Council to put human rights on the agenda of the ASEM Summit. Perhaps these can be discussed during the bilateral agreements between various countries. Can the Council promise me that this will indeed happen?
Madam President, Mr President-in-Office of the Council, Commissioner, my group is also waiting with bated breath for the answer to the four written questions, for Asia-Europe relations are very important not only for our own foreign relations but also as regards the economic and social situations in the 25 countries involved. It is our view that the ASEM process should not simply be left to the Ministries of Foreign Affairs and the bureaucrats, but that the European Parliament and the Asian parliaments, which represent the people involved in the process, must also be included.
We support this process which must encompass a broad spectrum of cooperation ranging from political dialogue, through economic partnership to social and cultural cooperation. We would also be very interested to find out whether the Council intends to discuss the enlargement of the ASEM with its Asian partners. We see the inclusion of India, Pakistan, Bangladesh, New Zealand and Australia as interesting possibilities. I do admit, however, that it must be our Asian partners themselves who take the decision, in the same manner as we have reservations in the case of Burma, due to its human rights situation, and are unable to accept the inclusion of Burma.
The London Summit can be successful only if the 25 heads of state and government can demonstrate that we can find common solutions to ending the financial crisis in Asia. It is a question of creating greater transparency in the international banking sector. It is a question of finding a mechanism to check short-term currency speculation. I support those in the Council and in the Commission who hold the view that a country like Indonesia which is not only refusing to implement the reforms agreed with the International Monetary Fund, but is actually choosing to reject them, should not be able to count on the support of the Asia-Europe partners and that, on the contrary, both the Community and the Asian countries should work towards changing the political and economic circumstances in this country.
I share the view of my fellow Members that if it is to address economics, trade, finance and foreign policy, the ASEM Summit will also have to discuss the underlying problems which are common both to ourselves in Europe and to our Asian partners, that is, issues such as the fight against poverty, the observation of human rights, the development of democracy and the rule of law and the environment - let me remind you of the forest fires in certain parts of Asia which have not only local, but also global effects.
Finally, I believe - as some of those speaking before me have already said - that it is important to involve the European Parliament and the Asian parliaments in the process. This is also an opportunity to support democratization in general and to strengthen Members' responsibility for international relations in particular. This is why the involvement of the Asian parliaments and the European Parliament is of such great importance.
In conclusion, let me make just two further remarks. Firstly, I would be very pleased if the President of the Council and Commissioner Sir Leon Brittan would announce personally that they will be making an official statement on the outcome of the London Summit at the mini-part-session in Brussels at the end of April, so that we will have another opportunity to debate the outcome. Today we are discussing expectations, but it is also important that this House has a chance to debate the outcome on the basis of an official statement by the Council and the Commission. Finally, ladies and gentlemen, may I take this opportunity to wish the Council and the Commission every success at the ASEM Summit in London.
Madam President, the second meeting between the ASEM heads of state and the European heads of government to be held on 3 and 4 April takes place against the backdrop of a serious economic and financial crisis in East and South-East Asia. It is a crisis which is exacerbating and will continue to exacerbate the usual effects of capitalist economic growth in large industrial cities: uncertain and badly paid jobs, the reckless and uncontrolled exploitation of natural and mineral resources and occasionally the infringement of human rights on a massive scale.
Forecasts made by the OECD state that unless the governments of East and South-East Asia can do something quickly, with lasting effect and that unless a recovery takes place, the economies of Europe will also suffer under the effects of the crisis. Indeed, there are many Members in this House who embraced the tiger economies, the boom and the politics of the fast buck. In my view, we need new mechanisms and, above all, a degree of political primacy. We need a new framework. It should be established in London.
If we consider that the ASEM states are responsible for over half of the world's gross domestic product, the burden of responsibility carried by this meeting in London becomes quite clear. Over the past few months in this House we have repeatedly demanded democratization in Burma, the establishment of trading relations only if Burma guarantees human rights and makes some progress towards democracy. In relation to North Korea we have asked that money not simply be poured into the KEDO project, but that we should use the money to relieve or alleviate hunger, that we should promote the development of the domestic market and thereby promote a policy of peace in Korea. These projects must be addressed. Mr Kinkel spoke of a new policy for Timor. Perhaps the Council and the Commission can suggest something of this new policy to the repressive regime in Indonesia. Then there are the jungle fires. The jungle does not burn by chance, someone sets it on fire. I believe that a climate protection programme is required.
We want to know how you intend to approach these various problems which we have so often discussed? What initiatives you are taking? What is your view, for example, in relation to the economic and financial crisis, on the introduction of a Tobin tax? How do you intend to explain the new cooperation to the governments? In my view, it would be a good idea if Parliament were to give you a list of recommendations the next time you embark on these negotiations and that, as Mr Jarzembowski has already suggested, you should then report back to Parliament on what you negotiated, how you negotiated and how we can continue to shape our policy towards East and South-East Asia with common perspectives and in a democratically responsible manner.
Madam President, ladies and gentlemen, as regards the ASEM II Summit, in my opinion, it is important to define the role which the European Union can and must play within the framework of cooperation and the development of links with Asia, what its priorities must be, and what steps must be taken to coordinate and target clearly the actions to be undertaken.
Aimed at encouraging dialogue with our Asian partners, the Asia-Europe Meeting can indeed contribute to encouraging reciprocal understanding and to tightening the links between our two continents. These are links which, in the crucial context of current globalization, must be made concrete through the setting up of a Euro-Asian form of cooperation on regional and international questions of major importance, in particular on economic and financial, scientific and technological, environmental, cultural and humanitarian issues.
Within the framework of a new partnership with Asia, it is therefore essential that the Union plays a predominant role in the development and implementation of the tools which will enable synergies and partnerships to be created in these areas.
I therefore fully support the initiatives identified during the first ASEM Summit and the suggestions drawn up at the second Asia-Europe Business Forum in Bangkok, which should improve the overall climate and develop reciprocal investments.
With regard to the crisis which has affected a large part of Asia for several months, an issue which will certainly be discussed at the London Summit, it is important that the Union participates actively in the implementation of financial and economic measures to curb the recession mechanisms.
The Union will contribute, on the one hand, to encouraging the necessary reforms of the sectors affected by the crisis and, on the other, to giving back confidence to foreign investors.
In conclusion, and with the objective of giving a parliamentary dimension to the ASEM process, it is appropriate to support the organization of an Asia-Europe Parliamentary Partnership, or ASEP, and to involve the House closely in this.
Madam President, I was privileged to be on the ASEAN delegation that visited Malaysia and Singapore in January. We did not meet the Prime Ministers of Malaysia or Singapore as they were both away but we met the Foreign Ministers and we were very well received.
The financial crisis was the main topic of conversation and in that regard one thing came over very clearly to the members of the delegation. Insufficient credit is given to the European Union even though we are partly the paymasters in connection with the IMF. If Mr Clinton visits he gets a lot of credit in the press. If EU Ministers visit, very little credit is given. We must bear this in mind as it is not really fair to the European Union. We have a deep sense of commitment to this part of the world and to the countries which have been suffering in the crisis.
They were also very interested in EMU and were of the opinion that it would be of assistance in the global monetary situation where they have crashed so badly. In today's press I notice that one editorial suggests that Indonesia is facing a total collapse and that the re-elected Suharto has said that he is not going to keep to the conditions of the IMF. This is very serious for the whole process. We must encourage democracy and human rights in all these countries.
We also visited the Department of Forestry in Malaysia and were rather impressed by environmental concerns there. I think we could offer more help to their projects. We want to see the dialogue expanded to culture, social affairs and politics in all the countries. We also met NGOs and would like to see more encouragement from the European Union to these hard-working bodies.
Madam President, the second Asia-Europe Meeting, to be held in London on 3 and 4 April, will be an important landmark in the development of Europe's relationship with Asia. The range and depth of the questions by the Members of this Parliament underline the importance of ASEM and the expectations it has raised. Since the first ASEM in Bangkok in 1996, we have seen results in all three key dimensions of the ASEM process.
Questions have been tabled by Members of this Parliament on what has been achieved. First of all, in political terms, we have seen a series of ministerial meetings: foreign ministers, economic ministers and finance ministers all met separately during 1997 and, in doing so, increased the level of understanding of the issues we need to work on to bring the two regions closer together. There have also been less high-profile but very useful contacts between officials which have deepened relations at a working level. For example, working groups of customs officials have met to put forward proposals on how to harmonize procedures and enforce the regulations to make trade between the two regions work better.
In economic terms, there has been a business dialogue between businesses and government and this is central to the ASEM process. The Asia-Europe Business Forum has met twice already: in Paris in 1996 and in Bangkok last November. The Third Business Forum will take place in London at the same time as the ASEM II Summit, and it will be a unique opportunity for business people to have a direct dialogue with leaders on a whole range of concerns, including further trade and investment liberalization.
Thirdly, an investment promotion action plan has been drawn up and endorsed by ASEM economic ministers. It covers a range of promotional activities and provides for further dialogue on regulatory issues. Implementation has been entrusted to an investments experts' group which will be launched, like the plan itself, at ASEM II in April. We hope that the leaders will adopt an ASEM trade facilitation action plan, the framework for which has been endorsed already by the ASEM economic ministers. The plan aims at reducing non-tariff barriers and transaction costs, as well as promoting trade opportunities between the two regions.
I know that concerns have been expressed about other links, ' people links' if you like, and there have been a number of other developments since the last ASEM. The Asia-Europe Foundation was established in February 1997 to further links between ASEM members at the level of civic society. It has sponsored a series of lectures and conferences, including a seminar on human rights and the rule of law held in Sweden in December last year. Cultural links will have a high profile at ASEM II; there will be a full programme of cultural and arts events taking place to coincide with the summit; some of which will be visited by those attending the summit, and I hope some ideas will be taken back from those inspirations. Events range from an East-West film festival to exhibitions of Asian arts and concerts of Asian music.
A lot of colleagues have raised the question of the financial crisis and what can be done to help to restore stability. The importance of the ASEM process in general, and ASEM II in particular, becomes even clearer at a time when there is a need for a better understanding of respective economic situations and of the need to help bring stability to the situation in Asia. It offers an opportunity for us to address any perception in Asia, or indeed here, that Europe has been slow to respond to their problems and to demonstrate that Europe has made, and continues to make, a real contribution to help. We are helping both through the international financial institutions and bilaterally. It is also an opportunity to stress the need for Asian countries to act on the recommendations of the IMF. We will want to use the occasion of ASEM II to deliver the message that protectionism is not the solution and that markets must become more, not less, open as part of this response.
What other areas will be covered at ASEM II? The Union will be looking for comprehensive political dialogue at ASEM II. We hope discussion will cover regional issues in Asia and Europe, as well as international issues, and will touch on issues of fundamental rights. The Council is committed to the equal importance of the three dimensions of the ASEM process and welcomes the cooperation between European and Asian countries in numerous fields, such as environment, child welfare and education. We see significant scope for the summit to show that ASEM can deliver results in areas that matter to people.
We expect that environmental issues will be one theme of discussion among leaders at ASEM II. Given the topicality of the issue and the shared concern of Asian and European members of ASEM, assistance in dealing with acute environmental degradation will, I hope, be among the subjects raised. The problems of forest fires in South-East Asia, already referred to in the debate, will obviously be a matter of immediate concern.
Questions have also been raised about the future membership of ASEM. I can confirm that participation in ASEM II will be the same as at ASEM I. But the Union expects membership to be an issue at ASEM II. Future enlargement will depend on consensus among existing members.
So what lies ahead of us? Important steps will be taken at ASEM II to set priorities for future cooperation between the two regions. The Union is looking forward to the adoption at ASEM II of an Asia-Europe cooperation framework to focus and manage ASEM activities. We also expect to see the launch of an Asia-Europe vision group, which will consider the long-term objectives for ASEM. This will report to foreign ministers in 1999 in good time for the conclusions to be fed into ASEM III in the year 2000.
ASEM II in April has a solid agenda. The Asian financial crisis will make Asia-Europe dialogue more important than ever. The Presidency looks forward, with the Council, to a fruitful meeting in April.
Since the first ASEM, progress has been extremely rapid. In the political field a substantive political dialogue has begun at both ministerial and official level, touching on global and regional issues. Even the field of human rights has been open for discussion, with an informal seminar in Sweden in December, which is likely to be the start of a series of such seminars. The recent senior officials' meeting in London has seen a remarkably open exchange of views on Cambodia, Iraq, the Korean peninsula and EU enlargement.
In the economic field, economic ministers and officials have made great progress in preparing action plans for both investment promotion and trade facilitation and in establishing a commonality of views on WTO-related issues as well as on such themes as infrastructure and sustainable growth. Finance ministers and officials have agreed that considerable scope exists for greater cooperation between financial supervisors in our two regions. They have also agreed that improved arrangements for exchange of information and sharing of best practice will promote improved financial stability. Intensive cooperation has been established in the field of customs and the private sector has established its own ongoing dialogue through the Asia-Europe Business Forum and other meetings.
In the cultural and social field the Asia-Europe Foundation provides a flagship initiative seeking to promote mutual awareness between our two regions. Various other initiatives have also been undertaken or prepared in such fields as technology, the environment, youth contacts and educational exchanges. Other major events such as the Manila Forum on Culture and Values in Asia and Europe have taken their direction from the road map set by ASEP.
I note that the period since the Bangkok Summit has also seen much thought being given to questions of process, coordination and vision. In particular, the proposals to establish an Asia-Europe cooperation framework and an Asia-Europe vision group are both likely to be taken forward at the London Summit.
Looking to the future, the preparations for the Summit are proceeding smoothly and constructively. The coming two years will first and foremost be a period of consolidation. But we will need to show more concrete, tangible results by the year 2000. The ASEM process has been and should remain an informal one which should primarily function as a political catalyst for achieving mutual understanding, dialogue and cooperation. ASEM should not develop into an institution with a secretariat, or anything of that kind; but we will need to focus the process more clearly on a limited number of priority areas. An effort to do this has been undertaken in the context of the Asia-Europe cooperation framework to be adopted at the London Summit.
The Summit is expected to take a number of important decisions for the future of ASEM, namely, to adopt the trade facilitation action plan and the investment promotion action plan, to launch the Asia-Europe Environment Technology Centre in Thailand, to adopt the Asia-Europe cooperation framework and launch the ASEM vision group, which will consist of highprofile personalities from all ASEM partners, mandated to give an independent view on the medium- to long-term development of Asia-Europe relations in the ASEM context. The Commission has nominated Mr Percy Barnevik, previously CEO of ASEA Brown Boveri and currently chairman of the Investa Group, as its participant. The Summit will also launch some new initiatives, possibly in areas like money laundering, child welfare, environment, etcetera.
The ASEM financial crisis clearly increases the importance of Asia-Europe cooperation and of ASEM. The London Summit will devote a lot of attention to it. We must give strong political messages and also put forward initiatives to help overcome the crisis. The UK Presidency has just sent a high-level mission to the South-East Asian countries to correct misunderstandings about the extent of Europe's role in dealing with the situation and to help prepare the Summit's message on this subject.
The Summit will have to deliver a strong political message with regard to the crisis, recognizing that it has global implications, highlighting the contributions that European partners have made, confirming the commitment of ASEM partners to undertake the necessary reforms and underlining the need to resist protectionism and pursue further liberalization as the most effective antidote to any calls for protectionism in both Asia and Europe. We are considering how to provide further assistance to strengthen financial supervision and to address the social implications of the crisis.
ASEM is intended to build a comprehensive partnership going beyond governments and administrations, which would include a dialogue between parliamentarians of the two regions. It was therefore appropriate that the first ASEM was followed by the meeting of the Asia-Europe Parliamentary Partnership here, in April 1996. I hope this can be continued.
It is also notable that the Asia-Europe Foundation is planning a programme to bring together young parliamentarians from both regions. This kind of informal approach between parliamentarians should be particularly useful.
Finally, I should mention that the Commission will be happy to report back to Parliament on the outcome of the Summit.
Madam President, the answers given by the Council Presidency and the Commission underline the opportunities which exist for a successful ASEM Summit in London. I believe that it is really important, at this time in particular, that we convey a message which stresses that the two regions can work together successfully. After all, the ASEM process is not intended to replace multilateral cooperation in any form, but to promote partnership between Europe and Asia on certain issues.
My thoughts on this matter concern not only possible solutions to the crisis in Asia but also the progress that can be made in reforming international financial institutions by developing ideas common to both regions. I feel, too, that in fact we probably need new supervisory rules and a new definition of public foreign debt. These are undoubtedly issues which will also be raised in this context and consequently I expect the ASEM summit to make progress in this area. Undoubtedly, too, this ASEM Summit should be used to emphasize the fact that the euro can help not only to stabilize monetary and economic relations within the European Union, but can also make a contribution towards international monetary stability. This is an important message which the Summit should convey.
I underline once again just how essential good cooperation is for this important region of the world. Despite our different traditions and cultures, opportunities for cooperation exist and are also necessary, precisely because we already have such a high level of economic partnership. This is another reason why we need political stability as well in both regions. This indepth political dialogue should contribute to that stability. It can do so because security concerns in Asia are also our security concerns, and good government is a topic which should increasingly become a focal point in political dialogue.
We must not forget, however, that cooperation between Asia and Europe does not only mean cooperation at governmental and parliamentary level. It also involves NGOs and the young people and women of Asia and Europe. There are many issues which can be discussed and, more importantly, many measures which can be implemented within the framework of people-topeople dialogue. I would ask the Presidency of the Council and the Commission through its projects and programmes to provide a clear and concrete model of cooperation at all levels.
Madam President, it is a great comfort to me to learn that in the wake of the crisis an exceptional number of things which need to be done has occurred to us. An analysis of the situation prior to the crisis reveals the comforting fact that we have already done a lot. I ask that at the Summit in London, the causes which were recognized beforehand but about which nothing could be done should not be forgotten. If we examine the causes of the crisis in detail, there is general agreement that the main problem was excessive balance of payments deficits in the various national economies in question, high levels of foreign debt, particularly in the private sector, encouraged by fixed exchange rate systems, the financing of unproductive sectors and many other factors.
What we are witnessing at the moment is everyone running scared, pulling out, even cutting lines of credit as is the case in Taiwan where the crisis is not actually as marked and where people should be holding their ground rather than pulling out. Instead, however, capital is pouring out of the region and the politicians are offering good advice. The good advice which the politicians must give for the future is a matter of concern for us as a parliament. That is why we see this debate as just beginning.
I am grateful, Sir Leon - and I imagine the Presidency feels the same - that we are to continue this discussion here in the European Parliament and that we will speak about these events. But, quite naturally, we are also extremely interested in the political relations between these Asian tigers who were until recently so puffed up with their own arrogance in certain areas that they could hardly walk and were giving us in Europe advice, and who, now that the crisis has happened, are turning to us for help. Together we will have to learn that one of the causes of what has happened in Asia is the fact that many Europeans who could not invest their money quickly enough to make a quick profit, and were totally unperturbed by the risks involved, are now pulling out and in some instances leaving behind Asian countries in abject poverty.
May I remind you that it is not only the economy which has been damaged. Socially we are faced with a retrograde step, with emergencies, with hundreds of thousands or even millions of people who trusted politics and the economy to do the right thing and who have had their existences snuffed out. Hunger and poverty are rife. I ask you, in London, to think too about how we can set up aid programmes to help these people. Indonesia, currently with the fourth largest population in the world, is demonstrating that when difficulties arise it has little understanding of the need for greater democracy, but has its own view of how a transformation can be affected. I wonder how the world will react to its failure to meet the IMF's requirements and its decision to go its own way.
Asia was already in a learning process when it was successful. Now it is in a bitter learning process. I shall watch with interest events in Asia and we will continue to discuss them in this House.
Madam President, the crisis will obviously be discussed in London, as was requested by Mr Pompidou amongst others, but we should like particular attention to be paid to the people of, if I may call them thus, our former colonies. Japan has a golden opportunity to make up what it has caused in grief and suffering to the people of these areas by its occupation during the war. I ask you to remember in particular - now that you have been appointed President-inOffice of the Council - that these areas were occupied by Japan and liberated by British troops; this must not be forgotten, Mr President, during the Burma campaign. The War Chapel in Rangoon has a hand-written list of the British casualties who were killed in action after 5 May and before 15 August. I have asked the Council - and I would like an answer - to raise flags throughout Europe on 15 August. This date also marked the end of the World War II for the Netherlands. Do not forget these people. Japan has already started to make compensation payments to Indonesia.
Madam President, as Robin Cook, Britain's Foreign Secretary, said here in January, nations today are as interdependent as they were once independent. The same is true of the relationship between Europe and Asia as it is between the Member States of the European Union. The ASEM II Summit will bring together the heads of state and of governments from ten Asian countries and the fifteen Member States of the European Union.
The meeting in London will be an opportunity, a means to forge stronger economic, political and cultural ties between the two economic powerhouses that represent over 50 % of world trade. The first summit meeting in Bangkok in March 1996 ASEM I laid down the framework for future relations between the EU and Asia, initiating a series of parallel dialogues aimed at finding common ground where we could work together on peace and stability, creating conditions conducive to economic and social development, political dialogue based on mutual respect, equality and the promotion of fundamental human rights.
Alongside that, we also have the parliamentary dialogue and in 1996 parliamentary delegations from the Asian countries plus the relevant members of the European Parliament met here together in Strasbourg. We are now preparing for ASEP II, under the auspices of the Asia-Europe Foundation set up following the first Asian summit which I hope will be taking place in Kuala Lumpur in the middle of August following the General Assembly of the ASEM interparliamentary organization when Europe again will be meeting ASEAN without Myanmar.
It is in the interests of both Asia and Europe to cooperate for our mutual advantage. There are many areas where we are already cooperating. There are areas where the countries of Asia are helping in Europe. For example, as the vice-president of the European Parliament's delegation with Japan, I can report that Japan is contributing approximately ECU 500 million for Bosnian reconstruction. It has a programme of aid and assistance to the Palestinians to help establish a Palestinian settlement. It is helping with the clean-up after Chernobyl and in recompense we are involved in the very important KEDO project.
The crisis in Asia will have an impact on Europe. It is not something that can be left to them. In conclusion, April's AsiaEurope Summit and the August parliamentary meeting are two more steps towards a new partnership that spans the globe.
Seven motions for resolutions have been tabled pursuant to Rule 37(2) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow at 12.00 noon.
International criminal court
The next item is the joint debate on the following oral questions:
B4-0179/98 - O-0056/98 by Mr de Vries, on behalf of the Group of the European Liberal Democrat and Reform Party, to the Council on the setting up of an international criminal court; -B4-0262/98 - O-0062/98 by Mr Puerta and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council on the setting up of an international criminal court; -B4-0263/98 - O-0063/98 by Mrs van Bladel, on behalf of the Union for Europe Group, to the Council on the setting up of an international criminal court; -B4-0265/98 - O-0065/98 by Mr Aglietta and others, on behalf of the Green Group in the European Parliament, to the Council on the setting up of an international criminal court; -B4-0267/98 - O-0067/98 by Mr Swoboda, on behalf of the Group of the Party of European Socialists, to the Council on the setting up of an international criminal court; -B4-0269/98 - O-0069/98 by Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, to the Council on the setting up of an international criminal court; -B4-0270/98 - O-0070/98 by Mr Oostlander and others, on behalf of the Group of the European People's Party, to the Council on the setting up of an international criminal court.
Madam President, it is a very opportune moment indeed to discuss the question of the international criminal court. We are on the eve of the last preparatory conference before the Rome Conference. In June we should have finally established the basic principles.
Europe for so many years after World War II thought it was safe as far as the protection of human rights was concerned. We developed the Council of Europe, the Convention on Human Rights and the whole elaborate system, but it has become very clear over the last couple of years that Europe is not safe as regards the issue of human rights. Apart from the rest of the world, there were 250 cases of violation which occurred 1500 km from this city. In Bosnia women were raped, children were abducted, people were slaughtered. There is no reason for complacency in this House, because indeed human rights can be violated everywhere, including Europe. We heard from the President of the Council yesterday and today on the issue of Kosovo. It is very clear that there, too, new violations may occur.
Against that background it is very important that the European Union and at this moment the European Parliament should exercise new leadership. If we really want to be clear, we can give a signal that we want to have an international criminal court, with a properly independent public prosecutor. As the resolution states, we have an issue of core crimes, all core crimes against humanity being covered. We must be independent from the Security Council.
Most of the Member States of the European Union support these basic principles. There are one or two who are hesitant and it is against that background that it is extremely important that a clear and unanimous signal should be given by Parliament. I hope that both the Commission and the Council will support the lines put forward by those who presented this resolution.
Madam President, the process of setting up a permanent international court should be supported, and it is the not the first time that I am speaking in this Chamber to support it. It is an important means of ensuring justice, particularly to judge crimes against humanity and genocide. It is important for the diplomatic conference in Rome, which will be held in July, to establish the Court's statutes definitively. In this connection, I hope that the government of my country, the Italian government, will manage to take effective action to prepare adequately for the eve, naturally cooperating with the other Member States of the Union.
In view of the diplomatic conference, it would be useful if the Council were to adopt a common position with regard to the Treaty in support of the Court. I would also like to say that, in my opinion, the Council should say no to any subjection of the court to the UN Security Council.
I cannot accept that the Council's right of veto, an abuse of power which defies the course of history, should block the judicial activities of the Court itself, preventing it from judging crimes that are committed. I would therefore like to ask the Presidentin-Office of the Council to commit himself, if he can do so, in this connection too, on this divisive issue: it is very important for the Court to be separate from the UN Security Council.
Finally, I am turning to the Commission and the Council to ensure adequate financing for the Court, and for that purpose a line should be created in our budget to ensure that the permanent international court can work properly.
Madam President, the questions I asked three months ago, when we discussed a resolution here in this House calling for the establishment of a permanent international criminal court, have not been answered. Regrettably, the ad-hoc tribunals in Arusha and The Hague on Rwanda and Yugoslavia have not managed to catch the perpetrators most responsible for the atrocities. What is more, it should be noted that in The Hague, very little factual material has unfortunately emerged. The investigation was focused too much on the first part of the war. Recently, cases have come to light of EU SFOR soldiers drinking and socializing in a bar with one of these minor war criminals.
Mr President, can the Council tell me whether it will be a tribunal for war crimes, or is the intention indirectly to institutionalize the fight against international terrorism and the drugs trade? What can the Council tell us about that? There are rumours that the United States would not recognize the jurisdiction of such a tribunal. What does the Council know about this? Which nationalities with what sense of justice will take on the office of public prosecutor?
Mr President, in view of the mountains of papers on the necessity of this tribunal sent to my office in Brussels, I am becoming a little suspicious as to who is so keen to get through. Fifty years after the Universal Declaration of Human Rights, more people should indeed be tried in an international context. I am thinking of Saddam Hussein and Milosevic. But to do that effectively, the structure of such a tribunal must be transparent and workable. As long as that is not yet the case and as long as we have no thorough evaluation of the ad-hoc tribunals, I continue to have my doubts.
Madam President, I think that when we are talking about the principle of an international criminal court, it is hard to underestimate what far-reaching consequences this might have. But I agree with Mrs van Bladel that we should say, "might have' in this instance, because sadly there is plenty of evidence that neither the tribunal in Arusha, nor the one in The Hague dealing with the former Yugoslavia lived up to our expectations. But to my mind this says more about a lack of resources and a lack of transparency and freedom to act, than about the principle of such a tribunal.
On behalf of the Green Group I would therefore like to express my support for the principle of a well-functioning international criminal court, but with the understanding that it should have sufficient resources. And where will these come from? Moreover, the Public Prosecutor should have the freedom to act, without having to depend on prior permission from the Security Council or anybody else.
Madam President, Mr President of the Council, ladies and gentlemen, I have today already endeavoured to indicate what a member of the public can see by turning on his television set, and I have already pointed out just how negative the impression must be as a result of there not being a European Union representative in Kosovo while the Americans are very well represented indeed.
Another thing which any average upright citizen with a concern for law and order cannot have failed to notice at the moment is the great song and dance being made about Mr Pinochet, a man who led a regime of torturers and murderers and who, having been the head of the army for many years, is now taking up an undoubtedly well-paid and comfortable position as a senator in his country. I am aware of the political thinking which lies behind this decision, but none of us can be happy with the fact that people who kill, murder and torture others are then courted and rewarded with offices of state.
We are still far from happy with the situation in Bosnia, although some progress has been made. However, the masterminds behind the scenes who, historically, have time and again managed to avoid prosecution, have often been able to avoid all responsibility as well. This is why the issue of an international criminal court is so important and so hard to achieve. I know the political calculations which are being made when it is said that these matters are not important, that it is better to make peace than to deliver criminals to justice. However, war and the arguments continue. We must pursue a policy which aims to achieve both of these goals: to secure peace and to bring to justice those responsible for mass killings and serious crimes.
I am no moralizer and I also know that politics is not always about morals, but I am nevertheless very happy that Mr Cook's British Presidency, and you too, Mr Henderson, have repeatedly stressed that even foreign policy must find room for a minimum of morality and morals, whether it is in relation to weapons and weapons transfer or an international criminal court. Foreign policy needs a moral dimension, and the public will only accept such a policy if it comes with a little morality. For this reason, and on behalf of my Parliamentary group, I give my full and total support to this joint motion. It is exactly in line with our objectives, the creation of an independent criminal court. Politics and courts have different roles, but this court must be free to act independently. It must be able to call witnesses who are obliged to appear. They must not, as happened in the case of one Croatian politician, be able to avoid testifying. This independence must be guaranteed, and it is with this objective in mind that tomorrow we will give this joint motion our full support.
Madam President, Mr President-in-Office, it is not the first time that Parliament has expressed its opinion on the international criminal court. I believe it will do so tomorrow as well, by a very large majority, perhaps unanimously, as it has done in the past. That, I think, could be the best possible message we could send to the Presidency-inOffice: that those elected in the EU countries support a text which, as you will have seen, Mr President, is a very specific text, that is in line with and matches the position of the so-called like-minded countries in a prudent version, an open version to be able to bring everyone together on this strong position but, at the same time, including the reasons why some countries continue to obstruct, not the establishment of the Court, but the operating procedure. I also think that this may help the British Presidency to look for that cohesion which seems to me to be lacking at the moment and lacking in particular because one Member State, which is also a member of the Security Council, continues to doubt this line which we will be voting on and approving tomorrow.
The last session of the preliminary negotiations will begin on 16 March and the Rome Conference will begin on 15 June, in a Member State of the EU, thereby giving the Union a key role. I hope, Mr President, that in your reply you will reassure us of the attempt you are certainly making to reach a harmonized position and that you will, in particular, agree with us on the extraordinary importance the establishment of the Court may have for the development of international law and, I would also say, for the role the EU may have as such in an initiative of civility, of law, of change, of an end to the impunity so many criminals still enjoy today throughout the world.
Madam President, what started out as a mere palliative, in place of a firm policy on Yugoslavia, namely the court for war crime in the former Yugoslavia, is beginning to grow into an initiative of permanent and general character. I must say, this is much, much better than we had ever hoped for. I think it is extremely important, because we are seeing that the tribunals for Yugoslavia and Rwanda are working, that they are indeed able to have an influence. The more successful these courts are, the greater the deterrent will be for people who want to commit genocide and perpetrate massacres, but also perhaps for nations, because it is not unlikely that the phenomenon of a criminal nation will occur with increasing frequency. In that case we would also need a criminal court, it would seem to me.
The tribunals for Yugoslavia and Rwanda, however, had a very clear objective. We knew what was to be investigated and what was to be prosecuted. This is not so clear in the permanent criminal court. I wonder who in fact will instigate an investigation. You would say it is the public prosecutor, but in an ordinary constitutional state the public prosecutor is part of a hierarchy which includes a Minister of Justice who can also set priorities as to which issues should be investigated and prosecuted, and which issues might get less priority.
In this case there will have to be a body which is somehow linked to the public prosecutor. Who will appoint him; who will appoint the judges? These issues I presume will all be discussed in the UN Commission, and they will be something for legal specialists to get their teeth into. What in any case must be avoided is that such a court becomes subject to the vetoes of certain countries who thus try and protect their friends.
I think that our entire group is very strongly in favour of the resolution before us. But I would like to stress that I believe it is extremely important that the political and diplomatic responsibilities are clearly separated from those of the NGOs, for instance. I am pleased to note that in the Dutch translation this at least is now well-formulated. The NGOs are not participating in the diplomatic conference, but they are asked to make contributions which can be used by the conference. We must be careful, also with the best intentions, not to fall into in organic thinking, not to fall into corporatism in these kind of areas. I also hope that society and its specialized associations will be able to contribute, along an orderly path, to the success of this international criminal court.
Madam President, the Council fully supports the establishment of the international criminal court to try the most serious crimes and violations of international law of concern to the international community including genocide, crimes against humanity and war crimes. The negotiations for a draft text of the statute of the court are of historic significance, and the world community has a particular responsibility to make use of the momentum generated over the past few years. The court will ensure that those who commit the most serious crimes of international concern will not be able to do so with impunity and thus will have a deterrent effect. It is hoped that the knowledge that those who have committed atrocities are being brought to justice may help victims to participate in a process of reconciliation.
The European Union is encouraged by the ever-growing number of countries that support the establishment of the court. This is manifested in the wide international participation and a general spirit of cooperation in the preparatory committee meetings held in New York. Member States of the Union have themselves been playing an active part in the preparatory committee meetings and we wish to pay tribute to the invaluable role played by Mr Adriaan Bos, chairman of the preparatory committee. The Union looks forward to the diplomatic conference to be held in June and July this year. We are grateful to the Italian government for offering to host the conference. It is important that the conference is attended by the largest possible number of states. Several Member States as well as the European Commission have therefore contributed to the UN trust fund for the participation at the conference of the least developed countries. We also welcome the role being played by non-governmental organizations in the process of establishing the court. Many of them have by their commitment and expertise contributed significantly and positively to this work.
The Union coordination meetings have been regularly held prior to and during meetings of the preparatory committee. A statement on behalf of the Union will be delivered by the presidency at the opening of the Rome conference. The British Presidency convened a two-day meeting of experts from Member States last month in London. At the meeting there was a useful exchange of views on various key issues and discussion of how best the negotiations in the court should be taken forward. The Union does not seek to agree common positions in advance on the detailed provisions of the court's statute. However, there is a considerable measure of agreement on many issues. We are in particular agreed on a number of key principles, including the following: the court should be effective, it should stand the test of time, and it should be complementary to national systems of criminal justice. The court should draw on the experience of the two ad hoc tribunals for the former Yugoslavia and for Rwanda, whose work we also support.
The Union expresses its hope and confidence that it will be possible to achieve a successful outcome to the diplomatic conference that is to finalize and adopt a comprehensive and universal convention establishing the international criminal court. We urge all states to demonstrate the spirit of cooperation necessary to achieve this task.
Madam President, I believe that, among the many good reasons forming the basis of a vote which I think will be passed by a vast majority, if not unanimously, by Parliament, some should be pointed out in particular. The first relates to the high symbolic value of a strong initiative assumed by the EU. From this point of view, I am pleased with what the Minister said on the commitment the Presidency seems to have assumed, and I want to confirm the importance of a strong and decisive message conveyed by the EU in favour of the establishment of a court that represents a clear "no' to impunity, that represents the ability to listen and that meets the requests of the conscience of the citizens who, very often, do not know how to use old, inadequate and inert means to the full.
The second reason lies in the fact that, in this world, we need many rules, but one of the essential rules is that relating to the fundamental criterion of justice and the possibility that all the democratic countries, the civilian society of men, recognize and punish those guilty of serious crimes against humanity. It is one of the conditions for democracy to remain on its feet, and we know it, and that is why the rules for establishing this court are advanced rules providing a guarantee for democratic systems. Naturally, the characteristics this court has to assume are those we can import from our model: independence and, in the rule of law, procedural guarantees for those under investigation.
Mr President-in-Office of the Council, in any society which calls itself civilized, the fundamental principles which form the basis of political action should be the principle of respect for the overriding importance of the individual and his or her dignity, and the principle of the defence of the rights which arise from that dignity.
However, all too often man continues to act like an animal towards his fellow man. The proof of that lies in the war crimes, crimes against humanity and genocide which are still committed with total impunity. Such crimes are an outrage and can never be justified, and those who commit them should be tried and convicted.
That is why there is an urgent need for an independent, international criminal court which can do just that.
For the same reason, we must congratulate ourselves on the diplomatic conference due to commence in Rome in June to finalize the statute which will regulate that court's activities. That conference represents a milestone and can play a decisive role in winning the battle to establish an international system of justice. We should not forget that to a large extent that milestone has been made possible by the tireless and determined support of all the many NGOs committed to this cause.
If the Rome Conference is a success, the world may be able to enter the third millennium of our civilization with new hope. The objective of the resolution prepared by the European Parliament is precisely to ensure that hope can become reality. It is now up to the Council, the Commission and the Member States to say what they think.
Madam President, Mr President-in-Office of the Council, it is not enough that tomorrow this resolution will probably be voted for unanimously and that all the political groups of this House have a broad and strong political desire to further this initiative. At the moment, we need a strong political initiative from all the European institutions for this criminal court to be established, which means, as has been said, first and foremost the desire to rule out any possibility of war crimes, international crimes in the last 50 years going unpunished: this means the 250 conflicts and more than 130 million victims of the 50 years, since the Second World War. It also means that the initiatives of the international community have often proved ineffective, as also shown by the criminal courts of The Hague and Arusha. For this reason, we need to lay down certain limits, several important rules for the Court to be properly effective. We need an initiative from all the European institutions.
Madam President, it is wonderful news that an international criminal court is to be created this summer. There is no doubt that creating this court will be the best possible way of avoiding conflicts by means of preventative diplomacy, and of course, the best possible measure for discouraging the criminals who in recent times have failed to show the slightest respect for other people. The ad hoc tribunals for the former Yugoslavia and for Rwanda have certainly served to further demonstrate, if that were possible, the need to set up this international criminal court.
However, just creating it is not enough. This international criminal court should be independent of the Security Council, should be able to undertake its own initiatives, should have wide jurisdiction covering crimes against humanity, genocide and war crimes (and therefore serious human rights violations), and should not be subsidiary to national justice. It is essential for the European Union to have a common position in this respect at each of the meetings of the preparatory committee for the diplomatic conference. That position should commit all the Member States to promoting the creation of a truly independent international criminal court, which is not modelled on the ancient fossils of international law such as the right to veto in the UN Security Council.
Madam President, impunity is a war of sorts, because the victims continue to feel they are being attacked. Impunity undermines peace and means that populations which have suffered crimes considered repugnant by the whole international community are plunged into insecurity. Justice is the only way to combat impunity. A permanent international criminal court is the only way to re-establish justice, and it will certainly be an invaluable instrument for preventing conflicts.
If those leaders who are capable of committing crimes against humanity - from genocide to aggression, from violation used as a weapon to war crimes, massacres and oppression - were not only faced with the possibility of being cut off from the rest of the international community, but also knew that there was a punishment for their acts, then many conflicts and, more importantly, much suffering would be avoided.
People have wanted a permanent international criminal court for a long time and we cannot pass up the opportunity to make it a reality. It needs to be an effective independent court with real competences for defined crimes, leaving as little margin as possible for exceptions and national reservations. To prevent it being an abortive attempt, or just a cosmetic operation on the part of the powerful states, its long-term funding and the obligation upon states to cooperate must be guaranteed. Experience so far - with Nuremberg, Tokyo, the former Yugoslavia and Rwanda - can only serve to encourage us to perfect what is a shaky system of international jurisdiction, which lags way behind the values of human civilization. The NGOs are currently organizing an awareness and information campaign, and monitoring the preparatory committee for the diplomatic conference at which the statute will be adopted. I think we need to support them in these activities, because that will be the best way to implement this permanent court.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow at 12.00 noon.
Competitiveness
The next item is the Council communication on the problems in the sector of competitiveness.
Mr President, I wish to thank Parliament for giving me the opportunity to talk to you today about competitiveness. It is a great pleasure to be here, as the President-in-Office of the Council. The new Labour Government in the United Kingdom welcomes the marvellous opportunity that this six months offers, and I am personally looking forward to the prospect of working closely with my colleagues across Europe to ensure that European industry is sufficiently competitive to meet the challenges we all face today.
The problems of competitiveness are not unique to any one country: all Member States are facing the same challenges. Europe needs to meet the demands of a fast-moving world of constant innovation and technical change. We must equip ourselves for a more competitive world, where firms have to adapt to changing markets and workers have the skills they need and the opportunities to use them. The challenge is now to take a positive approach to the reform of our economies: improving the quality of life and respecting and encouraging the national, regional and local diversities which are an important part of Europe's strength.
We need to find a third way that balances the interests of firms, workers and households, working with the grain of markets to improve competitiveness, while promoting sound, basic standards of social protection. As the single action plan says: Europe needs a market that is a dynamic, knowledge-based market, socially responsible and sensitive to the concerns of everyone affected by it. It is common ground for the Council, the Commission and Parliament that in today's global economic environment we must not only improve European industrial competitiveness to match that of the best in the world but also continuously maintain that position once achieved.
The Amsterdam Summit last year concluded that the competitiveness of European industry provides the foundation for growth, jobs and raising living standards.
There are three main elements required to meet the challenges we face: ensuring our markets are strong, our companies are modern and that we are promoting enterprise to provide the foundations for all our futures.
Strong markets are vital for a range of reasons, not least because they expose our companies to the best practice of their competitors. The European single market is said to have done more to improve EU competitiveness than any other single policy. The single market has already increased EU GDP by between 1.1 and 1.5 %, created up to 900 000 more jobs and kept inflation around 1 % lower than would have happened without it. But there is more to be done. The determination of all the EU institutions to implement the Single Market action plan is a major step. I hope that Parliament, like the Commission and the Council, will strive to ensure we can keep the action plan to the timetable agreed.
Competition and liberalization are key components of a strong market. We do European companies no favours by allowing monopolies to continue or develop. In the United Kingdom, I am acting to strengthen competition law across the economy and bringing it more into line with European Union law. At the EU level, a specific illustration of this point is the liberalization of telecoms, which is already delivering benefits to consumers and businesses. The Commission's report last month shows that telecom service markets are growing very quickly. Prices in some Member States have fallen by up to 40 % since 1990, and the liberalization measures agreed for energy should soon have a similar effect in those markets. Indeed, it is anticipated that more than 50 % of the electricity market will be open next year.
For the single market to be successful, both for companies and consumers, the consumers must get a fair deal: choice with protection. Well-informed and demanding consumers will promote innovation, competitiveness and growth, and they must have the protection necessary to give them the confidence to shop throughout Europe. Liberalization must also respect the public service role of utilities and suitably protect society's vulnerable and the environment.
Of course there are new markets - the markets of the future. Enlargement will bring an additional 100 million consumers with rapidly rising incomes into the single market. Demand and growth will be stimulated, and trade in goods and services will be further opened up between North and South, East and West. Consumers will have more choice and business more opportunity.
Enlargement also presents major challenges. The benefits of enlarging the single market will only be realized if the applicants are properly prepared to join it. However, I am confident that the European Union is putting the right pre-accession structures in place.
The European Structural Funds can make a substantial contribution to regional competitiveness and innovation, but they too present new challenges if they are to be affordable and durable in an enlarged European Union. If the reformed funds are to be relevant to the underlying problems of Europe's less-developed regions, they must address innovation, employability and competitiveness and, importantly, we must find a fair solution. Failure to do so will undermine much of what we are trying to do in other areas.
So to the second element I mentioned: modern, dynamic companies, the companies that can succeed in a globalized economy. We must help Europe's firms by improving infrastructure, increasing access to venture capital and ensuring better regulation of product markets. We must ensure that the European Union provides a modern forward-looking legal framework which is clear, accessible and promotes business competitiveness.
In the single market European companies should have the option of a single legal framework if they want it. The UK Presidency is working hard to resolve the impasse over the European Company Statute, which has held up progress for over 20 years.
It is also important to promote fairness at work, including modern partnerships between employers and the workforce. The message of the European Union's Competitiveness Advisory Group in its report 'Competitiveness for Employment' is that creating new jobs and lower unemployment is a by-product of globally competitive firms.
Resisting industrial change is a bad option for jobs. But we have to prepare for such change by equipping our people as individuals with the skills necessary to adapt to change successfully. In short, employability. We need to promote labour markets that can adapt sufficiently to translate economic success into new jobs. Those are the key themes of the EU's employment guidelines agreed in November. Member States are committed to delivering their action plans demonstrating progress by mid-April. The presidency believes that we must urgently produce employment action plans and ensure that they are implemented.
In the United Kingdom we are introducing a national minimum wage promoting investment in high-skill jobs and fighting the downward spiral of wages that leads only to the sweatshop and the low value-added economy. In addition, we are tackling the problem of long-term youth unemployment through a new deal for young people, equipping people with the skills and experience they need to get into the market.
Governments can do a lot to encourage the sharing of best practice. Modern companies must be encouraged to compete on quality and not just price. The Commission, Council and Parliament have all emphasized the importance of benchmarking in this context and Member States are working together to encourage companies to compare themselves with the best in the EU and the best in the world because, finally, we must encourage an enterprising Europe.
The employment guidelines which were agreed at Luxembourg identified entrepreneurship as one of the four key areas for improving employment. Though approaches differ from Member State to Member State, it is true to say that compared to the United States the EU is far behind in understanding or providing the environment required to support entrepreneurs and to help small and micro-businesses grow into the employers of the future.
There are many ways in which we can improve our position. Regulation must be simple. It must be as transparent as possible, avoiding undue burdens on business, and must be framed in ways that encourage investment and innovation rather than risk stifling it. We must make sure that our firms are innovative and prepared to face the demands of competitiveness as they will continue to develop in the future, demands which change with astounding pace as information technology improves, electronic commerce spreads and environmental challenges are met.
As President-in-Office of the Industry Council, I welcome the fact that we shall be having the first discussion of finance for innovation at the Industry Council in May and our message cannot focus purely on big firms. I, for one, will be a strong voice for the smaller firm in this debate. They are an important motor for job creation. There are other significant new challenges facing us in the next few years which will have a major impact on EU competitiveness, in particular the introduction of a single currency in some Member States. This is likely to have a significant impact on the competitiveness of the EU. As you know, because of the splits in the then British government, so little preparation was made in the United Kingdom that our business community would simply not be ready for us to consider membership of EMU for several years. But I am very pleased that the UK holds the Presidency at the time the crucial decisions over membership are being taken. We are determined to play a full and constructive part in making the launch of economic and monetary union a success.
In addition, the need for economic and monetary union to be successful requires us to build on the solid platform of macroeconomic stability, to reform our labour markets, product markets and capital markets and to tackle the curse of unemployment in ways which preserve social justice. If we fail to make the reforms, we will lose the golden opportunity that EMU offers. I hope that the Employment Action Plans will provide a practical and politically significant start to that process.
Last year under the Dutch Presidency the Council of Industry Ministers concluded that Member States and the Commission must increase their awareness of the impact their actions can have on competitiveness and, under the Luxembourg Presidency, the Council adopted a work programme carrying this forward. We all recognized that benchmarking is a valuable tool. It also helps both industry and legislators to provide a better understanding of the processes that lead to competitive advantage.
The Council fully supports the Commission's work to encourage industry to use benchmarking at sectoral and enterprise level. We must also use this to benchmark our policies, something I argued for at the recent OECD Industry Council which I chaired. The Commission and Council are working together on a series of pilot projects to examine some key factors underlining competitiveness: finance for innovation, as I have already mentioned, skills, transport and organizational change.
The presidency brings with it both responsibilities and opportunities. I am determined to build on the momentum already created by the Commission and the preceding presidencies and to manage the ongoing business of the Industry Council. But I also want to use this opportunity to emphasize my belief that we need to work in partnership with industry. I hope I can help to develop this partnership by getting ministers and representatives of industry together on the evening before the Council to discuss what we should be doing on competitiveness.
When the Council meets on 7 May we will continue the debate on the key factors affecting EU competitiveness. We will not find all the solutions at once but we must at least identify the issues and see how best to tackle them either at EU or national level or, indeed, at both. All Member States face similar challenges.
I hope we can work together to strengthen Europe and European industry. Much can be achieved at Member State level where national characteristics may prescribe different solutions and much must be done by industry which has prime responsibility for its own competitiveness. But at EU level we can exchange best practice and look for ways forward on issues which are common to the peoples of Europe. I hope the approach I have set out here will have the support of Parliament and I look forward very much to hearing Parliament's views.
Mr President, ladies and gentlemen, on behalf of the Group of the Party of European Socialists, I would like to thank the Minister warmly for her participation in this debate. Let me say what a pleasure it is to welcome you to a discussion which is at the heart of our actions and our priorities. Indeed, our task is to look for ways of improving the competitiveness of European industry, for increased growth, more jobs and, of course, less unemployment.
I have listened attentively to your speech, Minister, and I can say that I am largely in agreement with you. Undoubtedly, the questions put to you here, and above all your replies, will enable us to progress along the path opened at Amsterdam and marked out at Luxembourg.
As rapporteur on this issue for several months now, with a few weeks to go before its move on to the Committee on Economic and Monetary Affairs and Industrial Policy and before its probable vote during the May part-session, I would like to reiterate my personal desire for a concrete piece of work to be carried out in direct contact with the economic and social players on the ground, in order to arrive at ideas, proposals and concrete approaches which will enable us to advance in the right direction.
I am in favour of an open approach - I think I have shown this - in order to attempt to put our assets to best advantage, to maximize them, to reduce the rigidities and to determine where the true levers of our competitiveness lie. It is difficult to have any certainties in this field. However, I have one: there is no miracle solution, nor is there one single solution. It is always necessary to combine and unite several, if not multiple, solutions. I am sure that our debate will help me to finalize my report and I thank you, Minister, and all of the speakers, in advance.
If you will allow me, Mr President, I would like to finish by asking two questions. Firstly, everyone is agreed that research must be considered as one of the basic levers of competitiveness. I would thus like to have your opinion, Minister, on the decision of the Council of Research Ministers, held on 12th February, to reduce the Fifth Framework Programme to ECU 14 billion. My second question relates to the European textile observatory whose preparation is due this year. I would like to know if its future is on the agenda for the next Industry Council.
Thank you, Mr President, I should like to congratulate the President-in-Office on her speech, which might have been written, or indeed delivered, by her predecessor, so similar was it to the messages that we heard from the previous government. May I express the wish that will long continue, though I realize of course she had to make certain ritual obeisances in certain directions, notably that of the minimum wage. But I had the pleasure - and I can assure the President-inOffice it was a pleasure - to see the looks on the faces of some of the colleagues on the benches behind her. They were a picture! Perhaps your staff will be able to let you have a copy of those faces and the glum expressions on them when you make your way back to London.
I share a lot of the analysis that the President-in-Office put forward. I would perhaps have expressed it rather more brutally than she did. The trouble with Europe at the moment is that though we have growth beginning, it looks very much like jobless growth so far. We have a number of problems. Quite rightly, the President-in-Office talked about the importance of innovation. Indeed innovation was one of the things that the Commission produced an excellent Green Paper on last year. But one of the things that the Commission identified in its Green Paper as an inhibitor to innovation - in the sense of creating companies - was red tape, whether from the European Commission, or national governments, or, quite often, local authorities. I would welcome a word or two from the President-in-Office on that point.
My two final questions are: firstly, does the President-in-Office think that the 35-hour week is going to help Europe's competitiveness; and secondly, how does the President-in-Office think that national minimum wages will help Europe's competitiveness?
Mr President, Madam President-in-Office of the Council, ladies and gentlemen, this really is a very timely debate on competitiveness at EU level. You are quite right to have referred to benchmarking - a term with no precise Spanish translation - in other words, levels of competitiveness applied and established in the different industries. This has obviously been a step forward, enabling us to determine in exactly which areas the European Union is really competitive, and where we lag a little behind our main international competitors. Specifically, these include those sectors which are still over-protected - telecommunications, the audiovisual sector, energy, air transport - and in which this Parliament has tried hard to apply a higher degree of liberalization, as established in implementing the European internal market. The Group of the European Liberal Democrat and Reform Party has been a leader in such efforts.
Unfortunately, this House has not always supported that process of liberalization as it should, for example in the area of energy. The President-in-Office of the Council mentioned the European internal market several times, but she did not say much about the need to increase levels of competitiveness once we have Monetary Union and the euro. That is something which changes the whole dimension of the European economy, not just quantitatively but qualitatively as well.
Finally, following on from this, I should like to ask the President-in-Office about the part played by the European Commission in promoting the viability of levels of competitiveness and employment, following instructions from the Council, especially in the wake of the Cardiff Agreement.
Madam Minister, Mr President, the objective of improving the competitiveness of our industry, as set out by the Minister, has the consequence of lowering the cost of work and trade liberalization, which will have serious consequences on employment within the European Union as a whole.
Proof of this is in what happened this morning, with the adoption by the Commission of the draft transatlantic agreement, the so-called NTM, devised by Commissioner Brittan. Adopted without a vote and negotiated in the greatest secrecy, this agreement favours the business world. It aims to lift all trade restrictions and to remove all customs duties on industrial goods by the year 2010 as well as to create a free trade zone for services, including postal services. In spite of growing opposition to the multilateral agreement on investments, which has just been rejected by a large majority in the House this morning, Brussels has thus persisted in this matter and done the same thing again.
The NTM is unacceptable, for it compromises the economic, social and cultural assets of our countries. Since you are honouring us with your presence, Minister, I would like to have your opinion on this subject.
The Confederal Group of the European United Left - Nordic Green Left considers that this project must be rejected, for it does not concur with the interests of the Member States of the European Union. People must mobilize to thwart these ultraliberal concepts and to promote a form of international cooperation which is respectful of people's rights.
Mr President, ladies and gentlemen, this has been a very impressive exercise in political semantics. Not that I wish to say that we managed to decipher all of what it means. This talk of a third way must be taken seriously. But where is it leading? Surely it cannot be the third way between the continental European welfare capitalism of the post-war period and today's deregulated US-style capitalism or, in other words, a pretty term for the further deregulation, privatization and micro-economization of our society. Here I have some real questions.
I am somewhat surprised that in this context the internal market is so glibly referred to as a success. Undoubtedly there have been some success stories, but the mass unemployment, polarization of the regions, new poverty, social exclusion and the disenfranchisement - a term for which I have no equally elegant German equivalent -, affecting large parts of our population are surely signs of a structural crisis which we are very far from controlling.
I listened with interest to the talk of a fair deal, even of a new deal. In the Green group, we have been talking about the sort of socio-ecological new deal which we need for years. However, our new deal would open up a third way not between the two classical forms of capitalist economy, but between a continued form of capital accumulation and democratic responsibility for the ecological sustainability and socially cohesive development of the societies of Europe. This would represent a model and an incentive for the rest of the world and not a sort of neo-imperialism as the current newspeak would have it.
Mr President, may I say how happy I am to see the President-in-Office here. She has added some colour and charm to a fairly dull House when all the men are in dark suits. I think I speak for all the women on this.
I would like to say that I am pleased with the mention of small businesses. We in Scotland have a lot of these and we have a high exporting rate and success with quality goods, but I would ask if she would look again at the cheap money scheme of the European Investment Bank which involved banks all over the European Union and which was terribly effective, but seems to have come to a bit of a standstill. I was pleased also that the structural funds were mentioned, because here am I with my heart in my mouth being told by the Commissioner, on the decision of whether the Highlands and Islands continues as Objective 1, that there is nowhere unique in Europe. I am hoping that the President-in-Office supports rather the view of the Secretary of State for Scotland, Donald Dewar, who is arguing for continuation for the very reason that we are unique. Competitiveness depends in particular on the costs of distance, climate, small communities and sparse population - the sparsest in the Community and often called the last wilderness although it is a man-made wilderness.
We are not dealing with the demise of an industry in our use of Objective 1 money in the Highlands and Islands, we are dealing with the demise of a people. We have been losing our young generation for decades and only now is Objective 1 beginning to have the correct effect and to retain our young people for the first time in generations. I do hope, therefore, that you will support the Secretary of State for Scotland in his battle for Objective 1.
I thank Mr Caudron for his kind and supportive remarks. We very much look forward to the report of his group. I entirely share his view that it is important for the European Union to play to our strength. That is where we will find competitive advantage. I also absolutely share his view that there is no single remedy; that there is no single apocalyptic step that we can take that will somehow resolve all these problems and create prosperity on its own. We have to seek to address a whole range of issues. It may be less dramatic but it is likely to be more effective.
He asked me two specific questions about the research and development programme and about the textile observatory. The decision on Framework V was the unanimous decision of the Council. It was something of a compromise position because there were Member States - as he may know - who did not wish to see even any increase in the cash sum available from the preceding programme. But common ground was ultimately reached, and it is the unanimous view of the members of the Council to put forward the proposals we have.
On the textile observatory, I am afraid that it is not on the agenda for the next Industry Council because we have no proposal coming forward from the Commission. That is what would put it on the agenda. I fear it will not be debated at the coming Council.
I enjoyed Mr Cassidy's contribution. Funnily enough, I could have predicted it without any difficulty whatsoever. He mentioned ritual obeisance. I thought that was exactly what he was making: ritual obeisance to what the Conservative Party in the United Kingdom would wish him to say. When they make up their minds whether we are completely different from them and therefore disastrous, or exactly the same, it will be a lot easier to know the terms of the debate.
He talked about innovation and red tape stifling innovation and asked what was being done. At European Union level there is a proposal, which I very much welcome, to set up a group of business people to look at a very early stage proposals coming forward, to see whether they are practical and constructive. Similarly, at national level, we have remedied a deficiency - as I see it - left by the government he supported. For example, small businesses were hardly represented at all on the committee that looked at regulation. We have now put in place that half the members of that commission are from small businesses who are particularly susceptible to the problems of red tape. Even before the last election we had set up pilot projects with local authorities to try to get some practical moves to tackle such problems at local level. We are piloting and working on that approach.
He asked about a 35-hour week and also about a national minimum wage in this context. Member States have to address their own concerns and conditions on issues such as a 35-hour week. The issue of a national minimum wage only affects the United Kingdom. We were the only developed country without any form of wage protection. I believe it will contribute both to innovation and to competitiveness because it is an essential component of a drive for quality and of competitiveness on the basis of quality and not merely of the lowest price to have basic, minimum, fair standards in the workplace, of which a national minimum wage is unquestionably one.
(Applause from the left ) I had not appreciated that the word 'benchmarking' is untranslatable. I am rivetted to know how the Member managed to describe it. Perhaps it is time we invented a new word that is translatable in order to ease everybody's difficulties. I do, however, completely endorse his comments on the value of the process, whatever it may be called.
It was then put to me that freeing-up trade and having liberalization was actually harmful to jobs and the issue was brought up of the possibilities of some form of agreement between the European Union and the United States. I fear I cannot share that point of view. The whole history of, for example, the United Kingdom, is based on the development of free trade and on prosperity through mutual exchange or multilateral trade. Indeed that has been a source of employment and of economic achievement through many centuries in our part of the world. So the notion that it must automatically lead to difficulty is not one that I could endorse.
With regard to the proposals by Commissioner Brittan, I do not think there is any question yet of a treaty being signed. I understand that he is putting forward some proposals for moves towards more liberalized trade between the European Union and the United States. That was, as I understand it, endorsed by the Commission as a whole. Obviously it has to be discussed by the Council. If the Member is asking me for my own view, I believe that this has considerable potential benefits. We are at the earliest possible stage. It will be very important to look at the detail of what is discussed and proposed and what its effects might be. But in principle, the notion of greater cooperation between the European Union and the United States is one that I welcome.
Our colleague at the back asked what the middle way was and whether it was a middle way between a United States model and prosperity. I hope I do not misunderstand what he said. First, whatever one's criticisms of the United States may be, I do not think it is possible to argue that it is not, in general, prosperous. I share what I suspect is his concern that this prosperity is not always as widely shared as we would wish to see it within the European Union and its Member States. He accused me of simple semantics. With great respect to him, I could return the charge.
I am not quite sure what democratic responsibility for economically efficient social development as a model for running an economy entirely means. However I suspect that if we worked at it, he and I could find agreement that we both want our economies, our countries and the European Union, as a whole, to prosper; that we both want them to deliver high levels of employment so that people have satisfaction in their working lives and are able to earn enough to give them ease in their personal lives. I suspect that we both believe that economic efficiency must and should go hand-in-hand with social justice. Perhaps we ought to work more on the things about which we agree.
Mrs Ewing welcomed the emphasis on SMEs. I am very grateful to her for that and very interested in the ideas she put. There is a proposal now before the Council to look at schemes, to provide funding for small- and medium-sized enterprises, including a loan guarantee scheme backed by the EIB. We in the United Kingdom, and indeed all Member States, place increasing emphasis on the role and importance of SMEs, particularly their role in job creation which is so important for the whole of Europe. We are eagerly exploring all these options. We hope this proposal will be welcomed.
She also asked me about the structural funds and raised the particular issue of the handling of the Highlands and the Islands. We do not yet have the Commissioner's proposals. All that I can say is that I understand the point she makes and it was not an accident that I described my wish for these proposals as being for a scheme which is fair.
Thank you, Mrs Beckett.
As we only have 15 minutes left, I can only allow a few speakers to speak.
Mr President, I would like to take this opportunity to sincerely thank you, Minister, for choosing to speak about the enlargement in such positive terms and as an opportunity.
I would like to ask what you think of the tendencies, which I sometimes find in this Parliament, where people are afraid of social dumping . How will you in the Council counter this type of argument, which shows a lack of solidarity, is short-sighted and protectionist?
I would also like to ask to be forgiven for leaving now and not staying to listen to your reply. The reason is that today I am meeting a large number of businessmen here who have chosen to come precisely to participate in the very important debate we are now having. However, I promise that I will pay great attention to the answer in the Minutes and to further discussions.
I do indeed understand; we all face the same problems about conflicting meetings.
I thank her for the welcome she gave to my remarks on enlargement. We all understand the anxieties and fears that are expressed. It is a matter of encouraging confidence in Member States and in all the participants in this discussion and debate, that this is indeed the path forward for Europe. We have every right to hark back to the principles that inspired the people who first began to create what was then the European Union. In those days, there were arguments, there was discussion about whether or not a group of countries coming together was Europe.
Increasingly, as Europe has enlarged it is hard to argue that this is not really Europe. It seems to me that in terms of both the politics and the philosophy of the development and future of the European Union it would be criminally irresponsible - and also unbelievably shortsighted - not to recognize the enormous opportunity that opens up for the whole of Europe if we are able to enlarge and to open our arms to the countries that apply to join us from the east. It is an opportunity for development for the whole of Europe of a kind which our predecessors could not have imagined. I cannot believe that we will let down future generations by ignoring or wasting it.
Could I ask the President-in-Office about the question of investment. One of the problems we face in the European Union is that during the period of consolidation in preparation for the single currency we have had zero growth in investment across the Union, both in the private and the public sector. Investment now represents only about 18 % of the gross domestic product of Europe.
The Minister referred to the United States of America: they have seen substantial steady increases in recent years in investment. Frankly, if we are concerned with the competitiveness of the European Union and if we are particularly concerned about job creation then we need to ensure that the growth capacity of our economy is expanded. Could she set out for us how we can work together both in the public sector and the private sector to boost investment levels in the European Union which we hope will then lead to some job creation?
I share the Member's great concern both about current levels of investment and also the need to improve those levels of investment as a basis for future growth and for future wealth.
The answer lies in the combination of two tools. The first is the practice of benchmarking, which means that we look to see what others do and then look to see what success it has brought. That would be particularly valuable between countries, but also between enterprises.
The second tool we can use, apart from the technical step of benchmarking itself, is to use what should be growing relationships and partnership and a two-way flow of information with the business community. One important lesson we can all learn by looking at what happens in practice is that the most successful companies have a combination of investing for the future, a long-term strategy for growth and for employment, harnessing the creativity and skills of their workforces and working very much in a team spirit with their workforce: all of these are lessons that will be taken on board by businesses and by countries as they see that they bring success. It is a role which politicians in particular can play, but drawing on the practical experience of business.
I have always believed that while politics is in part a process through which one has the opportunities sometimes to make decisions, it should also be a process of education - and we need to educate ourselves too.
Mr President, I think there are two very important points here. The first point is the SLIM initiative. SLIM is intended to reduce the burden on business. Do you think it would be possible to get the Committee on Economic and Monetary Affairs and Industrial Policy or the Committee of the Regions involved in the SLIM Programme as well, so that these Committees could concentrate most of their efforts on SLIM projects? The second point is the fiche d'impact . I have the documents for today's sitting here. We now have an extremely comprehensive set of documents to work through in the European Parliament. I think it would also be useful to consider items in the legislative process that could be simplified. Fiche d'impact is, therefore, an excellent operating principle. Does the Presidency have any plans to launch more initiatives in this area in future?
Mr President, the Member asked me what I think of the SLIM initiative. I think it is a valuable and worthwhile initiative. I am not entirely sure but perhaps he was suggesting to me that it is a practice that could commend itself on occasion to some of the bodies in which we participate. If that is what he meant I hesitate to intrude on private grief. Certainly if what he is basically saying is that all of us in the different roles we carry out have to bear in mind the implications and the scale of the proposals we make, this is entirely true. We will certainly endeavour to bear it in mind in the work of the presidency.
Madam President, it is a pleasure to listen to you. It is very enjoyable indeed! Your political eloquence is very impressive indeed.
I have two short questions. You have given here an impressive description of the model which you call the new model of competition, of fair competition. In your opinion should this involve an initiative at international level, such as that which Sir Leon Brittan has been seeking for a long time? Would you be in favour of this?
My second question refers to another complex matter, namely to what we call electronic trade. As you know, there is an initiative at European and American level in this field. In your view, how far should the European initiative be extended? To what extent should our approach differ from what is happening at US and international level, and what would be a successful model for the future?
I would like to make a final brief remark. I would just like to remind you, Mrs Moreau, that the proposal presented by Leon Brittan this morning was requested by this Parliament. We have commented on it here in the House and it has been adopted in my committee, the Committee on External Economic Relations. Parliament has approved it with an overwhelming majority.
Mr President, I support moves to continue to develop international trade. I am grateful to the Member both for her kind remarks and also for the clarification she has given to the context of that debate.
With regard to electronic commerce, it is undoubtedly an area which is going to transform the climate within which we seek to make Europe competitive, the climate in which our companies will operate and, indeed, the background and the framework. It is only part of a great many developments in the information society, which I believe will fundamentally change all our lives and our ways of work.
The honourable Member referred quite rightly to the moves that are taking place in Japan and the United States. Both within Member States and in the EU as a whole, we need to consider how we use this tool - because that is what it is - to shape our lives in the way that we choose rather than allowing it to shape our lives for us. If I dare say so, with respect to our colleague at the back, it is a matter of trying to find the third way of seeing how we can turn such opportunities to our advantage instead of allowing them to drive the agenda for us. This is a hugely complex issue where we need to assess what the framework of legislation is required to be and the difference that it will make to patterns of employment, to ways in which business is conducted, to exchanges between individuals and so on.
I must admit that I do not take the view that is sometimes put forward that this whole package of information society means that people will never again come together in social groups. I just do not believe that. But it is possible that it might be driven simply by the opportunities of commerce without our trying to judge how we can use it to our advantage. That would be a profound mistake. This is an issue to which we will return again and again in many different debates.
Mr President, I wish to thank the President-in-Office of the Council for her comments, particularly about the simple regulation - the SLIM initiative. This has been a good example of partnership between successive Presidencies. Luxembourg started it, the British Presidency is taking it forward, working closely with the Austrian Presidency, and, I understand, the Austrian Presidency is now talking to the Germans, who will take the Presidency in due course.
However, one thing we find frustrating in this House and which undermines the simpler legislation for the internal market initiative is something we call 'gold-plating' , where national authorities add on to the legislation we produce in this House. Would the President-in-Office like to comment on what can be achieved at Council level to ensure that the red tape we issue from here is helping the situation and is not being hindered by 'gold-plating' by national civil services augmenting for no good reason?
I entirely understand Mr Murphy's point. First I should like briefly to observe that, not only in this respect but in others, we worked with the Luxembourg Presidency to try to make sure that we were progressing the same issues in the same direction, working together. We are now working, as he said, with the next Austrian Presidency, and it is working with the Germans. This is part of a growing recognition among Member States that we will achieve more within the European Union as a whole if successive Presidencies work to the same agenda and try to build on and successfully take forward the programme of work of the Council and of Parliament.
He then asked me about the issue of 'gold-plating' . When Mr Cassidy asked me about red tape, I nearly referred to it then but I did not want to take too long in that reply. I am very conscious of how sensitive Commissioner Bangemann is to the suggestion that much red tape comes from the European Union institutions, and of the document he produced some considerable time ago showing that most of it actually emanates from national Member States. I accept that point entirely.
I suspect, and I hope I do not offend too many Members by saying this, that one of the reasons is because too often these things fall into the hands of lawyers at domestic level. He asked me what we could do to redress this at Council level. Apart from the constant pressure to keep red tape to a minimum and to look to what others are doing and to see that to 'gold-plate' directives can be a competitive dis advantage, the more we are able to build up our dialogue with the other social partners and the business community, the more likely it is that we will get a clear and sharp identification of the implications of 'goldplating' of the kind he identifies. In principle, because I strongly believe in a developing partnership, I welcome moves to increase this dialogue. This is a good practical example of some of the other benefits it can have.
Thank you again, Mrs Beckett. This has been a very interesting exchange of ideas. I apologize to those who have not been able to speak, but time is a tyrant!
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Question Time (Council)
The next item is questions to the Council (B4-0260/98).
Question No 1 by María Izquierdo Rojo (H-0164/98)
Subject: New COM in raw tobacco and promotion of employment in less-favoured regions
Regarding the data supplied by the Council prior to the adoption of the reform of Regulation 2075/92 on the COM in raw tobacco , what effects and consequences will this reform have on employment? Does the Commission's proposal to the Council contradict the new employment promotion policies for the less-favoured regions? What socio-economic impact will it have on Granada, Estremadura and the most depressed Mediterranean areas?
Mr President, thank you for your helpful suggestion, which will enable me to take back the good news from Parliament today to the European Conference tomorrow morning. In reply to the honourable Member's question, the Commission's proposal for revision of the common organisation of the market in raw tobacco has only recently been tabled. It follows up the extensive debates held in both the Council and the European Parliament on the Commission's options papers on reform of the tobacco regime.
Council work on the Commission's proposal is at an early stage, but in examining the proposal we will certainly consider whether changes to the current tobacco regime would have an adverse impact on employment in the Community or on the economic well-being of certain Mediterranean areas. We will also consider whether changes to the regime could bring benefits such as a reduction in costs or in fraud, an improvement in public health, or an increase in efficiency and competitiveness. As the Commission's proposal on tobacco is based on Article 43 the European Parliament has been invited to give its opinion. I am sure that in preparing this opinion Parliament will want to consider the employment issues the honourable Member raises in her question.
Mr President-in-Office of the Council, men and women living in the countryside around Granada suspect that, following the brutal attack on the olive oil they produce, the next COM in olive oil and especially tobacco may be a backward step compared with the current situation.
Tell me, Mr President-in-Office of the Council, will you really be able to bring yourselves to cut jobs in the less-favoured areas which need them, when tobacco production in the European Union represents 25 % of consumption, and when you yourselves say that employment is the number one priority?
Can you really bring yourselves to make such a big mistake? Please say something to reassure my voters, the tobacco growers of Granada, because 2 000 families there have nothing else to live on. What do you mean when you say you are going to examine the matter?
You are the President-in-Office of the Council. Tell us what you must tell us: that not a single tobacco grower's job will be lost in the less-favoured regions, because you respect the European Union's highest priority - employment.
Please give me an answer.
Thank you, Mrs Izquierdo Rojo. I can understand why you are so vehement and passionate in defending the interests of such a beautiful area as Granada, but I must ask you once again to do so within the allotted time.
Mr Henderson, I invite you to address Mrs Izquierdo Rojo's concerns about that beautiful province. I dare say you are familiar with the area, but if not, I am sure Mrs Izquierdo Rojo will invite you to visit it.
I am sure I would want to visit the province of Granada if I can find a space in the presidential calendar. I have to say to the honourable Member that no government in the world can guarantee that there will not be a single job lost in relation to any economic proposal. That is unrealistic and the Council of the European Union cannot give that guarantee either. What I can say is that the Council is working on the Commission's proposal and one of the factors which will be taken into account in assessing the appropriateness of the proposal is the employment effect on the people who work in the area to which you have referred. I think that you will understand that I cannot go further than that in my response today.
Mr President-in-Office of the Council, what Mrs Izquierdo Rojo said about Granada is equally applicable to the Spanish region of Estremadura, including the invitation for you to get to know at first hand the social problem which may arise in these areas.
In a recent resolution from this Parliament on the COM in tobacco, the following aspects were approved by the House: that in a new COM in the tobacco sector, policies to promote employment and combat job losses are the highest priority in the European Union today; and that granting aid for tobacco growing solves structural difficulties in the less-favoured regions.
Could the Council please state clearly its position on the importance of tobacco-growing jobs in Mediterranean areas? The explanation you just gave was not really clear.
I have to say to the honourable Member that I cannot go further than I have already gone in my initial answer and in the supplementary answer I gave to the first questioner. The position is that there is a Commission proposal, the Council is looking at it and one of the factors which will be taken into account is the employment factor. That is true for all the tobacco-growing areas.
Mr President-in-Office of the Council, this seems to be a debate between Spanish Members and yourself, since it is your turn to represent the Council today.
You told us just now that unemployment will be one of the basic factors taken into account in this COM. In view of the fact that unemployment in Spain is twice the EU average, could you explain to me what other factors will be considered by the Council in their evaluation of the Commission's proposal?
I have to say to the honourable Member that it is not just an initiative that affects Spain, it affects a number of our partners' agricultural areas. I really have to refer to my original response, which was that employment is an important factor which should be taken into account but there are other factors. We will want to consider whether changes to the regime can bring benefits such as a reduction in costs or an improvement in counteracting fraud, whether there would be any implication on public health and what impact any proposal might have on efficiency and competitiveness. So, a number of criteria will have to be taken into account. The Council will look at all these aspects as it develops its view on the Commission's proposal.
Question No 2 has been withdrawn by the author.
Question No 3 by Carlos Carnero González (H-0170/98)
Subject: The Middle Eastern peace projects and possible suspension of the EU-Israel agreements
The crumbling of the Middle Eastern peace process - largely the result of the Israeli Government's failure to meet its obligations under the Oslo Agreements and other commitments given to the Palestinian National Authority and guaranteed by the international community - is dangerously close to the point of no return, seriously jeopardizing the region's stability and the success of what has been achieved to date. On the basis of the debates of the last few weeks surrounding the communication from Commissioner Manuel Marín on the Union's role in the Middle East, does the Council not believe it would be appropriate to bring effective political pressure to bear on the authorities in Tel Aviv to change course in favour of peace, and to meet their obligations to the Palestinians, by temporarily suspending the current agreements between the EU and Israel until such a time as Prime Minister Netanyahu adopts such an approach?
On 23 February the General Affairs Council discussed fully Commissioner Marín's communication and proposed a number of ways in which the provision of Union aid to the Palestinians can be made more effective. On that occasion, the Council reiterated the determination of the Union to make a constructive and effective contribution to international efforts to restore confidence in the peace process and establish a firm basis for a resumption of negotiations.
It agreed that the Union should demonstrate its continued commitment to the peace process through a renewal of its financial assistance to the Palestinian authority beyond the expiry of its current five-year pledging period. The Council also underlined the determination of the Union to intensify its dialogue with Israel on the removal of obstacles to Palestinian economic development. We believe that the current framework for negotiations provides the best hope for a just and lasting peace between Israel and the Palestinians. At present to suspend economic agreements between the EU and Israel would not help break the current deadlock.
Mr President-in-Office of the Council, it is true that the measure I suggest in my question would not necessarily break the deadlock in the peace process, as you say. But the fact is that the process is at a deadlock. For example, I do not know if you are aware that the Israeli Prime Minister, in an interview to the Spanish newspaper El País published last Sunday, said that the Europeans know nothing about the Middle East. What a wonderful comment that is for the European Union and everything we are doing! I assume you take it personally; I certainly do. That was a comment made by Mr Netanyahu.
The issue is this, Mr President-in-Office of the Council: that any agreement signed between the Union and a third country includes a clause on democracy and respect for human rights. This very morning we were proposing measures to put pressure on the Yugoslav President, Slobodan Milosevic, because of what is happening in Kosovo. I realize the cases are not exactly the same, but does Mr Netanyahu have some special status to exempt him from being the subject of such discussions?
The position of the Union is that a range of initiatives are being taken to try to break the logjam in the peace process in the Middle East. We have been urging the Israeli Government to be more receptive to the need to break that logjam and to be more considerate of a number of factors which will help to build a peace process.
There is no special treatment for Mr Netanyahu. The Union expects Mr Netanyahu and his government to honour the same principles that are built into other third-party trade agreements. It is important that the trade agreement with Israel is successful, because part of that deal enables products from the Palestinian sector of their economy to be exported through Israel and, were action to be taken to curtail trade, it would have a damaging effect on the Palestinian people, without necessarily substantially influencing the Israeli government's position. It is a movement in that position which the world community is now impressing on Mr Netanyahu, and it is there that our main focus will concentrate.
Mr President, Mr President-in-Office, I would like to ask you whether you agree that in the case of Israel we are dealing with a stable democracy which has renounced terrorism, whereas we have not had an equivalent renunciation on the part of the Palestinians, and whether you agree that there is no necessity for us to go teaching lessons to the Israeli government. It is not my impression that Israel has unilaterally denounced the Oslo process, or do you see a different policy? I would also stress that I would be pleased to see the admonitions addressed to Israel also addressed to the Palestinians.
While I understand the point the honourable Member is making, I still maintain that there is a need for a new attitude from the Israeli Government: there needs to be more of an awareness that the logjam has to be broken. That means that it has to be more receptive to some of the ideas arising out of the Oslo process - for example the port and the airport in Palestine - to be able to bolster those sections of the population who want to have a stable society, which means they must have more economic stability. That is a basis, or more of a basis, for political stability. That has to be recognized by Mr Netanyahu, and he has to move to bring about more change arising out of the Oslo processes. Of course, where terrorism is a threat in any third-party country, then the Union will do everything it can to help to counter that threat.
I would like to commend the President-in-Office for the Council's support of the Oslo peace process as the way forward. Does the President-in-Office agree with me that economic sanctions against Israel would in fact inflame the situation? It would be a counterproductive political gesture which would cause more economic harm to Europe than Israel because of the balance of trade that exists.
Does he agree that it does not help to inflame the situation with ridiculous comparisons between Israel and Serbia? Does he agree that, instead, financial assistance to the Palestinian authority should be stepped up and that dialogue with a democratically elected government of Israel and a democratically elected Palestinian authority is the best way to move the Middle East peace process forward by emphasizing the good points in the Oslo peace process to all sides in this sad conflict?
Can I say to the Honourable Member there is no question of the Union ending a trade agreement with Israel. What we want to see is that trade agreement forming the basis of greater movement by the Israeli government and greater recognition of what it needs to do to push the Oslo peace process along. The consequence of any trade breach could be that the European Union would suffer in economic terms rather than Israel, but that is a matter of speculation. It would not necessarily be a factor if it was politically necessary to have a breach of trade.
One of my main concerns is that the Palestinian economy would be very heavily damaged by such a breach of trade. That would also be in a sense doubly damaging to the hopes for a peace process. I would also agree that there is a need to continue to provide financial assistance to the Palestinian economy to help it begin to build up strength, which is important if any political moves are to be underpinned by economic stability.
Question No 4 by Christoph Konrad (H-0175/98)
Subject: The Commission's reform proposal for the EU's market organization for bananas
The Commission's recently presented plans for the reform of the 1993 EU market organization for bananas are very controversial as in many aspects they appear to be protectionist and to hamper free competition.
What does the Council intend to do to satisfy the WTO requirement that the reform must be completed by the end of 1998 at the latest, such that the EU market organization for bananas can be considered compatible with the rules of free world trade?
The Council agrees that following the World Trade Organization's finding against certain aspects of the European Community banana regime, the regulation on the market organization for bananas has to be made WTO-compatible. It is a high priority for us is to reach agreement by the end of June to allow time for implementing regulations to take effect from 1 January 1999.
The Commission presented its proposals for revising the regulation to the Agriculture Council on 20 January. The proposal is still under examination by the Council and it is therefore too early for me to anticipate the final position of the Council. In finalizing its position, the Council will wish to be aware of the opinions of both the European Parliament and the Economic and Social Committee once these have been received.
I should also mention that the consolidation and strengthening of the multilateral trading system remains one of the main priorities of the Council in the field of external economic relations. The Union believes in the rule of law for international trade and it is to the World Trade Organization that we must look to establish that rule of law.
Mr President, Mr President-in-Office of the Council, many thanks for your concern and for your answer. My question is as follows: do you not share my view that the Commission's answer, that its proposal still smacks of the spirit of protectionism. With customs fines set at £50, £200 and £500 per tonne of bananas, it is easy to believe this to be the case. And do you not share my view that since yesterday's European Court judgement the situation has changed completely? You will be aware that the framework agreement between the EU and the four Central American bananaproducing countries was declared invalid. This presents us with a completely new situation. Under the terms of the judgement, the market organization must be rectified and as a result I am asking now whether you at long last, and sooner rather than later, intend to stop this madness with an initiative which will look very different from that suggested by the Commission here.
I thank Mr Konrad for his supplementary question. I am not aware of the Court judgment but will study it once my officials bring it to my attention. I will reiterate the point I made in my introduction. The general position is that the Commission proposal must be consistent with World Trade Organization rules. We are looking at the Commission proposal. We are looking at whether it is the kind of proposal which is fair and balanced in terms of the interests of the Council. Once we have come to a decision on that we have also to be absolutely clear that it is consistent with WTO rules. As far as I am aware, the Commission has made the necessary assessment and would be able to furnish us with its opinion at the time of any continuing dialogue between the Council and the Commission. It is important that any final conclusion is compatible with what would be necessary under WTO rules.
Thank you, Mr Henderson. The two supplementary questions I have are from Mr von Habsburg and Mr Medina Ortega. Mrs Redondo Jiménez keeps requesting to put a supplementary question, but I must inform her that the Rules of Procedure say that each Member is only allowed one supplementary question during questions to the Council. It is true that thanks to a suggestion from Mr von Habsburg, the Bureau has decided to ask the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to amend the Rules of Procedure forthwith, to allow two supplementary questions to be put. At the moment, however, I cannot give her the floor, although I would like to. Instead, it is my pleasure to give Mr von Habsburg the floor for his supplementary question.
Is the President-in-Office not aware that the opening of the banana market in Europe is going to be a very heavy burden on the small producers in the Canary Islands and other European territories? Is it not important that we should give them as much protection as we can against the tremendous American interests which with their enormous capital and enormous propaganda potential which we have felt, are trying to invade our market to destroy those bananas being produced on European territory?
I would say to Mr von Habsburg, as I said to Mr Konrad, that it is necessary for the Council to assess the various implications on the Member States. The Canary Islands producers are one of those factors and the Caribbean producers are another area to which consideration has to be given. The Council has also to balance those interests with the need for compatibility with the World Trade Organization rules. The secret of a successful conclusion to this will be to get the kind of deal which meets those criteria.
Mr President-in-Office of the Council, thank you for your answer.
You talked about taking Parliament's view into account. I would like to ask if you are aware that a large majority of this House has repeatedly declared itself to be in favour of protecting the interests of small producers within the Community, in the West Indies and in other developing countries, against the multinationals' attempts to dominate the world banana market.
To reassure Mr Konrad and yourself, I can tell you that yesterday's judgements do not change anything with respect to the WTO decision, or in any way threaten the protection we owe to those producers.
I can say to Mr Medina Ortega that I understand the point he is making. Indeed, those same lobbies have been in touch with me in my national capacity, and I am giving consideration to those matters.
I understand that Parliament would want to give protection to those areas of the Union and its territories where there is an important interest. I would also expect that Parliament would want to uphold the rules of the World Trade Organization as being essential for a trading community such as the European Union. It is necessary to meet both criteria. As I said to Mr von Habsburg, it is not just a case of being able to meet the interests of the Caribbean producers or the Canary Islands producers or others, we need to meet both criteria. If we do not, we will fail to get any agreement, because any agreement we have made among ourselves would be incompatible with the World Trade Organization rules and we would find ourselves in difficulty in the future. That is why it is important that we all devote the necessary thinking and scrutiny to those matters to try to come up with something which is acceptable.
Question No 5 by José Valverde López (H-0188/98)
Subject: Presidency of the Council
In his speech to the plenary of the European Parliament in Strasbourg the President-in-Office of the Council referred several times to the "Presidency of the Union' . This phrase was then repeated by the media.
In view of the fact that to talk of the "Presidency of the Union' is inappropriate and both constitutes a distortion of the terms of the Treaties and misleads the general public, can the Council say what steps it intends to take to ensure that speeches by the Presidency and official statements and documents stop talking about the "Presidency of the Union' and refer simply to the "Presidency of the Council' ? It is important not to create confusion among the general public as regards the nature of the Community institutions.
There is no "Presidency of the Union' . Each institution has its own president.
I wish to say to Mr Valverde López that it is common practice for the Presidency of the Council to be referred to as the Presidency of the Union.
Mr President-in-Office of the Council, you have just said that Parliament and all the other institutions must comply with our obligations. I would remind you that at no point in the Treaty is there any mention of the Presidency of the Union, only the Presidency of the Council.
I did not table this question in a critical way at all. On the contrary, it is meant in a positive sense. We must take advantage of each country's term of office to explain properly the nature of the different institutions and bring them home to the public, because that is the time when each country is best able to influence public opinion. If we use language which is out of keeping with the Treaties we introduce confusion. This is not a criticism, quite the opposite. We in this Parliament are always happy to welcome the President-in-Office of the Council, especially if he or she is British, because we owe this very Question Time to the parliamentary tradition of Great Britain.
Mr Valverde López is obviously an old hand at parliamentary procedures. When he takes a crack at the front bench, so to speak, he begins by complimenting them, which makes it extremely difficult to be negative in response.
The British Presidency has followed the terminology of previous presidencies. The French and the Irish presidencies, for instance, incorporated the term 'Presidency' into their logo. We are using a style of communication that is comprehensible to the population. If the question was asked in the British parliament, the answer would be that members of my constituency would not understand what the Council, Parliament, the Commission or any of the institutions were, but they would want to know that the European Union was doing a good job and making their life better, and that if the Presidency had a role in that, then it was a positive role. It is the issues we deal with and the values we hold that we have to communicate to the people of Europe. I am not for a moment saying that we should not be accurate in our descriptions. As a President-in-Office I would be happy to do that. But there are perhaps greater priorities in forming public opinion and galvanizing public understanding on the European Union.
Question No 6 by André Sainjon (H-0189/98)
Subject: Child labour in the United Kingdom
The situation of many children working in the United Kingdom is intolerable. Seeing hundreds of thousands of children under 13 doing alienating work without any social protection takes us back a hundred years. What point is there in asking certain under-developed countries to comply with minimum standards if the European Union for its part does not set an example?
ILO Convention 29 on forced labour is clearly being flouted. So what decisions does the government which is currently chairing the Council intend to take to put an end to this state of affairs, and is it prepared to ratify Convention 138 on child labour?
Council Directive 94/33/EC on the protection of young people at work includes provisions strictly limiting the number of hours that can be worked by children under 16 and the types of work they can do. These provisions will be implemented in the United Kingdom through regulations due to come into force in August. They will reinforce the already extensive legislative protection available to working children in the United Kingdom.
Mr President, it goes without saying that I do not find the President-in-Office's reply completely satisfactory. What I would like to know is how the European Union can be convincing, particularly in the eyes of the developing world, when it tackles issues within the WTO or the ILO in relation to social standards in world trade. I think that our countries set a really bad example by continuing to use antiquated methods such as child labour. The President-in-Office should be a lot more precise and affirm his political will to prohibit child labour in the European Union.
It is the policy of the Union in the Council that there should be protection against child labour in all Member States. The Council is aware that has been implemented. Where modifications to legislation are taking place, they are being implemented.
Question No 7 by Maj Theorin (H-0191/98)
Subject: Support for action against drugs
European Cities on Drug Policy is an organization working for the legalization of drugs. According to reports, it received over 6 m SKR in 1996 and the same in 1997. European Cities Against Drugs, as its name reveals, is an organization working for a drugs-free society. It has 180 member towns and cities and is supported by local authority membership fees. ECAD applied for 1.5 m SKR from the EU for spending on information, training and printing material in several languages, but got nothing.
So the only large-scale international organization working for a policy to restrict drugs gets nothing, but generous help is provided for organizations and countries seeking to legalize drugs. How is the public in the EU to interpret these decisions in any other way than that the EU has given up the fight against drugs? Is that also true of the Council? Or is it prepared to act against drugs?
The Council has always been fully committed to tackling the menace of drugs on our streets. But arrangements for the organisation listed are not within the Council's competence. The Cannes European Council adopted a five-year action plan to combat drugs. A complementary strategy focusing on measures to tackle illicit drugs trafficking was subsequently endorsed by the Madrid Council.
In implementing these, the Council has initiated projects both within the Union and within the wider global community. The activities are too numerous to list here but include: a Council initiative to stem the flow of drugs through the Caribbean and Latin America to Europe; an initiative to begin to create a security belt around Afghanistan by working with the central Asian states to help improve their drug-fighting capacity; the establishment of the European Monitoring Centre in Lisbon to give a clear and objective picture of the nature of the drugs problem across Europe; the creation of Europol, shortly to become fully operational, to ensure that all of our law enforcement agencies have rapid access to the intelligence that they need across the European Union.
Thank you very much for your reply. The European Union's action plan to combat drugs does, of course, form a framework for the EU's and the Member States' work on preventing the risks connected with drug addiction. As I see it, such an action plan can hardly be compatible with support for liberal drug projects.
My question, which I have asked indirectly before, is whether it is also the Council's intention that such an action plan against drugs should be incompatible with support for liberal drug projects. In spite of this action plan, the EU supports the European Cities on Drug Policy which works for the legalization of drugs. How should the EU's members in fact interpret this? On the one hand, we have an action plan to combat drugs, while on the other hand, there is support for the legalization of drugs. My main question is therefore: is the EU not sending out contradictory messages?
I have a lot of sympathy for what has been said by Mrs Theorin. If there were funding of action against drugs and at the same time funding of the legalization of drugs in effect it would be funding two processes which were counteracting each other. It would most certainly be perceived in that way by the population of the European Union.
The question of funding for the organization that is mentioned in the question is a matter for the Commission and not a matter for the Council. It would be better if the honourable Member took that up with them.
As is well known we have two different political opinions about drugs; one which represents the conventions which the Member States have signed, and one which represents a more liberal view. As a Swede it is clear that I would rather see support go to projects which represent the view held by the UN conventions. But could the Council imagine providing support and thinking that it is reasonable for funding to at least be divided fifty-fifty between these two different political points of view?
It may be a matter of academic speculation at the moment as to which is the best way to try to discourage people from taking illegal drugs and preventing the misery that arises, but the Council's position is quite clear. There are a number of initiatives which we believe must be taken and which I itemized in my initial contribution. They are: to try to stop the flow of illegal drugs to people within the European Union and especially our young people; to monitor what is happening in the communities where there are high levels of drug-taking incidents; and to reinforce bodies like Europol who can play a potentially important part in counteracting this illegal trade.
Therefore I think it is right for the Council to build on those initiatives. I would expect that the Commission, in its allocation of funding, would be guided by the policies which had been agreed on those matters.
I would like to follow up with information which we have just received from Commissioner Gradin in a meeting with the Swedish group.
Large amounts of drugs are seized in the EU which have entered from countries outside the EU. Talk about legalization gives the general public a completely false impression, an impression which we do not want the EU to give. On the other hand, we would like to convey the fact that we are making tougher demands on the outside world too.
My question is this: what are the demands the EU makes internationally in relations with other countries, that is, when we have the chance to ask other countries what drugs policies they conduct and are able to describe what drugs policy we want to conduct, such as in the agreements with the USA or Latin America, or in the relations we have through Europol - which the Council mentions - as well as with Interpol?
I thank Mr Lindqvist. He heard the response I have already made to the two previous questioners about the Council position. He raises an interesting issue about activity which can be taken in cooperation with other law enforcement agencies outside the European Union. Indeed, consideration of that question is one of the important items which the European Conference will look at tomorrow in London. That indicates the seriousness with which the Council takes the need for action to counteract this illegal trade in drugs.
Question No 8 by Richard Corbett (H-0195/98)
Subject: Financial perspectives
The financial perspectives proposed by the Commission in "Agenda 2000' for the period 2000-2006 leave two major spending policies dominating the budget: agriculture and Structural Funds. Given that, in both these cases, certain states benefit to a far greater extent than others, this creates the risk that some states will see little benefit in enhanced EU spending and will tend to resist any increases in the EU budget. Does the Council agree that it is important also to develop those spending policies which benefit all Member States, especially where joint spending through the EU budget will, through greater effectiveness and economies of scale, save money for national budgets?
The Council does not accept that agricultural and structural spending is of interest only to some Member States while other spending is of interest to all Member States. All categories of the financial perspectives are of interest to all Member States and to the Community.
The Commission's detailed proposals for the division of expenditure between the categories of the financial perspectives are expected very shortly, and will then be discussed by the Council. It would be premature for the Council to take a position on those issues raised by the honourable Member at this stage.
The Council recalls that budgetary discipline and efficient expenditure are essential at Union level, just as they are at the level of the Member State. The issue of future expenditure flows in the Union resulting from the reform of the Union's main policies, highlighted by the honourable Member, is one which will clearly be addressed in detail over the coming months in the course of the deliberations in the Council on the Commission's proposals.
I thank the President-in-Office for that answer. The question did not intend to imply that items such as structural funding were not of interest to some Member States. Clearly, all Member States benefit from a happy and balanced regional development of the European Union, and that is something I would certainly strongly support. However, there is a perception among some Member States - or there is a danger of such a perception - that they benefit to a lesser extent than others.
As we move to an enlarged Union of nearly 30 Member States in the next few years, we are in danger of entering into negotiations on the future financial perspectives in a situation where there is a gross imbalance in what Member States perceive to be their relative advantage. Would it not be advantageous in the long term for the European Union to develop, in addition, extra areas of spending other than those two, in order to achieve a better balance of interest to everybody?
I have to say to the honourable Member that it is an interesting speculation that the Union should consider new areas of expenditure. I would remind him that in most of the Member States there are considerable pressures on governments to reduce levels of expenditure and they are often narrow areas of coverage. I do not totally rule out new areas within the European Union but it would be against that political background that decisions would have to be taken.
In relation to the current negotiations which the Union will face, the Council looks forward to receiving the Commission's proposals which I understand will be published on 18 March. It will then be up to the Council to try to make progress on those matters as speedily as possible, recognizing that some of them are very complicated and that time will be necessary. The different views of the Member States will be put at the Council meeting.
It is important for the Union that at the end of the process the priority for the Union and for its coherence is a factor which all Member States will take into account in submitting their views to the Council to enable it to reach a decision on those important matters.
Mr President, I would like to address in particular the problems faced in the border areas. Half of the Austrian border is shared with countries wishing to accede to the European Union. I would like to ask what ideas have been developed in this report.
In geographical terms, frontier countries will have special issues they will have to deal with in relation to the enlargement of the Union, many of which will be linked to the proximity of boundaries and the movement of people and goods across those boundaries. That is recognized by the Council. Another major issue which the Council will have to consider at the time of the Commission's proposals is the extent to which support should be given to those countries in central and eastern Europe who seek to accede to the European Union as a proportion of the total resources which are available for expenditure within the existing Union.
There are many contentious issues about how that expenditure will be allocated within the existing Union. The first decision which has to be reached by the Council is how far the Community will be able to help those new countries who seek to accede to the Union. That may well have spin-off consequences for frontier states. I know that states like Austria will be making representations on those matters through the normal channels.
As the author is not present, Question No 9 lapses.
Question No 10 by Brian Crowley (H-0199/98)
Subject: Excise in international waters
Has the Council requested the Commission to specify the arrangements which will apply from 1 July 1999 for sales of excisable products on mobile forms of transport, such as ferries and cruises which take place whilst the vessel is traversing international waters and/or the territorial seas of different Member States during the course of an intra-EU journey and, if not, will it now do so?
This is obviously a matter which Members feel is of considerable importance. I know we discussed some other implications of this at the last Question Time.
In answer to the specific point raised on this occasion, the Council has made no such request. Council Directive 92/12/EEC on the arrangements for excise duty sets out the general principle that duty is payable in the country of consumption. If this issue is raised by a Member State and there is agreement in the Council, the Commission would certainly be asked to advise on what precise arrangements should apply after 1 July 1999.
I know that the President-in-Office spent some time last month discussing this matter very widely. However, the point I raised is exceptional. If a ferry, for instance, is sailing from Ireland to France, at one stage during its journey it moves out of EU or national territorial waters into international waters. Under strict interpretation of the decision which the minister referred to, they would then be entitled to sell duty-free goods on the boat at that particular time.
The other point I want to bring into this is the lack of dialogue between the different institutions and the operators themselves. I know that the Commission and members of the Council have consulted with the Association of Scheduled Airlines which represents the larger airlines in Europe, but no charter airlines were consulted, no airport managers were consulted and no ferry companies were consulted.
I would like to ask if the President-in-Office could give us an undertaking that wider consultation will take place in the future?
On the issue of substance, the Commission has a responsibility to explain how the new workings will come into operation. Set against that, there are already provisions in international law, and advice from the Commission will have to be consistent with existing international law. It will therefore be a matter of interpretation by ferry companies and others as to what their responsibilities are with regard to what they can sell, at what rate of tax, and where.
On the question of consultation, I am not aware of any complaint about a lack of a facility to make representation to the Commission. If specific instances are referred to me then I am pleased to look at them and see if I can have discussions with the Commission; but I have never found the Commission to be difficult on receiving representations. It may be that if those who feel their view has not been properly aired were to reapproach the Commission, they might find that a facility was be available to them to put their case. But that is not really a matter for the Council. The Council will be looking at the issues of substance, will be wanting to know what the advice of the Commission is, and it will then be up to operators to introduce the new regime.
Could the President-in-Office confirm to the House today that the Presidency is minded to allow a mandate to the Commission to undertake a study of the economic impact and any potential job losses consequent on the current decision that duty-free will cease and excise duties will apply as normal as from 1 July 1999. If he is able to confirm that, it is very welcome news indeed, bearing in mind that in the constituency of North Essex and South Suffolk we have both the port of Harwich and Stansted airport. Perhaps the Presidency is not aware but KLM, which now operates out of the airport, has announced job losses already consequent on this decision taking place in 15 months' time. I hope he is able to confirm that to the House this afternoon.
I have to say as a matter of general economic theory to Miss McIntosh that if there is a retail outlet and a job is lost because that retail outlet no longer exists and there is still a public desire to consume the products through another retail outlet it might mean that an additional job created is somewhere else. I am not saying that there would necessarily be equality in that exercise in that sometimes when change is brought about, companies decide to take advantage of productivity potential which is open to them. But that general point has to be borne in mind.
The Commission already has that mandate and it has brought forward its proposals. The Council have agreed a position in the knowledge that a mandate was there.
As you will be aware, many of us are concerned that there will be chaos in European waters if duty-free is abolished.
I give you one example - a service he is probably familiar with between the UK and the Netherlands where you will pay British excise in British territorial waters, no excise duty at all in international waters and Dutch excise, on the final leg of the journey. On the reverse journey that will switch, so ferries operating between the UK and the Netherlands will have to charge six different prices for goods on a single return journey. How does the minister think that contributes towards the completion of the single market? How can he sell that to the people of Europe? It clearly makes no sense and the Council needs to ask the Commission to look at this very serious matter because chaos could well result, undermining the very principle that all of us are trying to contribute to, namely the completion of the single market. Abolishing duty-free will not contribute to that one iota.
It is widely recognized that the move towards a single market is something which should be unstoppable and is certainly desirable within the Union. We all have an obligation to try to do what we can to remove obstacles. But the tax regimes are quite different in every Member State. In the perception of moves which can be made toward a single market, at the moment those regimes are outside of that. That is a political reality. I am sure the honourable Member will recognize there is not any great prospect of any major change in the immediate political future. One can never talk about the very long term. I would be very stupid to try to predict the way in which opinion will move.
If my mother was on the boat, she would know when to buy the stuff. I think consumers will very much take that view throughout the Union.
Question No 11 by Liam Hyland (H-0202/98)
Subject: Wool
In April 1996, the European Parliament unanimously adopted a motion calling for the development of a European wool industry. Has the Council now had an opportunity to examine the proposals contained in this motion and, if so, will the Council now initiate discussions with the Commission with a view to taking practical steps to realize the potential which exists for the development of a European wool industry?
First of all, the answer is no. But the honourable Member will be aware that wool is not included in Annex II of the Treaty of Rome and is therefore not considered as an agricultural product. Consequently there are no direct European Union support systems for wool and no common organization of the market. Any amendment to the Treaty to designate wool as an agricultural product would be difficult to achieve and would require the agreement of all Member States.
Assistance is already available for wool producers from the Union's Structural Funds programmes. This assistance is conditional on the project meeting the aims and objective of the relevant programme, on its not duplicating funding already available from European Union sources, and on conformity with the state aid rules.
Is the President-in-Office aware that failure to address the issue of promoting a quality sustainable EU wool sector is to concede the European wool industry to our competitors, New Zealand and Australia? Is he aware that his colleague, Mr Cunningham, gave an undertaking to Parliament's Committee on Agriculture and Rural Development that he was prepared to have the matter re-examined? Is the President-in-Office aware that the Council can change the designation of wool as an agricultural product? I am asking him today if he is prepared to at least put that item on the agenda for consideration by the Council so that the matter can be progressed.
At the moment this is not on the agenda of the Council. Any change would require unanimity. It would be up to a Member of the Council to make representations to the Presidency to ask that a matter like this be placed on the agenda so that a discussion can take place on the way forward and whether any changes should be introduced. At the moment I have not had that approach. If I did receive that approach then the matter would be given consideration. But at the moment there are no plans for any change in current regulations.
Mindful of what the Minister has said, and also of what Mr Hyland has said, Mr Cunningham gave a commitment to have this matter looked into in some detail at the Agricultural Ministers' Meeting. I should like to ask you, Sir, through your good offices, to see whether you could get it put on to the agenda, because this could be a very important sector for the creation of growth, both in employment and economic terms, and would actually stop jobs leaving the European Union. At the moment, unprocessed wool is being exported out of the Union.
I have to remind Mr Crowley that I am not here to represent the British government. I am here as a representative of the Council, as the President-in-Office. I have not had any approach from the British government on this matter. Were the members of the British government on the Council of Ministers to be approached by their colleagues in the Ministry of Agriculture, then they might give the matter some consideration. At the moment, as the President-in-Office of the Council, I have to repeat my original reply to the honourable Member's honourable friend.
I rise to make a political charge, that there seems to be absolutely no cooperation between the British Ministers, Ministers of State and Secretary of State. Mr Henderson came here last month and answered questions in relation to duty-free, and he was not aware of what the Deputy Prime Minister, John Prescott, had said in this House some time earlier. Maybe officials are advising him not to respond to me. I am making a political charge, and I expect a politician to respond to it.
I suggest that there should be more cooperation. The Minister of Agriculture, Fisheries and Food, Jack Cunningham, came here and gave some assurances, and the Minister for Europe is not even aware of it! I put it to you, Minister, through the Chair, that this Parliament has asked that proposals be put forward. Has the British Presidency now taken a decision to ignore the unanimous view of this House?
I have been brought up in the school of constitutions and rule books and recognition of one's responsibilities in that regard, and my responsibilities this afternoon are quite clear: I am responsible for reporting and accounting on behalf of the Council and not on behalf of the British government. It is in that context that my responses are made.
I did not say that I was not aware of a view which had been struck by my colleague on the Agricultural Council. What I said was that I had not been approached as a national representative, and that the Foreign Secretary had not been approached specifically to raise that issue at the Council at this time. That is a different matter.
I have to say, in passing, that I have also not had any approach from the Irish government on the Council suggestion that the Irish government would want this matter raised. It may be that the Irish government does indeed want the matter raised. If it does, I am sure it will approach me to have the matter discussed at the Council.
Question No 12 by Robin Teverson (H-0203/98)
Subject: 1999 European Parliament elections
Would the Council please state what action it is taking to ensure that ALL citizens of the European Union are democratically represented in the European Parliament following the next European elections in June 1999, especially citizens of Gibraltar?
The honourable Member is undoubtedly aware that Annex 2 of the Act of September 1976 concerning the election of representatives of the European Parliament by universal direct suffrage provides that the United Kingdom will apply the provisions of the Act only in respect of the United Kingdom, that is to say excluding Gibraltar.
Amendment would require the agreement of all Member States and ratification by all Member States. The 1976 Act was adopted on the basis of Article 138(3) of the European Community Treaty on the basis of a draft drawn up by the European Parliament which made no reference to the particular case of Gibraltar.
I thank the President-in-Office for his reply. I apologise that this question was not tabled last month. While I understand the legal basis of this, it is a fundamental principle that citizens of the European Union should be democratically represented within their institutions. I do not think anybody could disagree with that. And yet we have this anomaly which I do not believe occurs in other Member States. Their territories which are part of the European Union though not part of their main land masses are all represented here. It is highly regrettable that there is a difference for the citizens of Gibraltar.
Given that the President-in-Office drew a line between his position in the British Government and that of representing the Council, could I invite him, as President-in-Office, to invite the appropriate Member State to start to make appropriate amendments to make sure that all citizens are democratically represented here in Parliament?
I would say to the honourable Member that on this question we are all burdened with history. If the Council were to invite the Member State alluded to make representations on this matter, the Member State's judgment would be that it would be very difficult to make the necessary progress to achieve any real change.
Mr Henderson, thank you for your clear answer. Obviously, as President-in-Office of the Council, you are well aware that this is a problem which runs up against historical and political obstacles arising from the fact that, in the fullest and strictest sense, the territory of Gibraltar does not belong to the European Union, because it is a colony. The British government recognized that fact many years ago in an official communication to the United Nations, which has never been amended.
Therefore, I should imagine the President-in-Office of the Council knows perfectly well that until that situation changes, what he wants to achieve - doubtless with the best of intentions - will be impossible.
Gibraltar is actually an overseas territory and not a colony of the United Kingdom. That does not change the context of the reply which I originally gave to Parliament. I set out the legal position and some of the history. I have nothing further to add.
Mr President, Mr President-in-Office of the Council, in July 1997 an application was made in the House of Commons by representatives of both main parties examining the method of suffrage used at both national elections and European elections in Gibraltar. In response to a question which I asked a month ago, I was informed that this matter is still pending. I am not sure whether this is still the case or what the present situation is.
Am I right in assuming, on the basis of your comments and the legal basis you have just mentioned, that this question is probably invalid in the House of Commons anyway, since the point at issue is not itself legally feasible in practical terms. The second question which I should like to add relates to the matter of Gibraltar which - as you already know from the Treaty of Utrecht - is basically split into two parts, the matter of the rock and the matter of the isthmus. I would like to know how you regard the two parts.
I cannot see this is a matter for the Council. The question of the legal position of Gibraltar is something that is clearly designated and entrenched in law. If the honourable Member wishes to approach the British government, I am sure that they would be happy to take up some of the points that have been raised about procedure within the United Kingdom but it is not a matter for the Council.
Question No 13 by Sören Wibe (H-0204/98)
Subject: The situation in Algeria
Reports of fresh massacres in Algeria appear in the media every day. It is increasingly unclear who is behind all these acts of madness. Some people now suspect a number of different political figures of terrorizing the public. Suspicions have also been voiced that shady elements of the Algerian authorities are perpetrating acts of terror in order to maintain an unstable society for their own political ends. A European Parliament delegation visited Algeria in February 1998 and, in its conclusions, tended towards the view that the authorities are not to blame for the massacres.
What view does the Council take of such suspicions?
The Council has repeatedly reaffirmed its outright condemnation of those abhorrent acts of terrorism and indiscriminate violence. As the honourable Member will be aware a ministerial troika mission visited Algiers on 19-20 January 1998. The Council welcomed this visit as an effective expression not only of the deep concern of the European Union at the situation in Algeria but also of the strong sympathy of the peoples of the European Union with the suffering of the Algerian people.
The Council believes that there is no credible evidence to support the allegations of the involvement of the Algerian authorities in these massacres. The Council continues to press for greater openness, media access and transparency on the part of the Algerian government. This would improve international understanding of the situation. To this end the Council has also encouraged parliamentary exchanges. It hopes that such contacts will help strengthen democracy and the rule of law in Algeria. The recent visit of European Parliamentarians is an important step in the continuing dialogue between the European Union and Algeria.
I will try to be very brief. It is true that there is in fact no credible evidence either way, either against the authorities or against the Islamic groups, not least because the Algerian government refuses to agree to an international investigating commission. But is it not the case, Mr Henderson, that there are very credible indications from, amongst others, the former Prime Minister of Algeria and from Amnesty International, which suggest that there may be groups within the Algerian authorities which are behind these terrible massacres - as you call them - which happen daily? Perhaps you should not be so sure about who is guilty.
I recognise that the situation is not completely clear which is the point of sending the mission in the first place. It is hoped that there will be a further meeting between the Algerian Foreign Minister and the Presidency to try to examine the matters that the honourable Member has raised.
Thank you for your answers, Mr Henderson. We wish you a good journey.
Mr Posselt wishes to make a point of order.
Mr President, I am sorry. You have probably answered this question already. I had to attend the meeting of the EU-Czech Republic Joint Parliamentary Committee. That is why I am late. I simply wanted to ask why Question Time ended before 7.00 pm today. In principle, Question Time should run until 7.00 pm. I also wanted to ask whether it started on time.
First of all, I want to point out that Question Time started absolutely on time. When I took the Chair and we began questions to the Council it was 5.30 p.m. a time which is very characteristic of bullfighting, I might add. In an earlier discussion with Mr Henderson, he told me he had a very tight schedule and suggested we should start ten minutes early, so he could catch his plane. I did not think it would be possible to start ten minutes early, so I suggested taking the last question at 6.50 p.m. Well, things did not turn out like that. I failed to keep my promise strictly, and we have finished four minutes later than I promised Mr Henderson. I hope those four minutes will not make him miss his plane, and I hope Mr Posselt will understand that there are times when we need to be flexible, in view of the travel problems we all experience when we visit this beautiful and hospitable city of Strasbourg.
Since the time allocated to questions to the Council has now expired, Questions Nos 14 to 40 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 6.59 p.m. and resumed at 9.00 p.m.)
Demographic report 1997
The next item is the report (A4-0056/98) by Mr Cabezón Alonso, on behalf of the Commitee on Employment and Social Affairs, on the Commission demographic report 1997 (COM(97)0361 - C4-0505/97).
Mr President, as the 1997 Commission demographic report showed, the EU's population pyramid is changing and we must be prepared for the consequences it may entail.
Since 1975, population growth has been slowing down while at the same time the European Union's population is growing older. Other trends are becoming apparent: young people are studying and training for longer periods and, in general, people are taking earlier retirement.
If current trends continue, the population structure of the European Union will develop as follows over the coming 30 years: the over-60 age group will increase by 50 %; the number of adults aged between 20 and 59 will fall by 6 %; and the number of young people aged between 0 and 19 will fall by 11 %. These trends were also evident in other demographic reports previously approved by Parliament.
This information means that we must consider certain consequences that are already evident and which are detailed in the report we are discussing today.
Current demographic trends are having and will have effects on the funding and organization of social protection. The number of pensioners is rising, an increasing proportion of the budget is spent on pensions, health care costs are growing - due to the increase in the population protected and higher life expectancy -, and the greater dependency of elderly people is giving rise to higher social expenditure.
We must modernize the management systems of current levels of public social protection to ensure that they work to the advantage of competitiveness and employment. It is also important to separate the sources from which benefits under public social protection systems are financed, whether they are universal benefits or those which are to be paid out of contributions from employers and workers. The demographic changes taking place will not in themselves resolve the employment problems, but they will have effects on the job market.
To protect and preserve the welfare society, the so-called European social model, we must maintain economic growth, increase productivity and improve employment. The balance of the population of working age over the past 20 years is going to shift in the future and it will therefore be necessary to expand the participation of women in the labour market, since many of them still do not work.
The foreseeable increase in the number of older workers of working age, that is, between 50 and 64, will make it necessary to adjust working conditions, adapt the content and form of vocational training, and, generally, adapt legislation and taxation to the new conditions. These new conditions are being debated today and will call for constant responses; the basic elements they will involve will be the share or balance of responsibilities and family, professional and educational arrangements.
The new conditions, Mr President, must not be obstacles or barriers to paid employment; nor must they be a disadvantage in terms of social protection for those trying to meet the new conditions and the new family and social needs. These population trends may give rise to regional disparities, which will have an impact on the labour market, housing, health, and care policies as well as on the environment as a result of greater rural depopulation. These regional trends must be monitored but there is no doubt that they are certainly evident at the moment.
We must also consider the demographic situation in the applicant countries, those countries which want to join the European Union. Their situation, the new trends, will be used as reference in the negotiating processes with these countries, particularly as regards the active population, unemployment, levels of social protection, mobility trends, and so on.
Possible increases in migratory flows from the applicant states to the present Member States of the European Union will increase the pressure on social protection systems in both the current Member States and the applicant countries.
Current demographic trends in the European Union are also going to have an impact on the definition of new active employment policies - what they will entail and who they will affect -, on public spending on social protection, on the management of employment and training, on family allowances and on the internal cohesion and balance of our businesses.
In the debate on this report in the Committee on Employment and Social Affairs, I, as rapporteur, accepted for the most part the amendments tabled by our colleagues from the other political groups, the Group of the European People's Party, the Confederal Group of the European United Left - Nordic Green Left, the Group of the European Liberal Democrat and Reform Party, etcetera. I also took up the recommendations of the Committee on Women's Rights. In any case, I wanted this report to include the opinions and suggestions of as many of the members of the Committee on Employment and Social Affairs as possible and, in fact, the report was approved in committee with only one abstention.
When voting on this report, I believe we should not accept the amendments tabled by the Group of Independents for a Europe of Nations (Coordination Group), since all the amendments they tabled concerned an area that was not discussed in the Committee on Employment and Social Affairs and, therefore, we could not set out our position in this respect. I believe personally, as rapporteur, that the House should reject these amendments.
Mr President, I would like to end by thanking all the members of the Committee on Employment and Social Affairs who helped to draw up this report, and I hope that it will receive the full support of the House.
Mr President, I would like to start by congratulating Mr Alonso on his excellent report and to thank him and the Committee on Employment and Social Affairs for the fact that they included, in the final text, the opinion of the Committee on Women's Rights.
It is not necessary to emphasize how important the demographic problem in Europe is. The population is getting older and women are called upon to pay the heavy price. Our committee, in its conclusions, insisted on the fact that women are bearing an even greater burden with the care of dependents, usually without reward and social security and at the same time are constantly distancing themselves from the labour market. We asked the Commission and the Member States to target men and women equally when they promote measures to combine family and professional life, and to ensure the possibility of training and reinsertion into work for those - usually women - who are forced, for the reasons given above, to interrupt their professional life.
Above and beyond that, there is the danger that, if specific measures are not taken, women will be further discriminated against, through increasingly individualized superannuation systems which are basically not optional.
The European Union is preparing itself for an important new enlargement to include the countries of central and eastern Europe, which will have repercussions for our demographic map. It is significant that the final report makes reference to infant mortality and that the Commission is called upon to provide data, according to sex, on the demographic developments in the accession countries. The next century will see a Europe where the increased average life expectancy also has its problems, particularly among women rather men, apart from its positive aspect. A fourth generation, older and more dependent, is taking shape and it consists mostly of women. For this reason, the future role of active women in European society must be safeguarded and must be reinforced with equal value given to obligations and rights, both in the workplace and in the family. Only in this way can the demographic problem be combated effectively, and only in this spirit can the Commission act and can we support our positions.
Mr President, I would like to congratulate the rapporteur on a very good report and to refer to a growing problem within the European Union, that is, the demographic trends and the fact that people are living longer. These trends present a very strong economic challenge to the European Union, particularly as we are coming up to the new millennium.
As Mr Cabezón highlights in his report, increasing longevity, allied to declining fertility of younger generations, has resulted in a growing number of older people in our society compared with those who are still working or economically active. Currently, within the European Union there are 48 million people over 65, 20 million of whom are over 75, so that gives some indication of the problem. At the turn of the century that group will represent one fifth of the European Union's population. Indeed, by the year 2020 it will be one quarter of the European Union's population.
If we turn to my own country, Scotland, the figures show a similar trend. In 1996, 20.18 % of the population were over 58. By 2006, ten years later, this will rise to 24.6 % and by 2036 it will rise to 31 % - almost a third. So that is an indication of the trends; these figures are not just statistics, ladies and gentlemen, they represent significant challenges for us as policy-makers. We must adapt to these circumstances. We must equip European society for this. We must ensure economic security for older people in the face of growing social costs. We must ensure that older people remain integrated in society and that solidarity between the generations is promoted and older people are assured dignity and non-discrimination in their twilight years.
In Scotland and throughout most of the EU, older people face a serious threat of economic insecurity and growing inequality. However, until a few years ago, out of all the European governments only the UK's own last government had decided to cut the level of maintenance to senior citizens. I am pleased to say that within the European Union the British Conservative government was the exception. However, since the election last May we have had a change in climate, a change of environment, and we have had measures which help the elderly. We have had, for example, a halving of the VAT rate on fuel. We have had additional assistance and practical measures taken to help the elderly population.
Across Europe, not just in the United Kingdom and not just in Scotland, all governments are facing a challenge. We must introduce policies which recognize the fact that our people are getting older. The demographic trends are such that there are fewer people in the younger age range and more in the older age range and we must look at these changes. I am very glad to tell the Members present tonight that we have got the proposals for a pensioners' assembly. In October of this year, we will be putting forward the Social Affairs Committee's points of view, this Parliament's points of view on this trend, to make recommendations to the United Nations for the Year of the Elderly.
Madam President, Madam Commissioner, ladies and gentlemen, I would like to start by thanking the rapporteur, Mr Cabezón, for his cooperation, and by congratulating him on his report. When we look at the Commission's demographic report we have to note that, contrary to the two previous reports, the European Commission does not confine itself to the Union, but also pays attention to central and eastern European countries; quite rightly, because a significant proportion of the people from these countries who are to become citizens of the European Union have already been born.
It is clear that up until the year 2015, Poland and Slovakia will see a modest increase in both the total population and the working population, but it will be lower than that of the EU. Nations such as the Czech Republic, Hungary, Romania and Bulgaria will even experience a decrease. Low fertility rates and high death rates, along with considerable migration, are all responsible for the population remaining at a standstill, or for it falling. Explanations for a number of related phenomena, such as child mortality in Romania, the gap between rural and urban areas and differences between the sexes are missing. These phenomena will exert a major influence over the success or failure of enlargement. The Group of the European People's Party is therefore pleased that many of our amendments to this effect have been included in Mr Cabezón's motion for a resolution.
A second innovation in this report is the interest devoted to the interregional dimension. It concerns relevant social and economic indicators of remarkable variances between regions or of differences between the Member States. In countries such as Belgium, Germany, Italy and Spain the intranational differences are not without significance. Population growth is irregular, but in many regions appears to be evaporating towards the year 2015. Ageing will be responsible for an increasing divergence in age structure towards 2015. The fall in the population of working age will start as early as 2000 in certain regions, and in others not until after 2010. This will lead to a decrease in the labour force, and to an increasing desire for geographic mobility. The working population will age almost everywhere, but not at the same time, and not gradually. This will in any case lead to a distinct need for permanent education, and the continuous training of largely elderly workers. I note that my proposals regarding research into the labour market, the promotion of mobility, cross-border vocational training and so on, have all been accepted.
Mr President, ladies and gentlemen, I believe a few additional themes were to be discussed here, but there is insufficient time. I would like to draw the rapporteur's attention to one further amendment I submitted concerning recital U. But all in all we are pleased with this report, and I would like to congratulate the rapporteur once more.
Mr President, I would like to put on record my thanks to the rapporteur for a brilliant report and also to the draftsperson from the Committee on Women's Rights for her input.
The question of the changes which will take place over the next few years concerning the age profile in the European Union and the effect that will have is something which is concentrating all of our minds, not only because of the purely economic aspects - how we can pay the old age pension for people who are over 65 years of age, how we can have a new breed of workers entering the labour market to ensure that they pay enough social security etcetera - but there is also the great question of how we care for those who are elderly. My colleague, Mr McMahon, has already pointed out that because of better health care and because of longevity the number of people over 75 years of age living within the European Union requiring more personal care and attention has risen.
I would ask the rapporteur, if possible, to take on board an idea which I put forward in this House two years ago and am still trying to get support for, which is a charter of carers' rights. They are a new breed of people who are mainly women, caring for elderly and disabled relatives on a continuous basis with no recognition for the work which they put in; with no recognition of the savings which they make for the community in which they live; with no recognition of the contribution they are making to social solidarity by maintaining people within the home as much as possible.
On top of that we have the question of how our policies of today are going to cope in 10 to 15 years' time, when this population gets older. Will we have to reverse our decision on a shorter working week? Will we have to reverse our decisions with regard to making people retire earlier from work? These are questions that Members have already touched on.
Finally, there is the question of rural depopulation. We have now ended up with a scenario whereby in vast areas of the European Union there are populations where the average age is 50 to 56 because young people have left, migrating to larger urban areas. This is having a huge knock-on effect. Members should remember this when we are voting on the budget this year for the Cork Declaration to ensure we can encourage industry and people to come back to rural areas.
Madam President, Madam Commissioner, the rapporteur cooperated well with this Parliament and has taken on board the most important issues from all groups. We have an inclusive report before us, and I hope the European Commission will take serious note of it. Last year I had the pleasure of being rapporteur on a similar subject, and I think it is terribly important that we continue to draw attention to this issue.
The world population is not decreasing, but what we have to note is that, demographically speaking, Europe's importance in the world is diminishing. In addition, it has already been noted by other speakers that we are ageing and that the number of young people is decreasing. How should we deal with this? I do not think we should invoke woe upon ourselves; instead, we should modernize. I will mention a few examples. Modernizing care for the elderly can save a great deal of money. The demographic data and studies indicate that as the population's age is shifting, so too are the costs. People who get older do not necessarily require more care. There is also a tremendous potential amongst these elderly people which we could use on all sides.
This brings me to another point, namely the labour market. We have had a long tradition of retiring at an increasingly earlier age, and it is highly debatable whether we should not move towards making the retirement age more flexible in those places where we are living longer, and whether we should incorporate this into our annual report on employment, for instance. The same goes for pensions. If we are prepared to look together for creative solutions, then it might well be very possible to keep pensions affordable throughout Europe. However, we cannot walk away from the facts; we will have to incorporate them. That is why I believe that the demographic data should be included in the annual report on employment, and that the solutions which are created for the Member States should continue to be discussed in the form of benchmarking. For the rest, the report contains a number of excellent recommendations. I think that we will go along with the rapporteur's recommendations in the way in which we vote.
Mr President, Commissioner, Europe's hair is fast turning silver-grey, as we can see. Mr Cabezón Alonso quite rightly draws attention in his splendid report to the fact that an ageing European population requires a change in the way the labour market operates, to meet the needs of older people more adequately.
In the coming years employers will have to radically alter their attitude towards the elderly and the ageing. At a time when the young are not coming into the job market in quite the way they did before, it is necessary to start paying attention to the work skills and fitness of older employees in a whole new manner. It is especially important to try to maintain levels of fitness for work in a preventive way, and not wait until illness or injury has occurred.
The varying strengths and weaknesses of people at different ages should be part of the equation when work is being planned. Good planning does not merely mean good ergonomics, but also work organization, for example, planning working hours - working time - so that it fits in with the needs of the older person. In Finland we have developed the notion of "age management' , which means taking age differences in the staff into account when managing work.
Nowadays fitness for work is becoming more and more a matter of psychological well-being and feeling happy at work. This requires job development, so that older staff can see that their skills are valued, can be enrolled in further training programmes, and can have a say in their working environment. It is vital that they are kept up to date with changes in their role, and that their opinion is heard.
Obviously, older workers also need training. We must be particularly on the look-out to see that new technology in the workplace will not displace older staff. They will learn to use the new technology too as long as hands-on training is provided for them. Whereas computers are something every young person is familiar with from childhood, older people often have prejudices about them and underrate their ability to use them.
The knowledge and experience that older workers have can be a priceless resource for companies. Applying age management to a job, which entails taking heed of the individual needs of all staff, means a job that will benefit all, and not just older workers. Productivity and efficiency are also at their best in such cases.
Unfortunately, Mr Crowley is not here, but I could tell him about the Finnish family care compensation scheme, which makes it possible to get compensation while at home caring for someone in his/her family.
Mr President, I would also like to congratulate the rapporteur on his report which raises many important aspects of what we should think about and how we should act when we analyse the population development in the period up to 2015.
We know that the number of elderly is going to increase, and that the working population is going to decline, which means that there are going to be great strains on our social welfare system. We must, of course, be very creative when we try to reduce costs. I agree with much of what my Finnish colleague said in this respect.
I would like to point out some things which we must especially consider when we design these new systems, including social security. Those who have borne responsibility for the family, those who have cared for children and the elderly, should not be punished through poorer social benefits. Instead, we should consider doing what a number of countries have already done, which is to include housework as pensionable work.
Mr President, "most of the countries of Europe are in the process of committing suicide without even knowing it, because of demographics' . These are strong words, a quotation from our former Prime Minister, Michel Rocard, at the time of the first Conference on the Family in France, in 1981.
We are in the process of realizing this, as can be seen from the work of the Commission and that of a number of colleagues over the years, including the reports we have in front of us today. I would like to go further in encouraging this realization. I do not believe in the inevitability of such a substantial demographic decline or in the inevitable ageing of the European population. I do not say this without reason but because I have met an enormous number of women, couples and young people in the lead-up to the Cairo and Beijing Conferences. Mrs Gisserot, in her well-researched report regarding the situation of women in France prior to the Beijing Conference, which you are aware of, Madam Commissioner, notes with scientific honesty that French women and couples - and I think it is the same in other countries - demonstrate a greater desire than is reflected in reality to have a child, in particular a third child. It seems that there is a real desire there which is becoming apparent and which is perhaps something new.
Of course, policies must never be imposed in either a pro or an anti-procreation direction, and this is not at all my intention, but I do believe that there is a serious responsibility to make citizens' choices possible, in particular when it concerns a desire such as this.
There have been indications from a number of my colleagues, which are perhaps not sufficiently highlighted in your report, Mr Cabezón Alonso, but which are present in your text, Mrs Daskalaki, as well as in the previous speech, which take up what was very clearly stated by a number of experts, including economists, at the International Conference in Beijing, and in particular at the World Summit for Social Development in Copenhagen. We need to rediscover the meaning of the importance of children and the family once more, including their importance on an economic level. Children are the wealth of a nation, in terms of their value, their love of life, their culture, their ideals, but also in terms of their economic value to a country. Perhaps this has been somewhat forgotten. "The only wealth is mankind' , as Jean Bodin said.
We are rightly tied to the European social model, even though social policies in all of our countries cost a great deal of money. But is it not time, whilst totally respecting the choice of couples and families - let me repeat that I am in no way in favour of any kind of pressure - to realize that a family policy would be infinitely more economic from all points of view and that we would avoid a great deal of social expenditure further down the line?
Real consideration must be given to the unpaid work a mother does. Mothers have always worked. We must not set those who work against those who do not work - I do not like these expressions. Up until the advent of urbanization women had always worked, in the fields, in crafts, but alongside bringing up their children. This was done at the same place, at the same time.
Today we are faced with different challenges. We must weigh them up, but I believe that some creativity is possible so that Europe can once again find vitality on all levels. That would mean that Europe would also become more generous, more capable - why not - of making not only material aid available to the developing world but also young people, young men and women willing to go for a period of their life, to offer the skills they have acquired in their own country. I believe it is possible to find the meaning of a more generous Europe once again.
Mrs Scillier, I was really afraid that, by allowing Mr McMahon to exceed his time, there would be a problem. Now, we are all suffering!.
Mr President, every year Parliament receives a report on the demographic situation in the Union. It is right and proper that population development should be a matter for constant observation, since the policy directions of the future depend on the recognition of current population trends.
Not for the first time, the report points to the gradual increase in the percentage of elderly people in our population. The measures proposed to counter this trend are well known. We also know that the pension and health systems need to be adapted accordingly. At the same time, however, we know that the decreasing number of contributors, the increase in expenditure on public health systems and the tightening of budgets in response to the convergence criteria are difficult to reconcile.
But the longer these problems remain unsolved, the more difficult they become and, above all, the more difficult they are to finance. We must ask ourselves, therefore, whether this is the right approach to finding a solution, given that the inequality between supply and demand in the regional labour markets is to be balanced by means of initiatives to facilitate migration. My ideas are based on a model of society which places the family at the centre of things and does not therefore see the solution to diminishing birth rates in an increased influx of migrants.
Mr President, may I begin by extending my warmest thanks to the rapporteur for this demographic report 1997, and in particular for his commitment to the social market economy, which is not something which can be taken for granted. Mr President, with your permission I should also like to take this opportunity to wish the rapporteur, whose birthday was on Monday, belated but nonetheless many happy returns.
Reading this report, one is automatically struck by the idea that the situation of the elderly in Europe is similar to that of the small- and medium-sized businesses. A great deal has already been acknowledged about them, much has been said, much has been demanded, but there is little to show by way of concrete results. It seems to me that the same thing could be said of the elderly. It is true that working age population will continue to decrease due to the slowing-down of population growth. That will lead to, in fact it is already leading to, higher social costs.
The question of financing is a difficult one to answer. Various solutions are being considered, none of them ideal. The effects on the labour market remain. Neither the elderly nor employers seem particularly keen to take up the option of a gradual transition into retirement. A switch to voluntary work, taken in isolation at least, has also failed to provide a solution. It is unfortunate that at times there is no demand for the elderly to pass on their experience to younger people.
Women - and here the Committee on Women's Rights is quite right - find themselves in something of a "sandwich' situation. First they go out to work, then they want children. This is initially put off because they are working and then later when they are looking after their own children, they also find themselves busy with other caring responsibilities, and so it goes on. This raises the question of the compatibility of domestic responsibilities and professional activities for men and women. We need simply to ensure that in future family work is more highly valued. To date only two steps have been taken in this direction, whichever countries one looks at. One is child care and the other is child care leave. We will have to continue down one or other of these routes sooner or later if we do not want to see social policy floundering in the European market economy.
Mr President, I would like to begin by thanking Mr Cabezón Alonso who accepted practically all our amendments in the Committee on Employment and Social Affairs. This should mean that tomorrow there will be no problems in approving his report. As he rightly pointed out at the beginning of his speech, within 30 years more than 50 % of the population will be over 60 years old, while there will be a constant reduction in the number of young people. This will have worrying effects on social spending on the elderly, as well as on the role the elderly play.
After retirement, the role that the elderly play in society must be very important. In a "Senior Citizens' Parliament' held in Luxembourg, one of the main concerns was that their knowledge and experience was not given sufficient recognition and that the community should exploit this experience and learning for the benefit of society.
This demographic change will also affect women, firstly, since we tend to think - and we often hear this in the House - that women should continue to take care of elderly people, dependents and non-dependents, as well as children in the home. Naturally, the alternative - as has been stated many times in Parliament, and particularly in the Committee on Women's Rights - would be to share the workload in and outside the house. This would be better for the whole of society. Women have longer life expectancy and earn the lowest wages; widows only receive a partial pension; elderly women usually have lower pensions. This is an additional problem which must be considered. In conclusion, Mr President, I agree with some of the points set out in the Cabezón Alonso report, and I would like to mention three of them.
Firstly, real social cohesion should also involve further convergence. We concern ourselves too much with the indices of economic convergence, and not enough with the indices of social convergence. The rapporteur recognizes this in one of his paragraphs.
Secondly, I share the rapporteur's concern because in Europe many early retirements do not involve replacement contractual arrangements, and I can say this as someone who lives in a region, Asturias, which has lost more than 12 000 direct jobs without any hope of these jobs being filled again by young people.
Thirdly, one of the fundamental aspects of facing up to demographic changes is the definitive and constant creation of employment; without sufficient jobs and without contributions, there will be little chance of meeting the social spending requirements that this demographic change will entail.
Mr President, it has already been said that there has been a tremendous increase in the number of very elderly people in the European Union, with a reduction in the working population and an even greater reduction in the number of young people under 20.
All this means, among other things, that we have a time bomb in our social security systems. Fewer and fewer working people are supporting more and more pensioners. What must we do? I would like to discuss three key issues.
First, we must move towards a liberalized social security system. There must be increased participation of the private sector, increased personal responsibility of the insured person for the amount of their pension, and increased capitalization of the current system of redistribution among the generations, which, under today's conditions, does not seem to be a very efficient solution.
Second, concerted measures need to be taken to combat unemployment among the young, since only in this way will we have an increasing number of insured people. How can this happen? It can happen through measures to promote flexibility in the labour market, measures to promote professional training and retraining and measures to encourage entrepreneurship among the young.
Third, we must at the same time promote a policy to increase the birthrate. This must be done at two levels. Firstly as regards attitude, and perhaps here we need a large promotional campaign in all Member States of the European Union, and secondly in terms of basic financial assistance. This problem is very serious and a national crusade may be needed in all Member States.
I promise on my part that in future I personally will do what I can to help find a solution to the demographic problem.
Mr President, ladies and gentlemen, may I say how pleased I am that this important issue is being discussed. I would particularly like to thank the rapporteur, Mr Cabezón Alonso, for his excellent work.
This year's report on the demographic situation of the Union concentrates on three specific areas of action: the labour market, regional disparities and the challenges faced by the candidates for accession.
Let me first of all reiterate what the report says with regard to the problem of the labour market. In ten years' time, the babyboom generation will have reached retirement age. From then on, the size of the active population will show a steady decline and we will witness a rapid growth in the number of older workers. We are able to plan for this and we should do so. In particular, we must adopt new approaches to issues relating to this link between age and the job market. We must fight against all discriminatory practices which are based on age and encourage companies to take greater account of the consequences of these demographic tendencies. We must adopt new approaches to the way in which work is organized, with the aim of improving the employability, productivity and motivation of older workers. It is precisely our inability to take into account the age dimension in our concept of jobs and the work place that has led to the growing tendency to lay off older workers in recent years.
Defining an active strategy on the issue of ageing assumes, as an essential component, a greater awareness and the promotion of better practice in this area. However, policies which aim at maintaining the incorporation of ageing workers into the job market cannot be successful if the qualifications and skills of these people are not adapted to the demands of employers' requirements for workers. We must put adequate policies in place to improve the employability of the ageing labour force. For this, life-long learning structures in order to guarantee each worker the possibility of adapting and updating his or her skills, according to developments in the labour market.
The issue of gender also deserves particular attention. We are all aware of the importance of this when considering demographic tendencies. The report reveals that, over the next fifteen years, women will become the most important source of growth in labour supply. The integration of this aspect into both general and specific policies must be strengthened.
The perspective of women's growing participation in the labour market also raises the question of the reconciliation of family and professional life. Despite the progress made in recent years, for many women the birth of a child leads to a cessation of work outside the home or, in certain cases, to alternative part-time employment. For different reasons, as much to do with the availability of child care services as cultural factors, this change is sometimes a permanent one.
All over Europe, there is significant progress in women's sharing of bread-winning responsibilities in the home. However, there are few signs that men are progressively taking their share of family responsibilities. Consequently, there is a risk that the ageing of society could increase the care burden on women in terms of looking after dependants, and this, in turn, could impose constraints on their increasing presence in economic and social life.
In its second part, the report concentrates on the regional dimension. It shows that the impact of demographic changes varies considerably from one region to another. The risk of regional polarization is an important challenge for the political decisionmakers. The regional dimension of these changes could jeopardize overall performance at national, and even European level.
Finally, the report sets out the current situation in the twelve candidates for accession. These countries also have an ageing population against a background of even greater social and economic change. They have to face a complex and challenging set of problems, made even more difficult as a result of the sharp differences between urban and rural areas, for instance.
For the Commission and Parliament, demographic changes represent a serious challenge. Your motion for a resolution highlights a certain number of strategic areas, including participation in the labour market, regional disparities and the development of family structures. The Commission will go into more detail in the analysis of your resolution, although I must say that we are already working on a number of the issues raised.
I thank the rapporteur, as well as the House, for this report. It seems that we are all moving in the same direction.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
European Training Foundation
The next item is the report (A4-0032/98) by Mrs Boogerd-Quaak, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Regulation amending for the second time Regulation (EEC) No 1360/90 establishing a European Training Foundation (COM(97)0177 - C4-0261/97-97/0126(CNS)).
Madam President, Madam Commissioner, ladies and gentlemen, the report on the European Training Foundation which we are discussing tonight, dovetails perfectly with the problem we discussed this morning on the basis of the Oostlander report on assistance to applicant countries in central and eastern Europe. In this context I am convinced that the Foundation will be able to make a considerable contribution to the development of education and training programmes in the new Member States. This is the most important political message in my report.
To my mind, the Foundation is one of the most perfect instruments within the European Union's accession strategy, and should be utilized more. Cooperation in the field of vocational training is of strategic importance. Education and training in central and eastern European countries form the basis for social integration, lasting development and successful processes of economic transformation. This way these countries will be able to quickly take over the acquis communautaire . The external evaluation of the first three years, commissioned by the European Commission, shows that the Foundation concentrated too much on managing programmes and too little on policy advice. This must change in the short term. The Foundation must be given a more clearly defined role in the accession strategy on the partner countries from central and eastern Europe. In order to achieve this, the role of the Foundation as contact centre should be strengthened by intensifying the contacts with the partner countries. In practical terms this means that the Foundation should be involved in the implementation of the accession partnerships. To support this view I tabled Amendments Nos 1, 2, 3, 6, 7, and 8, and I hope that the Commission will implement the spirit of these amendments. At the same time I expect the Commission to clarify the situation with regard to the division of roles between the Foundation and the relevant Commission services, in particular DG XII and DG IA.
There is still a lack of clarity over the Foundation's role in the preparatory stage of PHARE/TACIS measures in the field of vocational training. As I have stated in my report, I believe the written contributions the Foundation is submitting at the request of the Commission to be unsatisfactory. The Foundation and the Commission should jointly draft a job description. General guidelines for policy as submitted by the Commission are fine as long as they are imposed unilaterally. One of my amendments tries to restore balance on that point between the two parties.
Ladies and gentlemen, Madam Commissioner, numerous applications for partnerships in sectors such as environment, health care, telecommunication, not to mention government, are waiting to be carried out. This is only possible if we handle the Foundation very carefully, and allow it to fulfil the role it is designed for. That is why, in my report, I am asking the Commission to submit a report before 1 July 1998 on the financial consequences of the modified regulation on the activities of the Foundation. This will become all the more important now that the Foundation's activities are extended to include the MEDA countries. Education and training plays an important part in these countries too, in areas such as the economy, the environment, and the strengthening of democracy.
Ladies and gentlemen, if we take each other seriously, and if we take the Foundation seriously then we will have to recognize the financial consequences of this seriously. One issue which is important for me, however, is to determine the extent to which the Commission intends to adopt Parliament's view of the Foundation now that the Council has already taken a decision on it. I am not only referring to the amendments mentioned, but also the amendments I tabled with respect to the internal organization of the Foundation, including an improvement in the representativeness of the advisory forum and the guarantee of the Foundation's independence. I hope Madam Commissioner will be able to give a hopeful reply to this tonight, because, in themselves, the Council decisions did not differ all that much from what we as Parliament want, and that can be taken up very well by the European Commission.
To conclude, I would like to call on the Member States to play a more active role in the work of the Foundation. In future I believe that the job of the national observatories could be filled by the ministries of the partner countries, so that a larger budget for investments and qualification measures for vocational training would become available. Europe should not be the only party undertaking this responsibility as far as implementation and funding is concerned. I thought this was a matter which might be difficult to debate, but at a mini symposium in my country which I had organized, it turned out that the Dutch Ministry of Education thought this was a view which could at least be discussed.
Mr President, ladies and gentlemen, I would like to thank Johanna Boogerd-Quaak for the excellent work she has done on this report. It may appear a very technical report but it covers some important issues and was unanimously agreed by the committee. Johanna was generous enough to accept the amendments that came from the Socialist Group and although we recognize that it is late in coming to Parliament, we think that many of the proposals that are set out in this report can be acted on by the Commission in conjunction with the Foundation and without reference to the Council which I know has already met and considered this issue.
I would like to outline some of the areas which we in the Committee on Employment and Social Affairs felt were very important. We thought it was essential that we and the Commission should recognize the importance of the Foundation for vocational training, not just to support the market economies of the emerging democracies but also to strengthen democracy and respect for human rights and equal opportunities and for those strands to be present throughout the PHARE and TACIS programmes. We see the Foundation playing a role in that.
Secondly, we thought it was very important that a mission statement should be established that set out clearly the aims and objectives of the Foundation. Thirdly, there should be an agreement on a three-year rolling programme and an annual work programme which should be done jointly between the Commission and the Foundation. We also believe it is vital that there is a monitoring and evaluation procedure that will take into account the extent to which the Foundation has achieved the aims and objectives that are set out for it and has carried out the annual and three-year rolling programmes.
It is vital that the work of this Foundation is monitored, that there are clear guidelines and that it has a wider remit than the narrow market economy. We want to ensure that issues such as non-discrimination and equal opportunities are built into the programmes for education and training in the new democracies. Our committee has seriously considered how the Foundation can play a significant and valuable role in meeting the vocational training needs of the new democracies in Europe and our proposals are aimed at careful planning and the need for monitoring. We are relying on the Commission to implement these proposals and to report regularly to Parliament.
Mr President, I would like to join in with those who have congratulated Mrs Boogerd-Quaak. I believe she has absorbed this important, yet technical subject well. Along with her, I am very curious as to what the Commissioner has to say to our amendments, because this is how we discover its judgement.
I believe we should say the Foundation has had a short but successful history. The aim of the Foundation was to help central and eastern European countries in their efforts to restructure their systems for vocational training. In the beginning, it involved the countries which came under the PHARE programme, then the TACIS countries joined, and now the road is paved for the MEDA countries. This programme is all the more important because, whilst the central and eastern European states are undergoing a transformation, it is the people who experience the workings of the market first. This kind of cooperation is therefore extremely important. It is a well known fact that education also instructs people in the way they think. By giving them the basic elements, we can show them that the market economy is not an isolated entity, whilst at the same time sharing with them the perception that the market economy is also subject to preconditions. In this way young people in central and eastern Europe will be able to familiarize themselves with the market economy as created in Western Europe. The transition from a centralist economy to a market economy comes down to a question of supply and demand. Again, establishing a new society comes down to making a choice; a choice between the Anglo-Saxon model, the United States model, or the European model. For a stable democracy, the social dimension, wholly imbued in the European thinking, will need to be given due emphasis. That is why the Foundation in Turin will have to accord it due significance. For the new managers who will become acquainted with the social dimension in particular, support within a new economic order will be important. That is why the amendment should mention the social dimension, alongside human rights and equal opportunities, as an integral part of the package the Foundation will have to promote in Turin. The Foundation has developed itself successfully amidst the significant problems involved in a foundation, and which are, after all, entirely typical to this community.
As rapporteur on the budget I have been able to see that the financial resources have been spent appropriately. The fact that the Foundation is to extend its activities to include the MEDA countries is extremely sensible in this context. It is true that the MEDA countries' problems cannot be compared exactly with those of the PHARE and TACIS countries, but the expertise which has been built up must not be lost, and must not be confined to these countries. That is why, Mr President, this Foundation is a very good thing, and that is why I believe we will be able to continue along the path we have taken with these amendments.
Mr President, the European Training Foundation, which has had its headquarters in Turin since 1995, is one of the best examples of how the Community institutions can contribute towards growth in the job market through its objectives, which are both economic and social.
It seems as though the main objectives of the Foundation, which was set up only three years ago during an uneasy time in the development of the Community, are within reach and have already been partly fulfilled: to provide assistance for the beneficiary countries, to check the efficacy of assistance provided for training, to spread information and promote exchanges of experience and, finally, to encourage joint ventures aimed at providing assistance for information.
Several corrections are now requested, following an initial analysis of the work, aimed, among other things, at extending the mandate of the Foundation with a view to putting itself in a better position to involve the new Community partners, particularly the Mediterranean partners. We therefore agree with the proposals made by the rapporteur, whom we thank for her work, which are aimed at providing greater consistency with the political priorities of the Union, and therefore fuller cooperation with CEDEFOP (European Centre for the Development of Vocational Training) and the resulting strengthening of the financial means, in view of the new role the Turin Foundation will hold.
Finally, we call on the Commission, which was so far-sighted and timely in setting up the Foundation at the time, to take into account the obligations to provide vocational training in view of the participation of the MEDA countries in the Mediterranean area, to improve the activities and the objectives of the Foundation. These choices also pass through a renewal of the trust and independence granted to the Foundation and its Director and operating deadlines planned for five-year periods. Vocational training is a fundamental means of revitalizing the entire labour market.
Mr President, I too congratulate Johanna on her very good report. It is very appropriate that we should be discussing this tonight because tomorrow of course the conference on enlargement of the European Union begins in London and the key role of training in preparation for enlargement is very important.
I am a little sceptical sometimes of European foundations in European institutes and I have visited a few in my time. I always like to see them properly monitored and evaluated. I am glad that this is being done in this case and I hope they respond to some of the external evaluations and the Commission evaluation. Speaking on behalf of the Green group in particular, I would like obviously to stress the importance of training in environmental management and monitoring given the environmental problems of central and eastern European countries. Secondly, the question of developing a civic culture for nongovernmental organizations is very important. Specific training programmes and expertise in that area as well would help in the report.
Naturally, I too would like to congratulate and thank the rapporteur, who has accustomed us to her way of working, on a subject that has proved to be much more difficult than it at first appeared.
This is a report which has finally achieved unanimity in the Committee on Employment and Social Affairs. It is a report which, in my opinion, is accompanied by an extremely important and substantiated explanatory statement, which sheds a great deal of light on the issue.
Of course I too would like to refer to the coincidence - though I am not sure if it is sheer coincidence - that we are debating it after this morning's debate on the prospects, realization and implementation of enlargement, and on the very eve of and just a few hours, in fact, before the official opening of the European Summit. Please allow me, Mrs Cresson, to put these days, on which we are debating the Europe of learning, into a more general framework into which, I believe, today's debate should go, since we are of course talking about partners of the European Union and about events surrounding the European Union.
I believe that this report succeeds in complementing, improving, correcting and adding to the work of this Foundation. The amendments do indeed complement a second generation foundation which was only created in 1995 and which, in a short time, has demonstrated the value of its creation and of its work.
I wish to refer to the viewpoint in Amendment No 2, tabled by the rapporteur, which I believe gives a new dynamism to this Foundation, while closely linking its operation, beyond the value of professional training in practice, which is well known, to its participation in strengthening democratic institutions, "the social dimension, respect for human rights and equal opportunities' .
I also wish to mention a special point, which the rapporteur touches on and which we have often debated in the Committee on Employment and Social Affairs: the need for cooperation with CEDEFOP, the foundation for the promotion of professional training. I believe that this is extremely important and that this cooperation may proceed even more constructively than the already constructive cooperation between the Foundation in Turin with the Foundation in Thessaloniki. By definition, this cooperation is structural and powerful. I also believe that, in the Europe's progress towards a society of learning, CEDEFOP needs to make an enhanced contribution, and it is ready to do so. The Foundation in Turin must work even more closely with CEDEFOP.
Mr President, the role of the Centre is to provide education and training as the foundation for social integration, lasting regional development and successful economic transformation. I thank Mrs Boogerd-Quaak for her report. It stresses the need to enhance the Foundation's contribution to the EU's preparations for enlargement. The European Training Foundation can be useful as a tool in helping to implement essential partnerships and will provide the new programmes and the formal frameworks for EU aid to candidate countries.
Both independent evaluations as well as the Commission emphasize the need to enhance the Foundation's role in providing expert vocational training assistance to partner countries. The policy guidance role of the Foundation should be enhanced. We need to reinforce that particular point.
The European Training Foundation must prepare adequately for covering MEDA countries. I support the committee's position which calls for clarity in the structures within the European Training Foundation, with three specific working groups: one for accession countries; one for PHARE and TACIS countries; and one for MEDA countries.
I urge Parliament to adopt the position which has been unanimously approved by the Committee on Social Affairs and Employment.
Mr President, ladies and gentlemen, I would like to thank the rapporteur very much for her sound report and also for the fact that it takes into account many of the proposals made by the Committee on External Economic Relations in relation to the content and organizational tasks of the Foundation and its role in establishing practical vocational training in third countries.
I would like to say clearly that the Foundation is doing good work. The recent expansion of its vocational training activities should be welcomed. The evaluation of the work carried out to date will lead to a much needed clarification of the status of the Foundation and its relationship with the Commission, an issue of great importance to its very committed staff, as I was able to discover for myself on the spot.
This evening, the debate has focused quite rightly on the role of modern vocational training in these countries in terms of new economic and employment structures and improved external trade relations. In addition to capital aid, they also need to modernize their vocational training and further education systems at all levels, not only in management.
The Commission now needs to make full use of the specialist skills available at the Foundation in the preparation of accession candidates from central and eastern Europe in order to accelerate the alignment process as quickly as possible, and I also hope that in the process an effort will be made to speed up the disbursement of PHARE funds. The experience gained by the Foundation to date must be used to the advantage of our new Mediterranean partner countries without delay and the Foundation must be given independent responsibility for certain, well-defined areas.
As far as I can see, little progress has been made as yet in terms of support measures for the MEDA programme. It would be helpful, Madam Commissioner, if the Commission were to report to Parliament on this issue as soon as possible. Brussels should not be allowed to overly restrict the Foundation's field of activity. Project-based cooperation between the Foundation and the partner countries should be more intensive.
Mr President, ladies and gentlemen, I would like to thank Parliament and, above all, Mrs Boogerd-Quaak of the Committee on Employment and Social Affairs, for the quality of this report, which has highlighted important new directions with regard to the work of the European Training Foundation.
As you know, the European Training Foundation was born out of the political will expressed by the heads of state and government when they met here in Strasbourg in December 1989. The emphasis was placed on training, an essential factor in the development of the eastern and central European countries and their adaptation to a market economy. The Brussels European Council then decided, in October 1993, to choose Turin as the headquarters for this Foundation.
In the context of the pre-accession strategy confirmed by the Luxembourg European Council, our eastern and central European neighbours will be increasingly included into the "Europe of knowledge' emphasized in Agenda 2000. This is the European educational territory that we plan to create together with the applicant countries. The achievements of the Foundation to date confirm its capacity to contribute to a reform of vocational training in our partner countries from eastern Europe and in the New Independent States.
In its report of 18 July 1997 to the European Parliament, the Council and the Economic and Social Committee, the Commission outlined the Foundation's progress and its overall positive results. The Commission's current proposal aims to extend the scope of the Foundation to cover the Mediterranean countries in response to the conclusions of the Barcelona EuroMediterranean Conference of November 1995, confirmed by the Madrid European Council of December of the same year.
On the basis of the Foundation's first three years of activity, the Commission considers that it offers an exceptional institutional framework with which to enable Community experience to be made available to our Mediterranean partner countries. In fact, it can provide a flexible response to the different needs in the area of vocational training, one which will constitute a solid basis for the socio-economic reforms of the MEDA programme.
The Commission's current proposal also includes certain accompanying measures which are drawn from experiences gained over the course of the Foundation's work to date. The Council has already adopted a political agreement, on 7 October 1997, which retains the principle outlines of the Commission's proposal. The Economic and Social Committee also gave a favourable opinion on 29 October 1997 and the Council should take its final decision before the end of the first half of 1998, during the British Presidency.
I would like to thank the different Parliamentary committees which have examined this proposal for a Council Regulation and for the welcome the Commission's text has received. I would like to highlight the significance of, and political interest in the comments which the Commission will take great note of when implementing the modified Regulation. We would, however, not wish to take them up in the form of amendments to the Regulation. The Commission will draw the attention of the Governing Board and the Director of the European Training Foundation to the approaches proposed by Parliament and will try to assure their follow-up on a practical level.
As regards Amendments Nos 1 to 9 concerning the political direction to be followed by the Foundation, its mission and the way it operates, I would like to underline that the points emphasized in these amendments have largely already been taken into consideration in the development of the Foundation's modus operandi within the framework of the current regulation.
To give specific follow-up to the priorities expressed by Parliament, both in eastern Europe and the Mediterranean countries, the Commission and the Foundation intend to draw up a declaration of objectives. This declaration will be subject to the agreement of the Foundation's Governing Board in October 1998 and will then be forwarded to Parliament so that it can be debated by the relevant committee.
The Foundation's work will draw its inspiration from the Community's vocational training policies, in particular those relating to access to training and equal opportunities. The Foundation will prioritize innovative actions and transfer of experience and good practice, in particular pilot projects set up jointly with other Member States.
As regards Amendments Nos 10 and 16 relating to the Foundation's budgetary procedures, specific measures have already been taken in response to Parliament's requests. Particular emphasis will be placed on setting up close links between the Foundation's work programme and its budget. Between now and the autumn, the Foundation will carry out a detailed analysis of the costs of its activities. The 1999 work programme will take into account the results of this analysis and the budgetary constraints. The Foundation's budget already states the number of staff employed.
With regard to Amendments Nos 14, 15 and 17, which deal with the way in which the Foundation operates, we consider that the Commission's proposal already largely takes into account the amendments suggested by Parliament. Amendment No 14 concerning the procedure for appointing a Director and the definition of his or her mandate, corresponds to existing practice. Amendment No 15, concerning the Foundation's complementary nature with other Community actions, has been considered within the enhanced strategy for cooperation between the Foundation and the European Centre for the Development of Vocational Training. Similarly, Amendment No 17, concerning evaluation of the Foundation, corresponds to current practice. The Commission proposes to bear in mind the doubts raised by Parliament and to report to it on the results of any future evaluation.
The Commission is not entirely convinced of the appropriateness of Amendments Nos 11 to 13 which aim to modify and reduce the composition of the Governing Board of the Foundation and to divide it into regional groupings. On the other hand, the Commission has proposed strengthening the role of the Board through the participation of experts designated by the Commission in order to lay greater emphasis on relevant Community actions. Although the Commission shares Parliament's concern to see the Governing Board functioning effectively in spite of its size, we consider that the Board has already carried out fruitful work to date. Furthermore, the exchange of views and dialogue between experts from different regions has been shown to be a valuable asset.
I hope I have demonstrated that the Commission is giving a great deal of attention to Parliament's recommendations, and that it will draw inspiration from these recommendations when drawing up the declaration of objectives, which will be forwarded to you in October 1998. I am convinced that the new Council Regulation will enable the Foundation to take on new tasks within the Mediterranean region.
Mr President, I thank the Commissioner for her response, but I would like to reserve the right to have another thorough look at what exactly she said. We now have the problem that much seems to have been promised, but a number of issues have not really been taken on board, and I wonder if the Council still ultimately has to decide whether a number of aspects can be positively incorporated.
Mrs Boogerd-Quaak, I think that Mrs Cresson has noted your comments.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Action plan and subsidies for Ukraine
The next item is the joint debate on the following reports:
A4-0059/98 by Mr Gary Titley, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission to the Council on an action plan for Ukraine (COM(96)0593 - C4-0103/97); -A4-0063/98 by Mrs Magdalene Hoff, on behalf of the Committee on Budgetary Control, on the Court of Auditors' Special Report No 6/97 concerning TACIS subsidies to Ukraine (C4-0350/97).
Mr President, the British historian, C.V. Wedgwood, wrote in her definitive account of the Thirty Years War that in the 17th century Germany was the keystone of the arch of European politics. I submit that in the new Europe which is evolving the keystone of the arch of European politics is now Ukraine. And the one message I want to get across this evening more than anything else is that Ukraine is important to the continent of Europe and it is an area which we will take very seriously.
Enlargement of the European Union would give us a common border with Ukraine. The population of Ukraine is 52 million. It is a big state in population terms. It is also a big state geographically. Therefore, amongst other things, it represents a very big market. Its agriculture made it once the bread basket of the Soviet Union and it is therefore the potential source of future wealth. Its geographical position puts it on the border between the Black Sea, Belarus and Russia and is therefore strategically very important. Gas and oil pipelines to the West pass through the territory of Ukraine.
The questions throughout history have been: Where does Ukraine belong? What is its identity? It has only fleetingly been independent in modern history. It has had two periods of independence: firstly, ironically, after the Thirty Years War and, secondly, in 1918. Both those periods failed because Ukraine was unable to establish itself outside the sphere of Poland or Russia.
This time the government is looking for a European identity, a European reference point. It does so, notwithstanding the fact that at least half its population believes that its future is linked with Russia. Therein lies the challenge for Europe. We must provide Ukraine with the opportunity of building a bridge to the West should Ukraine wish to have such a bridge. We must do so without unnecessarily antagonizing Russia and without causing a reaction among the population of Ukraine.
That is why the Commission in its action plan makes the point that one of its objectives is to give a signal of strength and political support to Ukraine and it is doing that at the request of the Ukrainian government. It has to be said that the rest of the action plan contains nothing new. Rather, it is concentrating on deepening and widening existing contacts with Ukraine and developing greater synergy between the action of the EU and its Member States in Ukraine.
Clearly the European Union has already done a great deal in this area. Since independence, technical and financial assistance amounts to something like US$4.6 billion and that is compared to the United States' assistance of some US$2.18 billion. We now have a partnership and cooperation agreement with Ukraine which has recently been ratified. As an aside, the European Union must get to grips with the question of ratifying these important agreements. It takes far too long for Member States to do so.
We have also set out previously an overall strategy for support for the transition process in Ukraine. As the Commission points out in its action plan, Ukraine has made a lot of progress since independence. Politically, progress towards democracy has been very real, as we have seen through the admission of Ukraine to the Council of Europe. Economically, after an extremely slow start, we are now beginning to see progress in macroeconomic stabilization policy, progress with administrative reform, tax reform and privatization.
We have seen in Ukraine the consolidation of independence and its ability to resist the fragmentary pressures which we have seen elsewhere but which nonetheless, as recent events show, remain very real. In foreign policy Ukraine has emerged, as the Commissioner says, as an element of stability in the region. It has pursued a policy of nuclear disarmament. It has adhered to a policy of preventative diplomacy, participating in I-FOR and SFOR, an international police task force. It is also participating in the UN force in eastern Slavonia. It has pursued a policy of conciliation towards Russia and a policy of rapprochement towards the West, signing the charter for a distinctive partnership between NATO and Ukraine, and recently refusing to supply turbines to Iran's nuclear power project.
But weaknesses remain, without a doubt. As the Commission has indicated, Ukraine is at a crossing on the river. Unfortunately, during the time of my report's production that crossing is getting ever wider. More work needs to be done on the consolidation of democracy. We look forward to the elections at the end of this month to reinforce the consolidation of democracy in Ukraine.
But the real challenge remains in economic transformation where progress, quite frankly, has been much too slow. For Ukraine to make a decisive step forward it has to offer a more inviting environment to foreign direct investment, and failure to get to grips with economic reform is undermining that process, as we have seen from recent statements by the Americans.
In agriculture we need to step up reform. Only 7 % of land in Ukraine is in private hands, not least because the sale of land remains technically illegal in Ukraine. That means that farmers are often in the hands of private trading companies who charge excessive prices for their services. We still have a state monopoly control of storage and distribution which maintains very high prices.
There are enormous problems in the energy sector reinforced by the fact that Gasprom has recently presented Ukraine with a US$900 million bill, which represents in excess of 40 % of Ukraine's foreign resources. The EU must, therefore, continue to support the reform of the economy. We must continue to support the transformation of society, particularly legislative and administrative reforms. We must continue to associate Ukraine with the European security framework. Tomorrow's launch of the European Conference represents another opportunity for us to offer the hand of friendship to Ukraine because we could offer it a future role as observers or associated partners in the European Conference. Indeed we could offer it a role in the Petersburg Task to be pursued by the Western European Union following ratification of the Amsterdam Treaty. We must deepen our existing contractual relations.
Ukraine is important to the continent. The European Union has a major role to play in the stability of Ukraine and its future. Let us not miss that opportunity. Let us deepen our relationships. Let us move forward towards a new future, a new relationship between the European Union and Ukraine.
Mr President, Madam Commissioner, ladies and gentlemen, first of all I shall say a few words on behalf of Mrs Magdalene Hoff who unfortunately cannot be here this evening. She is in London and sends her apologies for her absence. I am sure you will excuse her.
On 15 May 1997, the Court of Auditors presented to the European Parliament its Special Report concerning TACIS subsidies for Ukraine. If we look at the application of the programme in Ukraine during the period 1991 to 1996, we can see that of the total earmarked budgetary resources of ECU 342.62 million, only 37.5 % were paid out. If we go on to examine the programme within the framework of nuclear safety, the sum disbursed is only 25 %. However, it does look as if the disbursement of resources for 1997 will be considerably better.
The reasons for this poor implementation of the programme lie partly with Ukraine itself, but also partly with the Commission. For example, the Court of Auditors claims that in all the Commission offices involved, in the national offices, and in particular at the Commission's delegation in Kiev, personnel resources are inadequate and unstable. It also criticizes the distribution of resources to a large number of relatively small projects resulting in increased bureaucracy. Furthermore, it complains that in the assessment of strategies and priorities, the Commission and the Ukraine recipients are not using the same criteria.
The coordination and division of responsibilities between the Commission on the one hand, and foreign aid organizations and Ukrainian partner organizations on the other, also leave much to be desired. Of all the Court of Auditors' recent reports, none has made such a lasting impression as the Special Report on TACIS subsidies for Ukraine.
I should like to say a few brief words on behalf of Mrs Magdalene Hoff about the sections relating to nuclear safety as well. The Court of Auditors report reveals that the greatest weakness in the TACIS programme for Ukraine lies in the area of nuclear safety. Some of the accusations are shocking: unpaid wages, unauthorised absences from duty, missing spare parts and the neglect of day-to-day maintenance.
The situation becomes dangerous when, for reasons of political sensibility, information on nuclear energy and Ukraine's energy policy are withheld and, as a result, experts form diverging opinions. The Commission claims that it is hardly able to have even a small degree of influence on the country's technical developments. The conclusions to be drawn from this situation are unambiguous. The Commission needs a clear strategic vision of what it wants to achieve. It also needs the necessary technical, financial and administrative preconditions and a programme which can be implemented by an appropriate project manager on the basis of technical rather than political criteria.
In the view of the rapporteur, Mrs Magdalene Hoff, the nuclear situation and safety are so important that the Union must continue to allocate considerable budgetary resources to them. In general terms, the Court of Auditors report concludes that the delays and inefficiency revealed, in conjunction with frequent differences of opinion on methods and priorities, led to spending that was not commensurate with actual requirements and to the formulation of plans which could not then be realized to maximum effect. It should, however, be noted that the Commission itself does not escape criticism. Its office in Kiev is hopelessly understaffed and as a result unable to assume a major role in the implementation of the programme or project development.
All this has far-reaching political consequences. In terms of Ukraine, at least, TACIS is failing to provide in the transition process the assistance originally intended by the budgetary authorities. This is particularly true in Ukraine, where there is still so much ground to be covered in the difficult and much needed programme of political and economic reforms, and with its help, the European Union should be striving to achieve the greatest possible level of effectiveness.
Mr President, firstly I should like to deal with Gary Titley's report on behalf of the Committee on External Economic Relations, then I should like to move on to Magdalene Hoff's report.
The most important issues before us at the moment - and Mr Gary Titley has drawn up an excellent report to which we shall be able to refer again in the future - are the three elements covered by the action plan. Firstly, the action plan advocates the strengthening of the support provided by the European Community. The second element in the action plan is the further development of existing reforms of Community aid. Thirdly - and most importantly of all - it highlights synergies between, on the one hand, the individual programmes and treaties and on the other hand, to an increasing extent, the measures implemented by the European Union, the measures implemented in Ukraine by the Member States and the measures implemented in Ukraine by third countries. This means that there should be far more cooperation, both between the European Union and its Member States and between the European Union and third countries.
As Gary Titley has indicated, the action plan is not a new tool, it is not a new programme. It is instead a package of initiatives and represents a coherent tool and a coherent concept in its own right. Nonetheless, it does have some failings. These failings lie in the fact that it contains no vision. It has no strategy, it has no underlying structure beyond being an enumeration of the various programmes and initiatives already undertaken. It does not show the logic of a pan-European policy in relation to the countries of central and eastern Europe. It does not go any further than our present enlargement plan. It does not indicate what will come after that, what will follow the first phase of enlargement, what will follow the second phase of enlargement or what will happen once we have new borders. Nor does it indicate what will happen if Ukraine and Poland suddenly clash and Ukraine finds itself in a situation in which the borders have changed completely and in which we seek to apply our border policy to Poland. This situation has already arisen.
What happens if the centres of power in central and eastern Europe suddenly shift? At the moment we have no response. We have no outline of a pan-European economic and trade policy. We have hinted that we intend to set up free trade zones. When will we start the negotiations for them? Do we already have a plan to work with? We advocate the inclusion of Ukraine in the WTO, naturally. But what are we doing in terms of preparation? And what are we doing about letting Ukraine join the European Conference? We know that it has applied for observer status. Where does the Commission stand on this? What are its views?
What we need is a realistic and effective energy policy, a concept which goes beyond the closure of Chernobyl. I have just read the new aide mémoire submitted by the Mr van den Broek's office; it is excellent. Nothing it says is wrong; but it does not say anything about energy policy, or anything about energy policy in the field of nuclear safety in Ukraine. All it refers to is what we are already doing. It does not say anything about the future, what the new strategies are to be, what the new development trends are. That is what we need.
What I would really like is for us in this House to arrive at a new assessment which goes far beyond what we have on offer today.
Mr President, as a member of the Delegation for relations with Ukraine, I would also like to thank the rapporteur for his excellent report, and to focus particularly on one point, point 23, in which he urges us explicitly to pay greater attention to the particular conditions of the process of economic transformation in Ukraine.
Ladies and gentlemen, Mr President, Madam Commissioner, as Western Europeans we should not lose sight of the fact that what we are dealing with here is a unique - certainly a first and perhaps even unique - transformation process which has a dimension different from any that we in Western Europe have hitherto experienced. This is the first time that a process of this type has taken place and none of us can predict or define it with certainty because we are experiencing it for the first time.
Since experts estimate that the national economy of Ukraine is characterized by the existence of a black economy accounting for at least 30 %, and probably even as much as 40 % of commercial activity, the question arises as to how we can move peacefully and sensibly towards its successful conversion - and its success is imperative - into a legally operating social market economy. We do not know either exactly how to proceed. After several visits there I feel I may suggest that on no account can it be a speedy procedure. We need patience and our priority must be to ensure that any development is lasting and stable.
To follow on, I would like to say something about the problem of Mrs Hoff's report, in other words, the problem concerning TACIS. Once again the agricultural sector is involved. I have had the opportunity to visit with other colleagues several TACIS farming projects in Ukraine. It is true - and I should like to highlight this specifically in the interests of those people who are the ultimate beneficiaries in Ukraine - that, for the reasons already mentioned, the start-up phase was so lengthy that now there is quite simply no longer the time required to implement the projects in a sensible and lasting way, particularly in the case of farming projects. At this point I should like to sound an urgent warning. Farming projects at least must be extended and constantly promoted or they will never reap any significant benefits.
I should also like to say something about the manner in which some projects - naturally not all of them - are structured. We were somewhat disconcerted by the fact that in a region like Ukraine where businesses have operated on a large scale for three quarters of a century, emphasis was being placed specifically and almost exclusively on the setting up of one-man businesses with twenty stalls for pig fattening.
Ladies and gentlemen, Mr President, Madam Commissioner, it is my belief that we would be ill-advised to continue solely with such projects. Undoubtedly it makes sense to promote other projects which are better suited to the prevailing conditions in Ukraine. I should like to emphasize this point once again.
Mr President, Madam Commissioner, ladies and gentlemen, anyone who wants a preventive and stabilizing policy in and for Europe must give their full support to the action plan for Ukraine, to Mr Titley's clear and intelligent report and to the opinions of the committees. The current situation in Ukraine remains complex. It is an impressive political achievement that the Partnership and Cooperation Agreement signed between Russia and Ukraine in May 1997 succeeded in ending or easing years of continuous tensions. This provided Ukraine with better conditions in which to make its contribution towards stabilization in a large and very sensitive region.
In contrast to this, there are still a number of continuing internal political difficulties to be resolved. Although the tensions caused by the ethnic composition of the population have eased, they are still very much in evidence. There are still massive secessionist movements in the Crimea. Cooperation with the European Union is a natural desire in the west of the country, but a topic rarely discussed in the east. Economic reforms need to be implemented more consistently than has been the case to date. The pace of reforms must be accelerated, not only in the economy, but also in relation to administration, legislation and the legal system.
It is undoubtedly due to the balanced and rigorous policies favoured by President Kuchma it has been possible to maintain a balance in this difficult situation and that it was even possible to make some gains in terms of external policy. It is also a result achieved in part by the people of Ukraine, a result which bears witness to their ability to improvise, but also, let me be blunt, to their ability to endure suffering.
In a few days, on 29 March, the people of Ukraine go to the polls once again. This will lend our opinion greater topicality and greater weight. Aid was and still is urgently needed; it should be given in the simplest manner possible. The aid proposed in the action plan can be structured more efficiently. But this aid should also be provided quickly. The current procedures raise several questions in this regard. It took the Commission only two days to submit the plan to the Council and to inform Parliament. The Council needed only two weeks to confirm the plan but it took almost four months from the date on which the plan was sent to Parliament for the President to announce that the committees were addressing it. We have squandered a little too much time but the task can still be accomplished punctually.
Mr President, first of all I would like to thank the rapporteur, not only for his report as a whole, but also for his contributions today in which he has so clearly highlighted Ukraine's great significance for the economic and political stability of the whole of Europe. It is for this reason that we must be prepared to give aid to Ukraine, despite the fact that there are serious problems there as Mrs Hoff's report has shown, and that we also have problems of our own here in the European Union.
In this context, I think it is very important to look in greater detail at two of the points made in the report. The first point concerns the death penalty in Ukraine. I find it unacceptable that Ukraine signed the Convention on Human Rights, indeed that it promised to abolish the death penalty and that despite this, as the report clearly shows, 13 death sentences were carried out last year.
It is simply a situation which we should not accept. We are judging Ukraine by different standards too simply because it wants to look European. This point is also particularly important because we are currently witnessing a renaissance of the death penalty in many countries in eastern Europe where there is political pressure either to retain the death penalty, or to reintroduce it for certain cases. It is important that we bring the European Union's role in setting standards to bear in our dealings with Ukraine.
My second point relates to the energy policy. I am convinced, as point 18 of Mr Titley's report states, that we must help to make Chernobyl reasonably safe. But I am quite adamantly against point 19 because it is simply an attempt to replace one evil by another, that is, to close Chernobyl but to build new nuclear power stations. That is completely the wrong route and in my view it is a waste of every ECU invested in this misguided energy policy. I hope that the amendments which have been tabled on this point will prove successful in tomorrow morning's vote.
Mr President, as many of my fellow Members have already said, the forceful and encouraging words "action plan' refer to an unassuming group of measures which are already in existence, not to anything new. If we are to develop this idea into more than an electoral aid, if we are to allow it to mature into a plausible concept, in my view, we have to let Ukraine know that the enlargement of the European Union must be a flexible process and it must not be limited to the current waiting list of countries.
As the first country to have rid itself of its nuclear weapons potential, Ukraine must be integrated into a European security system which has as its objective a Europe free of nuclear weapons. In contrast to the action plan, priority must be given to the strengthening of "civil society' and the building up of democracy. That is the only proper basis for economic reform.
Finally, in a country which lives every day with the threat of radioactive contamination, European aid must promote alternative sources of energy, not create new dangers. For this reason we call for the modification of the EU strategy on Ukraine.
Mr President, it is reassuring to note that the Commission and the rapporteur affirm their desire to put an end to the "East-West' division of our continent, whilst taking care not to place the former Iron Curtain a little further to the east.
Mr Titley's report, however, calls for several reservations. Firstly, I deplore the obstinacy of the majority of politicians in Western Europe to acknowledge the expressed desire of many central and eastern European countries to join NATO. When will we understand that it is in the interests of all Europeans that our military defence should no longer rely on the President of the United States of America?
Secondly, the obligation imposed on Ukraine to abolish the death penalty leaves me baffled when we know that in Belgium, for example, capital punishment - recently removed from the penal code - can still be used on innocent children by monsters like Dutroux.
One final remark seems necessary. Ukraine belongs to the Commonwealth of Independent States, which celebrated its sixth anniversary last week in Minsk, the capital of Belarus, and I was honoured to be invited to participate. Since the creation of the CIS, the twelve member countries have largely contented themselves with declarations of intention, in spite of constructive proposals on the part of the Belorussian President, Alexandre Loubachenko, and evident good will on the part of the participating states.
Ukraine's commendable intention to close the Chernobyl power station quite obviously deserves international and, in particular, European aid, but that must not allow us to forget the suffering of the Belorussian people since the terrible accident at the Ukrainian power station.
I consider it imperative that the inter-parliamentary dialogue, unjustifiably broken with Belarus, should be resumed again as soon as possible alongside, and in harmony with, the good relations we fortunately enjoy with Ukraine.
Mr President, I should like to congratulate the rapporteurs on the quality of their reports. From my own knowledge of Ukraine I am certain that both the reports hit the main issues that we have to address. But it is on the energy side that I would like to comment this evening.
We ought to be clear. The economy in Ukraine will not grow and democracy will not flourish unless we get the energy equations right, especially in the electricity market. It is astonishing that only 20 % of the electricity that is supplied in Ukraine is actually paid for in cash. It is beyond our understanding how the system can possibly work as well as it does at the moment.
The Hoff report rightly calls for a greater degree of coordination amongst the funding organizations. Nowhere is this more true than in the energy sector. I know that the Commission Directorates are now working more effectively together to achieve this. But one of the big problems is that within the European Union we have an ambivalent attitude towards the question of nuclear power. This is affecting the work in the nuclear safety sector. We have the Memorandum of Understanding relating to the closure of Chernobyl. But we have to implement the nuclear as well as the fossil fuel provisions of that agreement. We are taking far too long to decide whether to support the completion of the Khmelnitsky and Rovno reactors. I can tell the House that the number of Russian scientists and engineers in the Khmelnitsky area has greatly increased in recent weeks. We have to make up our minds. Are we going to complete those reactors to Western standards or are we going to leave it to the Russians and let the Memorandum of Understanding go down as a dead piece of paper? That is the choice that we have to make. I hope that the Commission will press the EBRD to make up its mind at a very early date.
We have to have fewer projects and clearer priorities. The latest TACIS document which lists the energy projects for 1998 totalling ECU 7 million is split up into four projects. I do not believe that these are going to make much of a difference. We really have to concentrate on the power stations and get them operating efficiently before we can hope to deal with the energy situation in total.
Mr President, the inappropriate use of European grant aid is doubly damaging, firstly for those in receipt of it, and secondly for those who are providing it. In the case of the several hundreds of millions of ECU of TACIS resources for Ukraine referred to in the Hoff report, the damage is crucial. In Ukraine, the objectives which are to be achieved with the help of European aid are not being achieved. Much of what was planned, and is essential, remains undone. For a significant part of the TACIS programme for Ukraine, namely the issue of nuclear safety, the gap between the "near' standstill in nuclear safety mentioned in the report and a "near' catastrophe is not too wide.
As for the European citizens whose money is being inappropriately spent here, they are justifiably displeased with the situation. As a result Europe is losing credibility. What are the failings which are listed so clearly and so impressively - unfortunately in the negative sense of the word - in the Hoff report? What can, and must, be done to change things quickly? Apart from the failings related to the recipient country, the rest of the catalogue of failings unfortunately reads exactly like the catalogue of failings for which the European institutions, and above all the Commission, have been reproached in other contexts on the same subject of grant aid for many years. These include a lack of clear decision-making procedures, excessive scattering of resources across a range of small projects, excessive and technically counterproductive efforts to involve local partners, a lack of technical expertise within the Commission except in relation to the process itself, administrative overloading of the project manager, time-consuming bureaucratic procedures and, as we have already heard today, a lack of any proper European concept for a nuclear safety policy.
What do we have to do in order to remedy this situation? SEM 2000 is one of the new slogans of the moment. It stands for sound and efficient management . Less is more. It advocates a few clear goals with short implementation timespans, a sensible personnel structure, well managed and motivated staff, good coordination with all partners involved. SEM - "sound and effective management' - yes please! But not starting in the year 2000, starting now so that the two programmes which the European Union is offering to our neighbours in eastern Europe and beyond, TACIS and PHARE, can contribute to positive developments both in the immediate European vicinity and further afield, and so that the process of European integration can become a process which we will be able to regard with confidence in the years to come rather than having from the outset to worry about damage limitation.
Mr President, Mr Titley's report gives a good picture of relations between Ukraine and the EU, for which I sincerely thank him. The Commission issued a communiqué on the subject some eighteen months ago, and so it was high time Parliament dealt with it. Many thanks too to Mrs Hoff for her report.
Ukraine is a large country which is an important partner for the EU and, owing to her geographical situation, a major crossroads in Europe. One problem is that Ukraine has nuclear power plants in poor condition. The accident at Chernobyl was the world's largest single catastrophe of the decade.
The big question on the agenda is how to improve nuclear safety. Merely to demand that Ukraine should shut down its nuclear power plants cannot be the only political line to adopt. Ukraine sorely needs all her energy supplies, whatever the means of production. That is why the aim repeatedly mentioned in the report to diversify energy production is important and relevant. But we must approve their interim goal of completing the two plants which are almost ready, Khmelnitski 2 and Rovno 4, while the run-down plants at Chernobyl could be closed down as soon as possible. This, which was mentioned both by the Commission and Mr Titley, should be done immediately. With these remarks I am prepared to give my support to the report.
Mr President, Madam Commissioner, would you please tell your colleagues in the Commission, in particular Mr van den Broek, that there will be no respite for the Commission in April, and that one of the reasons for this is Mrs Hoff's report which we are discussing today. I should like to make it quite clear to them that personally I am more involved in Bosnia. But TACIS in Ukraine is not the only problem. Reconstruction in Bosnia is not the only problem. The underspending of PHARE appropriations is not the only problem. In fact, the main problem is GD Ia and the Commission's complete inability to deal with the constraints of time.
Allow me to quote from Mrs Hoff's report, "...motivation is at a low ebb in GD Ia' . I could say the same thing about Bosnia when I see how my colleagues are working in Sarajevo. There is no strategic vision. The same is true of Bosnia! The Commission has a hopelessly unrealistic approach to the problems of Ukraine. I can only agree! And not only on that point, but also on may other aspects of external policy for which Mr van den Broek is responsible.
I want to tell you what the consequences are. It is damaging not only to the reputation of the European Union; it is damaging in terms of both nuclear safety in Ukraine and reconstruction in Bosnia. But much worse, it is damaging in very concrete terms to the people on the spot who are hoping for our help and who are expecting specific and effective help. Please, Madam Commissioner, would you be so kind as to ask Mr van den Broek to tell this House when and how he intends to accept responsibility, without making the excuse that the Council of Minsters also has a certain level of responsibility to bear, just like any other project partner anywhere else in the world! That is certainly the case, but ultimately he is responsible.
Mrs Müller, we said that we would be understanding, but you have doubled your allotted time. I cannot allow you any more time, unfortunately. What can we do? As I have said, the political groups should not allocate a time of one minute. And they allocate one minute! I confess that I am ashamed to interrupt a speaker after one minute. But from now on, I cannot unfortunately give you double time. Please tell your groups to allocate sufficient time to their speakers.
Mr President, ladies and gentlemen, perhaps I can pick up where Mr Müller left off. It really is a very interesting story. Today we have heard in Mr Titley a very passionate rapporteur presenting a good report on the action plan for Ukraine and at the same time we are discussing what is actually happening to all our good intentions for Ukraine. It is just as Mrs Müller said. These external policy reports which we get from the Court of Auditors have become interchangeable. Regardless of whether it is PHARE, TACIS, humanitarian aid or the former Yugoslavia, the story is always the same: much ado about nothing!
Hardly a week goes by without some ostentatious announcement or other from the Commission about where they intend to get the money from on this time. Then, some time later when, as the budgetary authority we look at what has become of these announcements and this money, we find - just as in this case - that only a fraction, and a small fraction at that, has actually been spent on what it was allocated for.
What is particularly frustrating is - as Mrs Müller was quite right to point out - that not all the blame lies with the recipient countries but that it is essentially a state of affairs in which the Commission is conspicuous mainly for its incompetence.
I quote point 2.12: "At the delegation' - in Ukraine, that is - "there is only one local agent responsible for monitoring the nuclear safety projects, yet this involves over 100 projects which take up half the national TACIS allocation for Ukraine' , and so on. Madam Commissioner, is this how we spend European taxpayers' money? How would you justify it to anyone, let alone to our own electorate. In terms of staff motivation, the European Parliament cannot be dependent upon whether or not Commissioner van den Broek finally manages to motivate his staff in GD Ia! Please take these points into consideration. Soon we will have another of these external policy matters to discuss. It is not the Council, it is not the Member States, it is not Parliament, it is an entirely internal matter which I hope you can solve to our satisfaction and once and for all in the interests of the taxpayers of this Union.
Mr President, I would also like to congratulate Mr Titley, Mrs Hoff and Mrs Mann on their excellent work and I will just make a few comments.
Firstly, I would like to mention the issue touched upon by Mrs Mann concerning the non-participation of Ukraine in the European Conference which begins tomorrow. I think this is a big mistake. Because of its geographical position, that is, because of the fact that it forms a bridge with Russia, Transcaucasia, and Central Asia, it is a key geopolitical player and should participate, especially when this European Conference is debating the issue of enlargement. Such an issue cannot be debated fully if it is not accompanied by a European Union policy with respect to third countries.
Secondly, in terms of the enormous issue of nuclear safety, the debate centres on Chernobyl, since Ukraine has already taken a series of steps in relation to the military aspect of nuclear arms. However, with Ukraine at its centre, it will touch on the wider question of the future of nuclear energy, since we must not forget that Chernobyl was a catastrophe resulting from the peaceful use of nuclear energy.
Thirdly, the actions of Ukraine in the field of air transport in support of the Petersburg missions is a sector of activity to which the European Union attaches a great deal of importance. For Ukraine to play its part it must be given special assistance in this area.
Fourthly, as regards the issue of European Union representation in Ukraine, I agree that European Union representation in Ukraine must be improved and that there must at the same time be more rational use of the resources that are available for Ukraine within the TACIS programme.
For this reason, Mr President, while the action plan of the European Commission constitutes a basis, I would stress that it is only a starting point. We need an enhanced proposal, a global proposal, a proposal with vision and with objectives concerning future relations between the European Union and Ukraine.
Mr President, ladies and gentlemen, I would first of all like to thank the European Parliament for its keen interest in relations between the European Union and Ukraine. The reports we are discussing today are to be commended, as is the work of the two rapporteurs.
Let me comment firstly on Mr Titley's report regarding the action plan for Ukraine. The partnership and cooperation agreement with Ukraine, which came into effect on 1 March 1998, has opened a new chapter in relations between the Union and that country. It should enable a strengthening of cooperation in many spheres, not least political and economic.
The Partnership and Cooperation Agreement is a way of bringing the European Union and Ukraine closer. This requires substantial effort on the part of the latter in order to harmonize many legislative and administrative practices. Closer association with Ukraine could take the form of a free trade area, as provided for in the PCA, when structural reform in Ukraine is sufficiently advanced.
The first meeting of the Cooperation Council between the European Union and Ukraine will take place next June, and that of the first interparliamentary committee as soon as possible. An independent Ukraine is faced with three major issues: sowing the seeds of democracy; establishing its independence and unity; and putting a market economy in place. The balance sheet so far is encouraging with regard to the first two aspects and worrying regarding the third. Ukraine has put in place the foundations of a democracy and strengthened its international position. The signing of a Friendship Treaty with Russia in May 1997 has contributed to a stabilization of relations between these two countries, whilst the signing of a special partnership charter with NATO in July 1997 has helped the integration of Ukraine into a Euro-Atlantic security bloc. Nevertheless, Ukraine is at a crucial stage in its economic transition. The European Union and international donors as a whole are concerned about the blockage in economic reforms and hope that the outcome of the elections on 29 March will enable an essential revival of such reforms.
The many commercial problems between the European Union and Ukraine illustrate the inadequacy of its economic restructuring. A team from the Commission is in Kiev this week to discuss these issues, particularly the situation of the motor market, which runs the risk of being closed to foreign producers.
The action plan for Ukraine was above all a political document in response to a Ukrainian request and its implementation is progressing satisfactorily. The actions being developed by the Commission largely match the recommendations in the Titley report. In particular, the Commission is in complete agreement with the importance of the development of civil society in Ukraine. That is the second recommendation. A joint mission with the United States is currently working on the preparation of a support programme for Ukrainian civil society, thanks to Parliament's amendment to put ECU 2.5 million aside for joint actions with the United States in the former USSR.
Politically, it is extremely important to move the Chernobyl issue along. As you know, the agreement with Ukraine anticipates the closure of Chernobyl in the year 2000. The implementation of this agreement is progressing. Last year, the Commission proposed additional financing of ECU 100 million for the sarcophagus and we hope that the European Parliament will support us at the next part-session by giving its assent. At the same time, the Commission continues to provide aid for the reform of the energy sector in Ukraine, which has been a priority for Community assistance right from the start. This position fits in well with that of the G7, which established a link between actions supporting the closure of Chernobyl and the long term reform of Ukraine's energy sector.
I would now like to share with you our reaction to Mrs Hoff's report, presented by Mrs Mann, which is primarily concerned with nuclear safety in Ukraine. I would first of all like to thank Mrs Mann for all the attention that she - along with Mrs Hoff - has given to the situation of the TACIS programme in Ukraine. I can assure you that this report has caused us to reflect internally on both the substance and the management procedures of our programmes, particularly the nuclear ones.
Our reflections have led to the following conclusions. Firstly, as regards substance, actions that are more targeted towards sites must be undertaken, with priority given to the nuclear plants which pose the most problems. Greater emphasis must be placed on the management of radioactive waste. The Commission is thus in the process of developing a specific programme for radioactive waste in north-west Russia, along with its Euro-Arctic Council partners of the Barents Sea. We are also in the process of supporting the transfer of know-how and technology through strengthened promotion of industrial cooperation. At this stage, we can already state that, within the framework of this reorientation, the Commission is firmly committed to the closure of Chernobyl in the year 2000, in accordance with the G7 Memorandum of Understanding.
On a procedural level, with regard to management procedures in particular, Mrs Hoff's report has led to a certain number of measures which will enable an improvement in the coordination of the programme. The Commission will increasingly make use of framework contracts with a view to reducing programme fragmentation. This approach will have the added advantage of reducing delays in the implementation of projects which are attributable to Commission departments as well as reducing the number of contracts to be managed.
The Commission has also taken on other accompanying measures. It has created a group of high level advisors, whose main task will be to provide independent advice on the direction and implementation of programmes, as well as on the nuclear risks in partner countries and, furthermore, it has taken measures to strengthen internal coordination in the area of nuclear power.
In conclusion, with regard to the Titley report I would emphasize that there is agreement between the Commission and the rapporteur on the broad outlines of our strategy towards Ukraine. With regard to the Hoff report, the Commission is paying particular attention to the rapporteur's observations, with the aim of improving our assistance.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Consumer protection
The next item is the recommendation for second reading on behalf of the Committee on Legal Affairs and Citizen' Rights, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive on injunctions for the protection of consumers' interests (C4-0585/97-96/0025(COD)).
Mr President, we are now at second reading of a directive which is of great importance despite its modest title.
Consumers have been paid special attention by the European Union and there are many directives granting rights to consumers. Nevertheless, these have always concerned with what I would call substantive rights, in other words, basic rights which have always been obstructed by the fact that there is a significant deficiency in this respect in the European Union. Judicial proceedings are not unified and there are very different legal and procedural systems throughout the various Member States.
This directive regulates procedural law for the first time and allows consumer associations to bring actions in any country of the Union. It sets out that as long as these organizations are recognized as such in a country, they can bring an action against the infringement of the directives on substantive rights of consumers in any country. This, in my view, is a very significant step forward which should be emphasized since I believe it is a great surprise.
The second aspect I would like to point out is that this directive has involved at different levels a high degree of cooperation between the Commission - which drew up the first draft -, the European Parliament at first reading - in close cooperation with the Commission - and, finally, the Council's common position. The common position has recognized the spirit of the work carried out by the European Parliament and, Mr President, I do not mind saying, has improved the technical aspect of this directive. The Council has carried out serious work and when it does this, we must recognize its efforts in the same way as we usually criticize it at times for its inefficiency in other areas.
Therefore, given the serious work carried out by the Council, I proposed, and the Committee on Legal Affairs and Citizens' Rights approved this with a majority, not to introduce amendments at second reading and to accept the second reading as presented by the Council with its important aim, taking into account that the directive is acceptable, of speeding up as far as possible its implementation.
Nonetheless, some amendments have been tabled, in spite of this request, in reference to the fact that traders and industrial associations, amongst others, are not included in the directive. It is true that their interests could be defended in the same way as consumers' interests, but they do not in fact form part of the group we know as consumers, which is the subject of the list of directives in the Annex. For these reasons, Mr President, I recommend to the House that we adopt this directive and reject the amendments tabled, since I believe that it is an acceptable directive and Parliament should be satisfied with the work it has done in cooperating to ensure that this directive progresses.
Mr President, I would like to thank the rapporteur for his excellent work on an important Commission proposal. It is an important plank in the protection of consumers and consumer associations. It is an important project for the third pillar on cooperation on judicial affairs. Up until now we have had very few proposals in this area and therefore I particularly welcome this one.
It gives consumers the possibility of obtaining an injunction for an infringement of certain Community directives. I am pleased that the Commission recognizes the sagacity of Parliament's work and accepts 17 out of 20 amendments tabled by Parliament in the first reading and thus avoids the need for conciliation. I agree with Mr Verde that the sooner this directive is implemented the better.
With the increased mobility of tourism, educational visits and business travel, the need for cross-border consumer rights is magnified. There is just one particular point that I would like to flag up. I know that the Consumer in Europe Group is disappointed that one amendment was not re-tabled. However, I agree with Mr Verde that it was better to progress this directive as quickly as possible. However, the directive, as it currently stands, is only applicable to directives listed in Annex 1 and there are a number of directives they would have liked to have seen within the ambit of this directive, such as toy safety, low voltage gas appliances and personal protective equipment.
I would therefore respectfully suggest to the Commission that when this directive is fully implemented it reviews the working of this directive and looks at the possibility of extending the directive in the future to such matters as guarantees and distance selling of financial services, so that the very maximum benefit can be obtained for consumers.
Mr President, I am speaking tonight on behalf of my colleague, Mr Añoveros Trias de Bes, and on behalf of the Group of the European People's Party. I would like to begin by highlighting, as the rapporteur did, the work carried out by the Council. In many ways, the common position improves on the ideas thrown in the ring by Parliament at first reading. This is a fact which must be recognized.
Nevertheless, the Group of the European People's Party has tabled four amendments, which bring together most of the ideas approved at first reading and recognized by the Commission in its amended proposal. The Group of the European People's Party is presenting them once again for several reasons.
Firstly, they concern respect for the field of application. Without entering into comments on what Ms Oddy said concerning the advisability of including other directives, for example on toy safety - despite the fact that we agree with her in the Group of the European People's Party - I must point out that Article 1 establishes a limited scope, which could even be described as sectoral in nature. Only the needs of consumers are taken into account and those of businesses, tradesmen and the professions, collective interests which are considered in the list of directives in the Annex, are left to one side. Mr President, regardless of the legal scope of the different Member States, you will see that this will only serve to create even more legal uncertainty. The interpretation of what the collective interest of consumers is and that of businesses is not going to be the same in Spain as in Germany. We are now drawing up a new directive on this which, rather than bringing coordination and harmonization, will lead to insecurity, and the Group of the European People's Party is going to retain this amendment even if it is not accepted, as a token and as proof of this belief.
Secondly, also concerning the field of application, I must state that there is no sense in separating the interests of consumers and the interests of other collective organizations recognized in those directives since, in fact, its aim is to enhance the smooth running of the internal market. Similarly, there is no sense in the other discrimination which is made whereby it is implied that the interests of consumers can only be defended by consumer organizations. This is totally false and incorrect.
Article 3, in fact, which is legally incorrect, at least in Spanish, talks about "finalidad' , or purpose. It should instead use "objeto' or object. In Spanish law "finalidad' does not exist. Purpose has internal scope. What counts when setting up an association or any kind of body is its object.
Let us take the example of the first directive listed, concerning misleading advertising. Is it the case that an employers' association from a country, for example Spain, cannot legitimately defend the interests of German consumers against the practice of a company from whatever country is involved, let us say Spain again, or that a German employers' association cannot defend the collective interests of consumers from another country? I believe that in this case we are creating false legitimacy which will also lead to legal insecurity during implementation. Since the ad causam interest - not the ad processum interest -, in other words, the legitimation of cause, is left to the Member States, nor will we interpret in the same way what the interest of a certain association is.
The third amendment concerns paragraph 1; the fourth amendment concerns Article 6 and is related to the two previous ones.
Mr President, the Group of the European People's Party is in favour of this directive. We agree with this report but we must remember that there are problems involved and these will become evident over the next five years.
Mr President, our group also welcomes this directive. As Ms Oddy and the rapporteur said, this directive on legal cooperation is great news for us. Personally I have become increasingly frustrated by the fact that we get quick cooperation in the first pillar to protect economic interests, but when we need protection through legal cooperation, often for the express purpose of protecting the citizens, it is difficult to bring about, which sometimes contributes to creating a false picture of the Union and its aims.
I believe, as the rapporteur said, that it is important that the directive can come into force quickly. Apart from the situations mentioned by Ms Oddy, the whole issue of telemarketing, for example, is important.
The few times when I have the opportunity to watch television, I am increasingly surprised by how even in Scandinavia, in Finland, where such misleading advertising is banned, I can see, for example, advertisements for things which can turn any old clumsy oaf into a nymph using the most fantastic fitness concoctions. I think it is important for consumer organizations and the authorities, for example, to be able to do something about this. It is also important for us to include the applicant countries in this process, because I see that marketing of this type also comes via these countries.
However, I regret that the European consumer organizations are not getting the right to represent consumers in the way we proposed, and that the field of application was restricted. In order to push this directive through quickly, we are supporting the rapporteur. However, our group does not support the amendments proposed by the Group of the European People's Party. I also think that we would have just as many legal difficulties defining what type of organizations were taken into consideration in the proposal. We are therefore going to support the rapporteur's report.
Mr President, on the subject of consumer protection and its legal possibilities, I should like to address a wider issue: the current situation with regard to animal feed. Since 1 April 1997 it has been obligatory to administer animal feed in accordance with a specific regulation. Although this is a matter of Community law, it is not being applied by the Member States. Our view - which I would like to discuss for the first time this evening - is that where consumers' health is threatened the Commission must have the right to intervene and withdraw from circulation any product that might prove dangerous.
In the case of BSE it is clear the origin lies in contaminated animal feed. However, the Commission is unable to intervene. We have asked the legal service of the European Parliament and the Commission to do something in this regard so that we can take a political initiative, so that the Commission can take action against the Council which is failing to observe its own laws in the Member States, to ensure that consumer protection measures can be implemented in the various areas.
Mr President, ladies and gentlemen, yesterday during the debate on the MAI, I emphasized that the economy must first and foremost serve the people. Naturally, this applies to the directives we issue. At first reading, the European Parliament accepted several amendments to the specific directive which went beyond the remit of consumer interests to include the public interest and the interests of persons carrying on activities in commerce, industry and trade. However, it is unacceptable that, where legal action brought by organizations is permitted, if negative behaviour has an effect in another Member State, only consumer interests are taken into account. Such negative behaviour, as the Commission established two years ago, is detrimental to the smooth running of the internal market and leads to a distortion of competition to the disadvantage of the great majority of businesses which respect national legislation. These distortions, in turn, have an adverse effect on consumer confidence and therefore run contrary to the interests of the public.
Time and again in the various reports we see that it is in the interests of the Union, in other words, of the public, to formulate regulations in the general good. Nevertheless, we are quite resolute in our objection to any form of interference in national codes of procedure under the cover of consumer protection policy. Various countries, not least Germany, have decided against legal action brought by organizations. For this reason we wish to ensure that the aim of this directive is the harmonization of regulations in the interests of consumers, persons involved in commerce, industry or trade and the public interest. However, in order to secure the trust mentioned previously, it is also necessary to include unfair effects on competitors in the definition of infringements against this directive.
To use the language of political opposites, it is not a question of consumer interests in the spirit of the theory of class struggle, but a definition of the consumer as it is used in business where total quality management is the order of the day. And it is not only a one-way street, everyone involved is included.
Mr President, ladies and gentlemen, the Commission is extremely pleased with the progress regarding the proposal for a Council Directive on injunctions for the protection of consumers' interests which, only two years after its presentation, has arrived at a part-session of the European Parliament for second reading. It is also pleased with the extremely positive results of the inter-institutional cooperation, which have enabled the drawing up of a common position by the Council and its approval by Parliament's Committee on Legal Affairs and Citizens' Rights, which shows a high degree of consensus on the protection of the collective rights of consumers.
Considering the innovative character of the mechanism the directive aims to introduce, an initial evaluation of its impact is anticipated two and a half years after its implementation by Member States. It will thus be possible to plan for the adjustments which will be necessary in the light of specific experience.
With regard to the last eight amendments, I have to say that they are the same as some of the amendments which have already been discussed within the Committee on Legal Affairs and Citizens' Rights. Some of these amendments, in particular Nos 1, 3 and 5, hark back to the debate which has already taken place within the said committee. They could well challenge the extremely realistic conclusions reached by the committee. Indeed, as the Committee on Legal Affairs concluded, the two-stage mechanism of the common position is balanced and realistic. This mechanism consists of considering the possibility of including the collective interests of others as well as consumers in the injunctions: businesspeople, tradespeople, craftspeople and so on. That would take place two and a half years after the implementation of the directive and on the basis of a Commission report, in order to take into account both the current reticence of some Member States and the experiences gained during the first phase of the directive's application.
That is why, on behalf of the European Commission, I consider it appropriate to keep to the conclusions of the Committee on Legal Affairs and Citizens' Rights, which has already rejected these amendments, thereby demonstrating an understanding of the importance of a rapid approval of this proposal for a directive.
With regard to Amendment Nos 2, 4, 6 and 7, insofar as they aim to establish links between national law and the capacity of qualified entities to act, as well as apprehend offenders, these amendments are less drastic than the common position. Firstly, I find it difficult to believe that Parliament would be less favourable to the protection of consumer interests than the Council. Secondly, these amendments bring into question the very purpose of the proposal for a Directive, that is to say, the mutual recognition of qualified entities to bring an action against an offender.
Furthermore, the notion of a breach of the measures for implementing European directives cannot be left to national law alone to deal with. That is why the Commission recommends that you retain the text of the common position, as approved by the Committee on Legal Affairs, by rejecting the amendments in question.
In conclusion, I would like, firstly, to thank the rapporteur, Mr Verde I Aldea, for his excellent work and for his contribution to the rapid progress of this proposal and, secondly, to invite you to follow the move initiated within the Committee on Legal Affairs by approving the common position. This will enable us to reach an important stage in European consumer protection and to give a significant response to the protection of collective interests which is targeted through this European legislation.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 11.50 p.m.)